Y
SERIEBN" 1456388 Se a
: . - 29388
xo! 5451 FARDEX:86482 yes
| 22) <GSP2NUTA: 5219
ES (> CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y =
| E EXPLOTACIÓN DE HIDROCARBUROS EN EL E
EA LOTE XXTII y
p PERUPETRO S.A. y »
| 1 Y o sn 7
cd) ' BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L.
| » _SON INTERVENCIÓN DEr a
spz Edemoy Imc. |
! ] > %
| Jos AS k EL BANCO CENTRAL_DE RESERVA DEL PERU

AARLARAAICACUIIIICICICITIAAIIPCIPCIACAIATCAAICAIRVIRACACCCAARARALALARRA
| EN LA CIUDAD DE LIMA, A LOS VEINTIÓN DÍAS DEL MES DE NOVIEMBRE uE AS
DOS MIL SIETE, YO RICARDO FERNANDINI BARREDA, NOTARIO DE LIMA; EXTIENDO' LA y,
| PRESENTE ESCRITURA, EN LA QUE INTERVIENEN, DE CONFORMIDAD CON LO DISPUESTO

y . : POR EL ARTICULO 54, INCISO H DE LA LEY 26002. emmm.
O ATTE ER

rubardo Fernandini Barreda

PERUPETRO 8.A. CON REGISTRO ÚNICO DE comuna N* 20196785044, CON
DOMICILIO EN AVENIDA LUÍS ALDANA N” 320, SAN BORJA, LIMA, DEBIDAMENTE
REPRESENTADO POR SU GERENTE GENERAL SEÑOR CARLOS EDGAR VIVES SUÁREZ, QUIEN
FIESTA SER DE NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE —
PROKESIÓN: INGENTERO; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE ”
IÑAD N* 08725702, —SUFRAGANTE ELECTORAL, CON PODER INSCRITO EN EL
C00039 DE LA PARPIDA ELECTRÓNICA N* 00259837, DBL REGISTRO DE |
surípicas be LIMA, Y-DE CONFORMIDAD CON EL ACUERDO DE DIRECTORIO

EM PUBLICADO EL 21 DE NOVIEMBRE DEL 2007, LOS MISMOS QUE CORREN INSERTOS:

EN LA PRESENTE ESCRITURA, =
y

| 7. Y DE LA OTRA PARTE: ========

mm”,
Bpz EXFLORACIÓN 4 PRODUCCIÓN S.R.L., IDENTIFICADA CON REGISTRO Da der
CONTRIBUYENTE N* 20503238463, SOCIEDAD CONSTITUIDA Y EXISTENTE DE--
| CONFORMIDAD CON LAS LEYES DE LA REPÚBLICA DEL PERÚ, INSCRITA EN EL ASIENTO
A00001 DE.LA PARTIDA N* 11985400 DEL REGISTRO DE PERSONAS JURÍDICAS DE
y | S LIMA, Y EN EL ASIENTO A00002 DE LA PARTIDA N% 11328132 DEP LIBRO: DE
CONTRATISTAS DE OPERACIONES DEL REGISTRO PÚBLICO DE /HIDROCARBUROS, CON.
, DOMICILIO LEGAL EN CALLE" MANUEL DE FALLA N% 297, DISTRITO DE SAN BORJA,
| PROVINCIA Y DEPARTAMENTO DE LIMA, DEBIDAMENTE REPRESENTADA POR SU GERENTE
GENERAL SEÑOR ING. LUIS RAFAEL ZOEGER NÚÑEZ, QUIEN MANIFIESTA SER DE

] es PERUANA, DE ESTADO CIVIL: CASADO, DE PROFESIÓN: INGENIEROS:
1 Ñ

z e
oa 2
DEBIDAMENTE e CON DOCUMENTO NACIONAL DE IDENTIDAD N% 08212579
Ss ELECTORAL, FACULTADO SEGÓN PODER INSCRITO EN EL ASIENTO A00001
DE LA PARTIDA N* 11985400 DEL REGISTRO DE PERSONAS JURÍDICAS DE LA OFICINA
RÉCISTRAL DEIA
CON INTERVENCIÓN DE:
BPZ ENERGY INC., CON DOMICILIO EN 580 WEST LAKE PARK BOULEVARD, SUITE 525,
TEXAS 77079, ESTADOS 2pzDOS, DE NORTEAMÉRICA, REPRESENTADA POR EL ING. LUIZ_
RAFAEL ZOEGER NÓÑEZ, qurEÑ MANIFIESTA SER DE 'NACIONALIDAD PERUANA, DE
ESTADO CIVIL: CASADO, DE PROFESIÓN: INGENIERO; DEBIDAMENTE IDENTIFICADO CON
DOCUMENTO NACIONAL DE IDENTIDAD N* 08212579 SUFRAGANTE ELECTORAL, FACULTADO
SEGÚN PODER ÍNSCRITO EN EL. ASIENTO A00001 DE LA PARTIDA N* 11992608 DEL
LIBRO DE PODERES OTORGADOS POR SOCIEDADES -——CONSTITUIDAS (O SUCURSALES
ESTABLECIDAS EN EL EXTRANJERO DEL REGISTRO DE PERSONAS JURÍDCAS DE LIMA. ==
Y EL BANCO CENTRAL DE RESERVA DEL PERU, CON REGISTRO ÚNICO DE CONTRIBUYENTE
N" 20122476309, CON DOMICILIO JR. ANTONIO MIRO QUESADA N” 441, LIMA,
REPRESENTADO POR S8U SERTE, GENERAL RENZO GUILLERMO ROSSINI MIÑAN, QUIEN
MANIFIESTA SER DE NACIONALIDAD” PERUANA, DE ESTADO CIVIL CASADO; DE
PROFESIÓN: ECONOMISTA; DEBIDAMENTE IDENTIFICADO CON DOCUMENTO NACIONAL DE
IDENTIDAD N* 08727483, SUFRAGANTE ELECTORAL, NOMBRADO _POR ACUERDO DE
DIRECTORIO N” 4059 Y CARLOS AUGUSTO BALLÓN AVALOS, QUIEN MANIFIESTA SER DE
NACIONALIDAD PERUANA, DE ESTADO CIVIL CASADO, DE PROFESIÓN PTA
IDENTIFICADO CON DOCUMENTO NACIONAL DE IDENTIDAD y N* 08/57380, SUFRAGANTE
ELECTORAL, EN SU CALIDAD DE GERENTE DE ies INTERNACIONALES,
NOMBRADO POR ACUERDO DE DIRECTORIO N” 3737, AUTORIZADOS CONFORME CONSTA DE
LA COMUNICACIÓN DE GERENCIA GENERAL DE ESTE BANCO he 130-2007-BCRP DE FECHA
25 DE OCTUBRE DE 2007, QUE SE INSERTA EN LA PRESENTE ESCRITURA PUBLICA,
AMBOS CON DOMICILIO EN JR. IO MIRO QUESADA N* 441, LIMA. ==
DOY FE DE HABER IDENTIFICADO A LOS COMPARECIENTES Y QUE PROCEDEN CON
CAPACIDAD, LIBERTAD Y CONOCIMIENTO BASTANTE PEL ACTO QUE REALIZAN, QUE SON
_ZABILES EN EL IDIOMA CASTELLANO, Y ME ENTREGAN UNA MINUTA DEBIDAMENTE
rrmanA Y AUTORIZADA PARA QUE SU CONTENIDO bx ELEVE A ESCRITURA PUBLICA,
LA MISMA QUE ARCHIVO -EN SU LEGAJO RESPECTIVO, Y CUYO TENOR ES EL SIGUIENTE:
MINUTA: SEÑOR NOTARIO DOCTOR RICARDO FERNANDINI BARREDA: ==
Sírvase usted gxtender en su Registro de Escrituras Públicas el Contrato de >
Licencia fara la Exploración y Explotación de Hidrocarburos en el Lote
XXIII, que celebran de una parte, PERUPETRO S.A., identificada con RUC N*
20196785044, con domicilio legal en Avenida Luis Aldana N* 320, Distrito de
San Borja, Provincia y Departamento de Lima, debidamente representída por
su Gerente General señor Carlos ¡Fógar Vives Suáreoz, de nacionalidaá
peruana, identificado con DNI N? 08725702, con domicilio en Av. Luis Aldana

7

9 RO PS 20
SS

SERÉ BN? 1456389
e, 29889

A

4
9, San Borja, facultado según poderes otorgados inscritos en el “asiento
b0039 de la Partida Electrónica N* 00259837, ,del Pases de Personas”
Jurídicas de Lima, y de conformidad con lo dispuesto en el Acuerdo de
Directorio de PERUPETRO N* 118-2007 de fecha 27 de Septiembre de 2007;
cuyos textos usted señor! Notario se servirá insertar; y de la otra parte:
BPz EXPLORACIÓN f£ PRODUCCIÓN S.R.L., identificada con RUC N? 20503238463,|
sociedad constituida y existente de conformidad con las leyes de x
República del Perú, inscrita en el Asiento A0Q001 de la Partida N* 11995400
del Registro de Personas Jurídicas de la-Oficina Registral de Lima, y en eb
=> Asiento A0002 de la Partida N% 11328132 del'Libro de Contratistab _
Operaciones del Registro Público de, Hidrocarburos, con domicilio legal e,
Calle Manuel de Falla N* 297) Distrito de Sán Borja, Provincia Y
Departamento de Lima, debidamente representada por su Gerente General señor
Ing. Luis Rafael Zoeger Núñez, de nacionalidad peruana, identificado con
DNI N* 08212579,facultado según poder inscrito en el Asiento A00001 de la
“Partida Electrónica “N* 11985400 del Registro de A dd Murídicas de la
Oficina Registral de Lima; con intervención de BPZ ENERGY INC., coñ
r domicilio en 580 West Lake Park Boulevard, Suite" 525, Texas 77079, olas
los de Norteamérica, représentada por el Ing. Luis Rafael Zoeger Núñe ¿
de ya onalidad peruana, identificado con poz N* 08212579,facultado Según

mi
15

Ñ dpl Registro “de Personas Jurídicas de Lima; y el Banco:
rva del Perú, con domicilío en Jr. Antonio Miro Quesada N2

ini

Ricardo Fernan

Cercado de Lima, Provincia y Departamento de Lima,

nte reprásentado por sus funcionarios, señor Renzo Rossini Miñán
de nacionalidad
Gerente Geñeral nombrado por Acta de Directorio N*% 4059 de fecha l4 de
“¡Octubre de 2004, y el señor Carlos Augusto Ballón Avalos, de nacionalidad
peruana, identificado con DNI N* 08757380, en su calidad de Gerente de

Operasiones Internacionales nombrado TOS Acuerdo de Directorio N% 3737 de
y print A AS

o el señor Manuel Montengudo Valdez, IdentifIc: con DNI No 10275927,
fecha 21 de Mayo de 1998,/encontrándoge autorizados conforme consta de la

+ comunicación de la Gerencia General de este Banco,Ño 130-2007-BCRP de fecha

Notario de |

ruana, identificado-con DNI N* 08727483, en su,calidad de,

1

25 de Octubre de; 2007, “que usted Señor Notario se servirá insertar, así
como el Decréto Supremo N* 062-2007-EM, publicado con fecha 21 de Noviembre
de 2007,|que aprueba y autoriza la suscripción del presente contrato; en
los términos y condiciones que-constan en las cláusulas siguientes o.
5% CONTRATO DE LICENCÍA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS/EN

Ecco SS = LOTE XXITIT escmomecanar=as

<=

===o===e========-PERUPETRO S.A.
== Mi -
CLAUSULA PRELIMINAR
CLAUSULA PRIMERA
CLAUSULA SEGUNDA
CLAUSULA TERCERA
CLAUSULA CUARTA

DEFINICIONES
OBJETO DEL CONTRATO
PLAZO, CONDICIONES Y GARANTIA
EXPLORACIÓN

ELENA

CLAUSULA QUINTA EXPLOTACION 1

CLAUSULA SEXTA. PRESENTACION D£ INFORMACION Y ESTUDIOS

Ze
CLAUSULA NOVENA
[CLAUSULA DECIMA DERECHOS ADUANEROS

CLAUSULA DECIMA PRIMERA DERECHOS FINANCIEROS

CLAUSULA DECIMA SEGUNDA eS

CLAUSULA DECIMA TERCERA PROTECCION AMBIENTAL Y RELACIONES

A mans

CLAUSULA DECIMA CUARTA CONSERVACIÓN DE LOS HIDROCARBUROS Y
- PREVENCIÓN CONTRA PERDIDAS

CLAUSULA DECIMA QUINTA CAPACITACION Y TRANSFERENCIA DE

TECNOLOGIA

CLAUSULA DECIMA SEXTA CESION Y ASOCIACION
CLAUSULA DECIMA OCTAVA
CLAUSULA DECIMA NOVENA —/_ [VARIOS

NOTIFICACIONES Y COMUNICACIONES
SOMETIMIENTO A LA LEY PERUANA Y SOLUCIÓN
DE CONTROVERSIAS S
TERMINACION
DESCRIPCION DEL AREA DE CONTRATO
MAPA DEL ÁREA DE CONTRATO
CARTAS FIANZA PARA EL PROGRAMA M
TRABAJO | y
GARANTÍA CORPORATIVA :
PROCEDIMIENTO CONTABLE zh
EXO "P" > UNIDADES DE TRABAJO EXPLORAT
DE EQUIVALENCIAS

CONTRATO DE LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACIÓN DE HIDROCARBUROS EN

E A A

CLAUSULA VIGESIMA
CLAUSULA VIGESIMA PRIMERA

CLAUSULA VIGESIMA SEGUNDA
ANEXO "A" Z

ANEXO "B"
ANEXO "C-1" a"C-4”

ANEXO "D”
ANEXO 2E"

A

==immmm====== PERUPETRO S.A, ======

aronoonoooooooooooosesmm> Y
cono canmmmmammmmmn BPZ EXRLORACION £ PRODUÓCION S.R.L.
CLAUSULA PRELIMINAR.- GENERALIDADES
Ti Interviene PERUPETRO, en virtud de la facultad concedida por la Ley N?

26221, para celebrar el Contrato de Licencia para la Expldración y

Explotación de Hidrocarburos en et Lbte XXIIIT, ===eea==o=======cee.os
II. Los Hidrorarhuros "in situ" son de propiedad del Estado. El derdcho de

propiedad sobre los Hidrocarburos extraídos es transferido. por
£ PERUPETRO al Contratista en la Fecha de Suscripción, yconforme a lo

estipulado en el Contrato y en el artículo 8* de-la Ley N* 26221. ====
=

1 A
SERIEBN" 1456390 ss
5
El Contratista se obliga a pagar al Estado, a través de PERUPETRO, la
regalía en efectivo en las condiciones y oportunidad establecidas en

el Contrato. ======: ma -

) ñ III. De acuerdo con lo dispuesto en el artículo 12” de la Ley N* 26221, Sa

| Ñ Contrato se rige por el derecho privado peruano, siéndole de
aplicación los alcances del artículo 1357* del código Civil. =========

| a IV. Para todos los efectos relativos y derivados del Contrato, las Partes

Convienen en que los títulos de las cláusulas son irrelevantes para la
“interpretación del contenido de las mismas. aaa
Y. Cualquier referencia al Contrato comprende a los anexos. En caso de
ipulado” en el cuerpo del
Contrato, prevalecerá este último. A A A

CLAUSULA PRIMERA.- DEFINICIONES men

| t y discrepancia entre los anexos y lo es

| / Las definiciones acordadas por las son en la presente cláusula pu
z por finalidad Ss el significado requerido a los términos que se emplean en

| el Contrato y dicho significado será el único haceptpdo-para los efectos de
1 su interpretación en la ejecución del mismo, a menos que las Partes lo

acuerden expresamente por escrito de otra forma.q==========

a
£ Los términos definidos y utilizados en el Contrato, sean en singular o en

lural; se escribirán con la primera letra en mayúscula y tendrán los
entes significados: a
LA

j lquier entidad, cuyo capital accionario con derecho a voto sea de
jjiedad, directa o indirectamente, eh úna proporción igual al
— cifcuenta por ciento (50%) o más de PERUPETRO o del Contratista oO
| í cualquier entidad oO persona que sea propietaria, directa a
indirectamente, del cincuenta por" ciento (50%) o más del capital

Ricardo Fernandini Barreda

y accionario con derecho a voto de PERÓPETRO O del Contratista; _o
_ cualquier entidad cuyo capital accionarío con derecho a voto sea de

p propiedad, directa o indirectamente, en” cincuenta por ciento (50%) o

| u Más del mismo accionista o accionistas que posea o posean, directa o
g= A indirectamente, el cincuenta por ciento 100 o más del capital

| / accionario con derecho a voto dé PERUPETRO o del Contratista. ===

==

1.2 Año A A
| Período de doce (12) Meses consecutivos de acuerdo al cátendario
q Gregoriano, contado desde una fecha específica. ser

A
L Área descrita en el Anexo "A” y que se muestra en eh Anexo "“B",
denominada LOTE XXIII, ubicada entre las Provincias .de Contralmirante
| Ñ — Aíllar y Tumbes del Departamento de Tumbes; Talara del Departamento de

:d y 1

| : le
7

1.7

1 (
. e y
I
/ Sn 1
Piura, con una extensión de hoventa y tres mil ciento noventa y ocho
punto novecientos cincuenta y seis hectáreas (93,198.956 ha). --

El Área de Contrato quedará redefinida luego de excluir las áreas de
las que haga suelta el Contratista, “de acuerdo a los términos del
Contrato. ===== O E A
Asimismo, cuando los resultados de la exploración justifiquen una
nueva configuración del Área de _Contrato y a solicitud del
Contratista, mediante la presentación de un informe de sustento a
PERUPETRO, Que incluya propuestas de trabajo para la nueva área, y
previa aprobación de PERUPETRO, el Área de Contrato podrá, ser
huevamente delimitada. La modificación se aprobará conforme a Ley. En
ningún caso, la nueva delimitación aumentará el área original del
Contrato.  =4mmm

En caso de existir alguna discrepancia entre lo mostrado en el Anexo
"B" y lo descrito en el Anexo "A", prevalecerá el Anexo "A".

A
Unidad de medida de capacidad de los Hidrocartluros Líquidos
Fiscalizados que consíste en cuarenta y dos (42) galones de los
Estados Unidos de América, corregidos a una temperatura e sesenta
grados Fahrenheit (60% F), a presión del nivel del mar, sin agua,
barro u otros sedimentos (BS£W). =e=======

Di ooo ooo eseoooaz
Unidad térmica británica. Es la unidad de medida de cantidad dé calor
que se requiere para aumentar la temperatura en ln grado Fahrenheit
(1> F) de una (1) libra de agua, equivalente a 1055.056 joules, ======
Caso Fortuito o Fuerza Mayor = pu
Se entiende como tal, entre otros los siguientes: incendios,

temblores, terremotos, maremotos, derrumbes, avalanchas, inundaciones,
- > 7

huracanes, tempestades, explosiones, actos fortuitos imprevisibles,
conflictos bélicos, guerrillas, actos terroristas, sabotaje, conmoción
civil, bloqueos, demoras incontrolables en el transporte, Hiplgas,
paros, imposibilidad de' obtener, no obstante haberlo prewisto,-
facilidades adecuadas para el transporte de materiales, equipos y
servicios, así como las autorizaciones, Áprobaciones, licencias y
permisos a cargo de las autoridades competentes; o cualquier. otra
causa, ya sea similar o distinta de aquellas específicamente
enumeradas aquí, que estéh fuera del control razonable Y. no pudieran
per previstas” o que, habiendo sido previstas, no pudieran ser
evitadas. =ummm=== la ES
Comité de Supervisión ==

- _ 7 29891

K É - 1 «

serREBN> 1456391

Órgano conformado por las Partes, a través del cual PERUPKIRO verifica
el -cumplimiento y la ejecución del Contrato, cuya conformación y
atribuciones están establecidas en la cláusula sétima.
Comité Técnico de Conciliación 3==
Órgano no permanente, formado pa:
discrepancias que surjan en relación con las Operaciones, el mismo qué
se establecerá de acuerdo a lo estipulado en el acápite 21.2 del

pronunciarse sobre las

A a
1.9 Condensados ==================eeoscr ooo osóss Ss eS SS
Hidrocarburos | líquidos formados por la condensación de los
Hidrocarburos separados _del Gas Natural, debidd a cambios en la
presión y temperatura cuándo el “Gas Natural de los Reservorios es
producido o cuando proviene de una o más etapas de compresión de Gas
Natural. Permanecen líquidos a la temperatura y presión atmosférica.
1.10 Condensados Fiscalizados ========cc o
Condensados producidos en el Área de Contrato y medidos en un Punto de
—Fiscalización de la Producción. ================"

1.11 Contratista =====
BPZ EXPLORACION £ PRÓDUCCION S.R.L., inscrita en el Registro Público
de Hidrocarburos en la Partida N” 11328132, Asiento A00002 del Libro

de Contratistas de epejacionas. a

dado
El presente acuerdo al que han llegado las Partes, en el cual se
stipulan 102. términos y condiciones que se encuentran contenidos en
te documento y en los anexos que lo SREIGIAO comprende los ASuerdos
adicionales a*los que lleguen las Partes en virtud de este documento y
las modificaciones qui se hagan al mismo conforme a ley. ==asaase==az

1.13 Desarrollo essmspa========= O
Ejecución de cualquier actividad APEOPIATA para la Producción de.
Hidrocarburos, tal como la perforación, completación y profundización >
de pozos, así como el diseño, construcción e instalación de equipos,
tuberías, tangues de almacenamiento y otros medios e instalaciones,
incluyendo la utilización de métodos de Producción artificial y
sistemas de recuperación primaria y mejorada, en el Área- de Contrato y
fuera de ella en cuanto resulte necesario, ===
Incluye la construcción del Sistema de Transporte y Almacenamiento, de
las instalaciones del Punto de Fiscalización de la Producción, del
Ducto Principal y de ser el caso, plantas de destilación primari3
fara la A Eaciara de productos a ser utilizados en las Operaciones,!

Ñ h
2,48

1.15

1.16

por la autoridad competente. =

1.17

=

1.18

1.20

1.21

>

z /
facilidades para el_ tratamiento del gas natutal y plantas de

procesamiento de Gas Natural. =emescosaocemmmmmsooo= mm
2

Descubrimiento Comercial Ea DARA a -.

Descubrimiento de reservas de Hidrocarburos que en opinión del

Contratista permita su explotación comercial. ===ssces==emmam==========

Día atado

Período de veinticuatro (24) horas que se inicia a las cero horas
(00:00) y termina a las veinticuatro horas (24:00). =

Día Útil, erro:

Todos los Díás de lunes a viernes ihciusive; salvo los Días que sean
declarados total o parcialhente no laborables, en la ciudad de Lima,

Dólar 0 US$ —=ammm======
Unidad monetaria de los Estados Unidos de Amfrica.
Ducto Principal ii A ===
Tubería principal que el Contratista podrá construir y operar y que
partiendo del final del Sistema de Transporte y Almacenamiento conduce
los Hidrocarburos producidos del Área de Contrato hasta un ducto
propiedad de terceros, hasta un punto de venta o exportación o hasta
un Punto de Fisdalización de la Producción, sin perjuicio, de ser el
caso, de la aprobación dispuesta en el acápite 2.3, pudiendo
comprender puntos dd medición, conectados a la tubería, áreas de
almacenamiento y embarque requeridos, tuberías mepores, estaciones de
bombeo y compresión, sistema de comunicaciones, carreteras de acceso y
de mantenimiento y cualesquiera otras instalaciones que sean
necesarias y requeridas para el transporte de Hidrofarburos en forma
permanente y oportuna; incluyendo el diseño, construcción,
mantenimiento y equipamiento de todo lo antes mencionado. El acceso
abierto para cualquier Ducto Principal será desde el inicio del quinto
and, contado a partir de, la Fecha de Thicio de la Extracción
Comercial. =umm: a teialalelel
Exploración —=====
Planeamiento, ejecución y evaluación de todo tipo de estudios

geológicos, geofísicos, geoquímicos y otros, así como la perforación
de Pozos Exploratorios y demás actividades conexas necesarias para el
descubrimiento de Hidrocarburos, incluyendo la perforación de Pozos
Confirmatorios para la evaluación de los Reservorios descubiertos. ===

Explotación —========smememeseensss========

conoces
Desarrollo y/o Producción. =============="=
Fecha de Inicio: de la Extracción Comercial

o
3
S
E]
ca
£
o
1
u
ES
Su
E]
oz
3
3
0 /
pad
f
y

— 1

y 29892

XN Fecha de la primera medición le Hidrocarburos en un Punto de

Fiscalización de la Producción; que da lugar al pago de la regalía.

Para efectos de esta definición no se consideran los volúmenes
producidos para pruebas u otros fines que específicamente acuerden las
Partes.
1.22 Fecha _4e Suscripción ==
Íl 21 de nóviembre de 2007 fecha en que PERUPETRO y el Contratista,

suscriben el Contrato. cr
1.23 Fecha Efectiva A
Fecha en la que el Contratista deberá dar inicio a-las Operaciones,
que será establecida dentró de los sesenta (60) Días a partir de 1
Fecha de Suscripción. .
1.24 Fiscalización ========

A iii

<<
Acciones que, conforme a los artos 1 ervoR legales y normas tgcnicas,
realiza OSINERGMIN (Organismo Supervisor de la Inversión en Energía y.
Minería) sobre las actividades de Exploración y Explotación realizadas

por el Contratista. ===== ===

1.25 Gas Natural ================== .
Mezcla de Hidrocarburos que a condiciones iniciales de Reservorio se
encuentra en estado gaseoso o en disolución con el OS Comprende
el Gas Natural Asociado y el Gas Natural No Asociado. =======mam======
D26 Gas Natural Asociado rre
Gas Natural producido. con 105 Hidrocarburos Líquidos del Roservadia:
Natural Fiscalizado ==========

amas === (

5 Natural producido enel Área de Contrato y medido en un Punto de

Fiscalización de la Producción. e dee am====
1.28 das Natural No Asogiado e O A
Gas Natural cuya ocurrencia tiene lugar en un Reservorio en el que, a
condiciones iniciales, no hay presencia de Hidrocarburos Líquidos. ===
1.20 dad
Todo compuesto orgánico, gaseoso, líquido o sólido, pe consiste
principalmente de carbono e hidrógeno. =========
1.30 Hidrocarburos Piscalizados =
Hidrocarburos producidos en el Área de Contrato y medidos en un Punto

=== cara —
del Fiscalización de la Producción. =======emesmmmss===s===s===========

1.31 Hidrocarburos Líquidos esas

Y Petróleo, Condensados y en general todos aquellos Hidrocarburos que
bajo condiciones atmosféricas de temperatura y presión, /se encuentran
en- estado líquido en el ' lugar de su medición, incluyendo aquellos

- 1

A

N

i
1.36 Moa =un==

ES A
- En

Hidrocarburos que se encuentran en estado líquido a una temperatura
mayor a la temperatura atmosférica. SRA
1.32 Hidrocarburos Líquidos Fiscalizados ==cs==m=====m=s==ooameeoocameooomm
Hidrocarburos Líquidos producidos en el Área de Contrato Y medidos en
ún Punto de Fiscalización de la Producción. ======
1.33 Loy NÓ 26221 eamcocmmmecanamnnsoammmmna

mba

essameoooa
mo.
Texto Único Ordenado de la Ley N* 26221, Ley Orgánica del
Hidrocarburos, aprobado por Decreto Supremo  N* 042-2005-EM,
ampliatorias, reglamentarias y modificatorias, Pata
1.34 LGN o Líquidos del Gas Natural rro room
Hidrocarburos líquidos obtenidos del Gas Natural compuestos por
mezclas de etano, propand, butano y otros Hldrogarkuros más be dos. =
1.35 LGN Fispalizados o Líquidos del Gas Natural Fiscalizados «============
Líquidos del Gas Natlral 'nedidos en ln Punto de Fiscalización de la
Problucción. ===w=m

EE
ooo

mm

Período contado a partir de cualquier Día de un mes «calendario Que
termina el Día anterior-al mismo Día del mes calendario siguiente o,
en caso de no existir éste, el último Día de dicho mé

LAO cc -.
Mil (1000) pies-cúbicos estándar (scf). Un %) scf es el volumen de
gas necesario para llenar un espacio de un (1) pie cúbico a 14.6959
libras por pulgada cuadrada de presión absoluta a una temperatura base
de sesenta grados Fahrenheit (60 "F). =

co

1.38 Operaciones ===mm===== o
Toda actividad de Exploración y Expiración y todas las demás
actividades materia del Contrato o.relacionadas con la ejecución del
MO

1.39 Partes
PERUPETRO y el Contratista. ===

1.40 PEROUPETRO =====
PERUPETRO S.A., és la Empresa Estatal de Derecho Privado del Sector
Energía y Minas, creada: por la Ley N* 26221.

oros

141 Petróleo s=s=s====osem=oo=o=someneooosmmrs=s==<
Hidrocarburos que a condiciones iniciales de presión y temperatura de
Reservorio se encuentra en estado líquido y que maydrmente se mantiene
en estado líquido en condiciones atmosféricas; no incluye Condensados,

/ Líquidos de Gas natural o Gas Natural Licuado. =

Y
cocos

E
s )

Ss 29893-

Fiscalización de la Producción. A

1,43 Petróleo Pesado rr
Hidrocarburos Líquidos, que por su densidad y viscosidad requieren
pgra sy Explotación el empleo de métodos no convencionales. y/o PS

para E tranóportd, requieren procesos de calentamiento u otros
procedimientds, excluyendo la mezcla san Petróleo producido en el
mismo Yacimiento, que dé como resultado Petróleo liviano. ==eamma=====
1.44 Pozo Confirmatorio === >

Earn
Pozo que se perfora para confirmar las reservas descubiertas o para
delimitar la extensión de un Yacimiento. =====

1.45 Pozo de Desarrollo
Pozo que se perfora pea la Prodúcción de- los Hidrocarburos

descubiertos. +

> 1.46 Pozo Exploratorio cl
Pozo que se perfora con el propósito de e descubrir reservas de
, Hidrocarburos- o para determinar la estratigrafía de un área en
y Exploración. e a========
1.47 Producción = POE A:
= = Todb tipo de actividades en el Área de Contrato o fuera de ella en lo
o

que resulte necesario, cuya finalidad ia ¡extracción y manipuleg de
Hidrocarburos del Área de Contrato, y que incluye la operación y
reacondicionamiento de pozos, instalación y operación de equipos.
tuberías, Sistema de Transporte y Almacenamiento, Ducto Principal,
atamiento y medición de Hidrocarburos y todo tipo “de métodos de
peración primaria y mejporada.===:
o de Fiscalización de la Producción a

r vo lugares ubicados por el dontratista en el Área de Contrato, O O
ubicados por acuerdo de las Partes' fuera de ella, donde se realizan
las mediciones y determinaciones volumétricas, determinaciones del
contenido de agha y sedimentos y otras mediciónes, a fin de establecer

| / el volumen y calidad de los Hidrocarburos Fiscalizados, de acuerdo a
las respectivas normas AGA, API y A

1.49 Reservorio = eaten
Je. Estrato oO estratos bajo la superficie y qué forman parte de un
Yacimiento, que estén- produciendo o que se haya probado que sean
capases de producir Hidrocarburos y que tengan un sistema común de

presión en toda su extensión. >si

1.50 Sistema de Transporte y Almacenamiento =======eserseocoocensesesooam

2 € E /
) o 1
Conjunto de tuberías, estaciones de bombeo, estaciones de
compresión, tanques de almacenamiento, instalaciones fluviales,
sistemas de entrega, caminos, demás inátalaciónes y todo otro medio
necesario y útil para el transporte de los Hidrocarburos producidos en
el Área de Contrato hasta un Punto de Piscalización de la Producción,
hasta el Ducto Principal o hasta un ducto de terceros incluyendo el
—diseño, construcción, mantenimiento y -equipamiento de todo lo antes

MENCÍONAO rc sa

1.51 Subcontratista.
Toda persona natural o jurídica, nacional o extranjera, contratada por
el Contratista para prestar servicios relacionados con las
Operaciones. ===

1.52 Supervisión =
Acciones que PERUPETRO realiza para verificar el cumplimiento de
las obligaciones contractuales del Contratista. e el

ES

E

O A E,

Comprende impuestos, contribuciones y tasas, conforme a lo estableLido
er el go Tributario. =
1.54 Unidades de Trabajo Exploratorio (UTE)
Son valores numéricos que reprenarcas 14 actividad de exploración que

las partes han acordado y que se indican en los programas mínimos de
trabajo, que permiten flexibilidad en ía ejecución: de log compromisos
asumidos. Dichos valores se establecén en función a: la unidad de
1 trabajo más representativa de cada actividad exploratoria, (om, km, m,
) etc.). ====m
1.55 Vigencia del Contrato
Período comprendido entre la Fecha de Suscripción y el vencimiento
del plazo pertinente establecido en el acápite 3.1 del Contrato;

1.56 Yacimiento —e=====o===samecoooooonnnroooooo oo ooooooocammmmmeoooos

Superficie áebajo de la cual existen uno o más! Reservorios que egtén

produciendo o que se sy probado que son capaces de producir

Hidrocarburos

2.1 PERUPETRO autoriza al Contratista la realización de las Operaciones,
de'acuerdo con lo establecido en la Ley N* 26221, la legislación
pertinente y las estipulaciones del Contrato, -con el objeto común de
descubrir y producir Hidrocarburos en el Área de Contrato. =amam======

2.2 El Contratista tendrá el derecho de propiedad” sobre los Hidrocarburos
extraídos en el Área de Contrato, de conformidad con lo establecido en

el numeral II de la cláusula preliminar. ==========
-

|

|

41

|

|

- |
|

y e]
f

SERIEBN?" 1456394 > á
129894,

se estipulan en el Contrato y las llevará a cabo, directamente o a

través de Subcontratistas. En caso de operaciones de campo fuera del
| Área de Contrato se requerirá o de PERUPETRO. enrocareneseasa|
2.4 PERUPETRO ejerce la Súpervisión de acuerdo a ley y de conformidad con

| a 3 el Contrato. A

OSINERGMIN ejecutará las acciones de Fiscalización de acuerdo a ley.
2.5 Los representantes de PERUPETRO lia la Supervisión en cualquier
| momento, previa notifichción, W debiendo identificarse y estar
autorizados para tal función por  PERUPETRO. Ca _Contratista
proporcionará todas las facilidades, que razonablemente estén a su
| e / alcance en $us Óperaciones, a fin de que dichos lsepresentantes puedan
cumplir su misión, la que seyá llevada a cabo de modo ale no
[> interfiera Con Éstas.
Los gastos y costos correspondientes a los representantes de PERUPETRO
3 A serán de cuénta y cargo de PERUPETRO. ====s====eceesoo
É 2.6 El Contratista proporcionará y será responsable de todos los recursos
ca a técnicos y económico financieros que se requieran para “la ejecución de

las Operaciones. =====
CLAUSULA TERCERA.- PLAZO, CONDICIONES Y GARANTÍA =========
3.1 El plazo pera la fase de exploración por Hidrocarburos es de siete (7)_

K
Años, el que se puede extender de acuda, ley. Este plazo Se cuenta

a partir de la Fecha Efectiva; salvo que de conformidad con lo
establecido en otras estipulaciones del Contráto, varíe dicho plazo. )
1 plazo para la fase de explotación de Petróleo, es él que reste
spués de terminada la fase de exploración hasta completar el plazo

treinta (30) Años, contado a partir de la Fecha Efectiva, a menos.

que de conformidad con. lo establecido otras estipulaciones del

Contrato, varíe este plazo. ===
El plazo para la fase de explotación de Gas Naturdl No Asociado y de
| Gas Natural No Asociado y  Condensados, es el que reste despúts de
terminada la fase de exploración hasta completar el plazo de cuarenta
| K (40) Años, contado a partir de la Fecha Efectiva, a menos que de
ÉS sl conformidad con lo establecido en otras estipulaciones del Contrato,

| pS varíe este plazo. ==
3.2 La fase dé exploración se divide en cuatro (4) períodos: eeccoeanees ea

Efectiva.
Dieciocho (18) Meses contados a partir de la terminación
del señalado en el subacápite 3.2.1.

T

s f Nx r

El Contratista ejecutará las Operaciones de acuerdo a los términos que
Tercer Perlod

Veinticuatro (24) Meses contados a partir de la

terminación del plazo señalado en el gubacápite 3.2.2.
Cuarto " [Veinticuatro (24) Meses contados a partir de la terminación
Perlodo del plazo señalado en el subacápite 3.2.3.

3.3 Durante la fase de exploración el Contratista podrá pasar al siguiente

período siempre que comunique a PERUPETRO con treinta 130) Días de
anticipación al vencimiento de un período en curso, su intención de
continuar con el siguiente período, y en tanto que el Contratista no
haya incurrido en la causal de terminación prevista en el subacápite
22.3.1. La terminación por dicha causal dará lugar a la
correspondiente ejecución de la fianza. ==

3.4 Si durante cualquiera de los períodos indicados en el ápite 3.2, el
S >

Contratista se viera impedido, por razones técnicas o económicas
debidamente sustentadas, de “conckuir el respectivo programa mínimo de
trabajo, podrá extender dicho persbdo hasta por un máximo de seis (6)
Meses, siempre, y Cuando haya solicitado la aprobación de PERUPETRO
para dicha extensión con una anticipación no menor de treinta (30)
Días al vencimiento del período “en curso! y que las. razones que
sustenten la solicitud hayan sido comprobadas y aprobadas por
PERUPETRO. En este caso, el Contratista antes del vencimiento del
período en curso, presentará una nueva fianza o prorrogará la
existente, por el nuevo plazo establecido," conforme a los requisitos
estipulados en el acápite 3.10. En el caso que las extensiones
otorgadas extingan el plazo del último período de la fase ¿de
exploración y el Contratista decida continuar con los trabajos
exploratorios, las obligaciones de dicho período se cumplirán en una
_extensión de la fase de/exploración a ser acordada por las Partes, de
3 AUR a e
Luego del cumplimiento del programa mínimo de trabajo del período en
cursp, dentro del plazo correspondiente establecido el acápite 3.2,
de haber hecho uso de la'extensión a que sé refiere el párrafo
anterior, de ser el caso, y siempre que el trabajo haya consistido en
la perforación de por lo menos un Pozo Exploratorio, el Contratista
podrá solicitar la aprokación de PERUPETRO de sa plazo extraordinario
— de hasta seis (6) meses para reevaluar toda la información y
resultados obtenidos hasta el período en curso, con la finalidad de
realizar un estudio para poder tomar la decisión de pasar al

iguiente

período. ii alain --
Las aprobaciones a que Be refiere este acápite, serán otorgadas a

criterio de PERUPETRO. =================e

¡ yy
, 29895

5 La fase de exploración podrá continuar, a elección del Contratista,
después de la Fecha de Inicio de la Extracción mercial hasta el
vencimiento del plazo de esta fase,—Que se indica en el acápite 3.1.
; ps En dicho caso, la exoneración de tributos contemplada en el Acápits
fa 10.3 regirá hasta el vencimiento de la fase de exploración, mientras

! ó que el método de amortización” lineal referido en el acápite 9.6 se
| aplicará desde la Fecha de Inicio_de la EXurAca3ón, Comercial, conforme |

Nx TA er rm
| É 3.6 En caso que el Congratista realice un descubrimiento o descubrimientos.
de Hidrocarburos duYante -LQUEE. período de la fase de exploración,
S que no sea comercial sólo por razones de transporte, podrá solicitar
| ES yn períódo de retención, de hasta cinco (5) Años, bor el Yacimiento o
Yacimientos descubiertos, con el propósito cer factible el
| transporte “de la producción. PA RR A RR
El derecho de retención estará sujeto, cuando menos, a que concurran
| “los "siguientes requisitos: OS
a) Que el Contratista pueda demostrar a satisfacción de PÉRUPETRO, que
5 los volúmenes de Hidrocarburóa descubiertos en el Área de Contrato
| pS son insuficientes para justificar econóficamente la construcción
: del Ducto Prineipal; A b

bj» Que el conjunto de descubrimientos en áreas contiguas más las del
Contratista, es insuficiente para justificar económicamente la

construcción de un ducto principal; y, ===e==es=essesesesseseesmenen

c) Que el Contratista demuestre, sobre una base económica, que los

Hidrocarburos descubiertos no pueden ser ktransportados- desde_el

Área de Contrato a un lugar para su comercialización, por ningún
o medio de transporte. A a e SAT q

| - 3.7 En caso que el Contratista realice uñ descubrimiento de Gas Natural No

E Asociado o de Gas Natural No Asociado y Condensados durante cualquier

período de la fase: de exploración, podrá solicitar un período de

| retención, de hasta diez (10Í Años, por el Yacimiento o Yacimientos
x= E descubiertos, con el propósito de desarrollar el mercado. ==:

| - 3.8 En caso que el Contratista realice un descubrimiento de Petróleo y un

descubrimiento de Gas Natural No Asociado o de Gas Natural No Asociado,

| y Condensados durante cualquier período de la fase de exploración, y
se presenten los casos descritos en los acápites 3.6 y 3.7, el

Contratista podrá solicitar un pertodo de retención para Petróleo y

:
| ES Ñ y Otro para Gas Natural No Asociádo o Gas Natural No Asociado y __
X pr)
Condensados, para los fines indicados en dichos acápites. ======== '-

| S I > t f d

> =
3.9 El período de retención, al que se refieren los acápites 3.6 y 3.7,

extiende el. plazo del Contrato por un tiempo igual al del período de
retención otorgado por PERUPETRO. ========emmmeesmeoooooooooonpasams
El perípdo de retención constará por escrito. Para este efecto, el
Contratista presentará una solicitud a  PERUPETRO,— acompañando
documentación de sustento e aces tons un cronograma de actividades a

>

realizar. eee
Con el inicio del período de retención termina la fase de exploración.
Con la declaración de Descubrimiento Comercial en dicho período, se
dará inicio a la fase de explotación. ====cescsocaemeemeneeseoooooo====
El otorgamiento del período de retención a que se refieren los
acápites 3.6 y 3.7 y --la duración de los mismos será determinado a
criterio de PERUPETRO, sin que ello afecte o disminuya la obligación
del cumplimiento del programa! mínirlo de trabajo del período de la fase

/de exploración O CUO roo

3.10 El Contratista deberá garantizar el cumplimiento del programa mínimo
_“4de trabajo de cada uno de los períodos de la fase de explofación, de

acuerdo a lo previsto por los acápites 3.2 y 4.6 mediante fianza
solidaria, sin beneficio de excusión, incondicional, irrevocable y de
realización automática en el Perú, emitida. por una entidad del sistema
financiero debidamente dalificada y domiciliada en el Perú y aceptada
por PERUPETRO. Á solicitud de PERUPETRO, el Contratista sustituirá
“cualquier fianza entregada debiendo cumplir con presentar una nueva
fianza dentro del plazo de quince (15) Días Útiles siguientes a la
fecha de recepción por el Contratista de. la solicitud de PERUPETRO. «==
El monto de la fianzal para el programa mínimo de trabajo de cada uno
de los períodos de la fase de exploración es el que aparece indicado
en los anexos pi al "C-4", que es el resultado de a la
equivalencia en dólares que, para este efecto se establece en el Anexo
*F”, por el número de Unidades de Trabajo Exploratorio que corresponde
para cada período, según el acápite 4.6. eemmmorococooocomms

Laslfianzas se emitirán para cada programa mínimo dé trabajo “con la
forma indicada en los. anexos "C-1" al "C-4*, según corresponda.
Las fianzas para el programa mínimo de trabajo de cada uno de los
períodos de la fase de exploración según er acápite_ 4.6, serán
entregadas a PERUPETRO antes del Íhicio de cada período; en caso
contrario, será de aplicación el subacápite 22.3.3. La fianza

correspondiente al programa mínimo de trabajo del primer período será
entregada en la Fecha de Suscripción. =========
A

x= Ñ
í NE

SERIE BN? 1456396 )
s Ñ : 29896

Las fianzas, en baso de prórroga de los plazos de los períodos de la 5
fase de exploración, deberán ser sustituidas o prorrogadas por el
Contratista, antes del inicio de la prórroga correspondiente. En caso
| : contrario, quedará sin efecto la aprobación otorgada por PERUPETRO a

la prórroga solicitada por el Contratista. =eee=====s======s=

-
La fianza para el Hrograma mínimo de trabajo de cada período de la
| = fase de exploración, se mantendrá vigente durante un plazo que exceda
ES en treinta,(30) Días Útiles al plazo de duración de dicho período.
| A En caso que alguna de las fianzas que haya entregado el Contratista no
se mantuviera vigente por el plazo establecido, éste deberá cumplir
con entregar una nueva fianza O prorrogát la existente, dentro del
|- eN pjazo de quince (15) Días Útiles siguientes a la rs8tepción por el
Contratista de la notificación de PERUPETRO. a caso contrario, será /
| de aplicación el subacápite 22.3.3. rs /
_ Cumplida Ja obligación garantizada por cada fianza, PRRLETOO
| procederá inmediatamente a lasrolver al fiador, a través del
E Contratista, la fianza correspondiente. s=mem=see==se=s====== -
3 zu - la ejecución de cualquier fianza tendrá el efecto de extinguir la ,
| 2 obligación del Contratista de llevar a cabo el progkama mínimo de
A trabajo, sin perjuicio de la aplicación de lo dispuesto em el

A

subacápite A

3.11 Interviene BPZ ENERGY INC., para efectos. de ¿organ la garantía

— corporativa_que aparece como el anexo "D". me=s=e=s=s=s=============mmmm=

La garantía corporativa subsistirá mientras “Sean exigibles las
obligaciones del Contratista comprendidas en el anexo “D". Será Ae
aplicación el subacápite 22.3.5, si producido algún hecho previsto en
dicho acápite, el Contratista no cumple con sustituirla en un plazo
| máximo de quince (15) Días Útiles siguientes a la FOCOpaLo0 por el

Contratista de ' la notificación de  PERUPETRO y requiriendo la
|

>% gustitución. ====emmmmss==============.
CLAÚSULA CUARTA.- EXPLORACIÓN ===========0=
"4.1 El Ccóntratista iniciará las actividades de Exploración a partir de la-—

| Fecha Efectiva. ======================= anmaanmasnoo=====
4.2 El Contratista podrá hacer BURLA de la totalidad del Área de Contrato
| _— 7 gin lugar a sanción aguda mediante notificación a PERUPETRO con una
> E: anticipación no menor de“ treinta (30) Días, siempre y cuando -haya dado.
| cumplimiento al programa mínimo de trabajo” del período de la fase de

exploración que se encuentre en Curso. s=====s===e=======m

- En caso que el Contratista hiciera suelta total del Área de Contráto,
| la abandonara o dejara vencer el plazo el período en curso antes de
ME A
>
( N
dar cumplimiento al correspondiente programa mínimo de trabajo, sin
mediar razones técnicas áprobadas por PERUPETRO, éste ejecutará la

fianza, sin perjuicio de aplicar lo estipulado en el subacápite

A on As
El Contratista podrá hacer sueltas parciales del Área de Conrado
mediante notificación a PERUPETRO con una anticipación no menor al

treinta (30) Días, sín lugar a sanción alguna, pero sin que ello

afecte o disminuya su obligación de cumplimiento del programa mírñimo

de trabajo del período de lá fase de exploración que se encuentre en—

CO ro oo ooo ooo

Las Partes dejarán constancia mediante acta del-Comité de Supexvisión

de las áreas de las que haga suelta el Contratista. =<=mseeeamaa===sn===
Bl Contratista podrá continuar haciendo usó de la superficie de las
áreas. de las que haya hecho sueltaen las que hubiera castigo

instalaciones que tengan relación con las Operaciones. o a

Durante la ejecución del Contráto se efectuarán sueltas de. la manera

Ns e mama

b)

o

a)

Por lo menos el veinte por ciento (20%) del Área de Contrato
original al término del tercer oO descrito en el subacápite
3.2.3 y por lo menos el treinta por “ciento (30%) del Árez de
Contrato original al término del cuarto período descrito en el
Subacápite 3.2.4, emos nooo ooo

Al final del cuarto período "descrito en el subacápite 3.2.4, el(
Contratista deberá haber realizado la suelta de por lo menos el
cincuenta por ciento (50%) del Áfea de Contrato original,

Ancluyenda para este fin la suelta realizada según lo “establecido
en el literal a) anterior, a menos que el Contratista comprometa en
forma expresa actividad exploratoria, conforme a lo establecido en
el literal c) siguiente. A

Al término de la fase de exploración, el Contratista podrá mantener
el Área de Cohtrato de la que no hubiera hécho suelta, no
comprendida en el literal d) siguiente, para lo cual deberá
comprometerse a perforar un (1) Pozo Exploratorio cada, dos (2)

AÑOS. ====s=ssse=so==mmm

En caso que el Contratista decida no continuar realizando el
trabajo exploratorio descrito en el literal c), o en caso de
incumplimiento de dicho_-compromiso, y sin perjuicio de la
aplicación de las estipulaciones. contractuales respectivas,
mantendrá sólo los Yacimientos descubiertos, más una área

serie BNo 1456397 ] a
5 29897 -

circundante de cinco (5) kilómetros, hasta el límite del” Área de
Contrato. A id a

k Para efecto del acápite 4.2 se ha dividido el Área de Contrato en

| Do JE parcelas rectangulares, hasta donde ha sido posible, de una extensión
de veinte mil hectáreas (20,000.00 ha) y donde no, con área diferente.

No es nécesario que las áreas de las que haga suelta el Corfratista

| sean A e mmm

Ñ 4.5 Cualquier área de la que haga suelta el Contratista, incluyendo los

| % Yacimientos que se encuentren dentro! de la misma, revertirá al Estado
po sin costo alguno para éste ni para PERUPETRO.====e=escrrr

4.6 El programa mínimo de trabajo para cada uno de los períodos de la fase

| -— de exploración comprende lo siguiente: ===============

| No (464 Pier Peredo |: SI5UTE
32 62 Segundo Peri. o ——— | S
| | 463 | Tercer OS TE Ig]

[454] Cuarto Periodo |» 263 UTE.

Para el Dear de las obligaciones descritas en el presente

Barreda

Notario Ye Lima

acápite, se tendrá en cuenta lo siguiente:
a) En el caso del registro de líneas síemitas 2D, los kilómetros
correspondientes serán contados desde el punto de disparo inicial.
PEA el punto de disparo final de cada línea sísmica. ============
En el caso del registro de líneas sísmicas 3D, los kilómetros

cuadrados serán determinados por el área de superficie cubierta por
“el programa ejecutado. ba
b) Las Unidades de Trabajo Exploratorio a que se refiere el presente
A acápite serán cumplidas de conformidad con la tabla de

y = equivalencias establecida en el Anexo "PF". mp e
| c) En caso de perforación de Pozos Exploratorios, las Unidades de
A Trabajo Exploratorio que 'serán acreditadas paral trabaájos futuros;!

| ? serán determinadas conforme al Anexo "F", sobre la base de la
S = diferencia entre la profundidad final alcanzada y la profundidad
Ñ ( establecida en el acápite 4.7. =

| d) Antes del inicio de cada período de la táge de exploración el
Contratista deberá comunicar (a PERUPETRO el programa de lhs

| actividades exploratorias planificadas para cumplir con el número
de Unidades de Srabajo Exploratorio comprometidas para dicho

p Y período. El Contratista deberá comunicar a PERUPETRO cualquier
zx modificación del contenido de dicho programa, antes de su

1 ejecución, hediánte un informe técnico de sustento.
y 2

4.7 Los Pozos Exploratorios que se perforen en cumplimiento del programa
mínimo de trabajo a que se refiere el acápite 4.6, se considerarán
perforados y, en consecuencia, la obligación del Contratista cumplida,
cuando se alcance una profundidad vertical (TVD) mínima, medida desde

la mesa rotaria, o un mínimo de cincuenta (50) metros dentro de la

y formación que acuerden las Partes antes de iniciar la perforación de

cualquier Pozo Exploratorio. =====msa======
Asimismo, si durante la perforación de cualquiera de los Pozos
Ss Exploratorios que se ejecute en cumplimiénto de 108 programas mínimog - a |
de trabajo, referidos en el acápite 4.6, se presentasen problemas
insuperables, de tipo geológico o mecánico, el Contratista podrí” |
solicitar dar por cumplida la obligación de perforación, mediante un y e
informe técnico de sustento, sujeto a la ¡aprobación de PERUPETRO. ====m z
4.8 En caso que el Contratista decida efectuar- una declaración de |
| Descubrimiento Comercial, deberá notificar dicha declaración a =
PERUPETRO y presentár dentro de los ciento ochenta (180) Días P
posteriores a dicha declaración, un "Plan Inicial de Desarrollo" para
viabilizar la Explotación del descubrimiento de Hidrocarburos que |
deberá incluir, entre otros, lo siguiente: ==
a) CaracUerísticas físicas Y Químicas de .los Hidrocarburos E
descubiertos y Porcentaje de productos asociados e inpurezas que |

éstos O ee

b) Perfiles de o durante la Vigencia del Contrato |
pára el o los Yacimientos. ====ocmceaemmos

<) El número estiñado de Pozos de Desarrollo y su capacidad |

productiva. =====:

aia

4) Sistema de Tránsporte y Almacenamiento y Puntos de Fiscalización de

la Producción proyectados. mesos |

e) Ducto Principal proyectado, de ger el caño. ====ammrseceoee=os==.

E) Medidas de seguridad. sermones
7 9 Cronograma tentativo de todas las actividades a ejecutarse. =ss===== ,
7 h) Fecha estimada en el que tendrá lugar la Fecha de Inicio de la  /
Extracción Comercial. ]
El "Plan Inicial de Desarrollo" debe incluir las inversiones, gastos y
Weostos espectiicos estimados de la Explotación del Descubrimiento
Comerqial así como _cualquier Era información que el Contratista

PA A A )

4.9 PERUPETRO deberá indicar al Contratista sus comentarios al "Plan e
Inicial de Desarrollo" dentro de los sesenta (60) Días siguientes de— e (
haberlo recibido, pudiendo objetar la Fecha de Inicio de la Extracción

Sn 5

— i

SERIE B N2 1456398 ki a
- 0 29898
N

=

Comercial silla misma no es azonablenente adecuada. En caso de

discrepancia será de aplicación lo dispuesto en el acápite 21.2.-=====
4.10 Si el Contratista efectúa una declaración de Descubrimiento Comercial,
estará obligado a iníciar el Desarzollo dentro de los ciento ochenta
| (180) Días biguientes al vencimiento del plazo de sesenta (60) Días,
SO indicado en el acápite 4.9 del Contrato.

] La declaración de Descubrimiento Comercial no implicará la disminución
nl o suspensión de las obligaciones del programa mínimo de trabajo del
POrÍodo en CUBO. rr oso ess so=== <=)

La : 4.11 El Desarrollo de los Hidrocarburos descubiertos, se realizará de

-
' acuerdo a los programas. de trabajo presentados por el Contratista a
Ñ | PERUPETRO, conforme con lo estipulado en el acápite 5.3. = --
Las Partes acuerdan que cuando sea apropiado” y necesario se podrá

ls ajustar, extender o modificar los plazoy Raza la presentación del

"Plan Inicial de Desarrollo" o de los programas anuales de trabajo,
según sea el caso. Para este efecto, el Contratista presentará las
propuestas necesarias a PERUPETRO para que se acuerden tales ajustes,

extensiones o modificaciones. =
4.12 81 wencimiento de la fase de exploración, no afectará los términos y

dini Barreda

plazos de los procedimientos antes descritos que estuvieran en

ejecución a la fecha de producido dicho vencimiento. =================

e

m
Notarlo ge Lima

4.13 En casos excepcionales, que hagan inviable Va cumplimiento de las
obligaciones y/o plazos de los períodos de los programas mínimos de
trabajo estipulados en los acápites 4.6 y 3.2 re: ctivamente, ya
solicitud del Contratista, mediante «la presentación de un informe de
sustento, las obligadianes de los perfodos del programa mínimo de
Xx trabajo podrán ser sustituidas y los plazos de los mismos prorrogados,
| 5 siempre que PERUPETRO acepte y apruebe la solicitud del Contratista;
En ningún caso, da sustitución modificará el compromiso Dicial en
Unidades de Trabajo Exploratorio para” la fase de exploración,
disminuyendo obligaciones. ===s===scccr oa ooooaoes
y Los cambios aceptados y aprobados por PERUPETRO en aplicación de los
Ss párrafos precedentes darán lugar a la revisión de los montos y plazos
de las fianzas establecidas; por lo que, de ser el caso, las Partes
' calcularán los núevos montos de has fianzas y el Contratista cumplirá e
| : con entregar una nueva fianza o prorrogar la existente, por el huevo
a plazo establecido, conforme a los reqlisitos estipulados en 14s
] - delpilar 3.4 y 3.10. Las Unidades de Trabajo Exploratorio” también
serán calculadas para la-nueva área incorpofada. =
| Í 2 CEAUSULA QUINTA. - EXPLOTACIÓN =======s============h=ws

>
; ) f

La uno de explotación se inicia al Día siguiente de la terminación de
la fase de exploración, siempre y cuando se hubiere producido durante
la fase de exploración una declaración de Descubrimiento Comercial.
Sin embargo, a opción del Contratista, se podrá dar inicio anticipado
a la fase de explotación y terminará la fase de exploración en la
Fecha de Inicio de la Extracción Comercial. “En_caso de período de
retención una vez efectuada la declaración de Descubrimiento
Comercial, se dará inicio a la fame de explotación. ====amemeamnmnmna
El Contratista desplegará acciones razonables para que la Fecha de
Início de la Extracción Comercial tenga lugar en la fecha Que se
establezca de conformidad a los acápites 4.8 y 4.9. ====ecmmmmmamman=s
Con una anticipación no menor de sesenta (60) Días a la terminación de
cada año <alendario d partir de la presentación del Plan Inicial de
Desarrollo, el Contratiata cOn a PERUFETRO, lo siguiente: =====
a) Un prograaa anual de tábajo y el presupuesto detallado de
ingresos, costos, gastos e inversiones gorrespondiente al siguiente
año calendario. ======zx

b) Un programa anual de ajo y el presupuesto detallado de

o ii

ingresos, costos, gastos e inversiones para la o

tendente a buscar reservas adicionales, de ser el caso. == -
c) Un programa de trabajo y su proyección de ingresos, ai gastos
e inversiones ¡correspondientes pará el Desarrollo y/o Producción
para los siguieéñtes cinco (5) años calendario. a
El Contratista podrá Yeajustar o cambiar dichos programas en el
Comité de Supervisión. =emenammsam=n

Para ejecutar cada programa de trabajo, el Contratista utililará el

equipo y/o métodos que sean necesarios y apropiados para permitir la
evaluación y seguimiento de las Operaciones, A

El Contratista está obligado a la Explotación, y recuperación económica
de las reservas de Hidrocarburos del Área de Contrato, de conformidad
con los programas a que se refiere esta cláusula quinta y la Lievará a
cabo de acuerdo a los principios técnicos y Económicos generalmente
aceptados y en uso por la industria internacional de Hidrocarburos. =

El Contratista tiene' el derecho a utilizar en sus Operaciones los
Hidrocarburos producidos en el Área de Contrato sin costo alguno, no
siendo por lo tanto conside'ados para efectos de determinar la
regalía. Dichos ALA RPCarNcor podrán ser procesados en plantas de
destildción primaria del Contratista para ser utilizados
exclusivamente en las Operaciones. ===

roo poses a=
"

SERIEBN? 1456399

És A

> - 29899

Área de Contrato, las Partes medirán el volumen de Hidrocarburos a ser

)procesados en la planta y el volumen de los productos obtenidos para

ser usados como combustible; la diferencia de dichos volúmenes será
considerada para efectos de la determinación de la regalía. =

5.7 El Contratista tendrá el derecho de recuperar los Hidrocarburos ..

ios de cualquier Gas Natural que haya producido en el Área de
Contrato y de extraerlos en cualquier etapa de manípuleo de dicho Gas
Natural. A
Los líquidos así separados serán considerados como Condensados para
efectos de determinal la regalía del Contratista, salvo que por

razones económicas u operativas no sea posible su recolección y pueda ;

mezclarse con el Petróleo y fiscalizarse juntos. =========smemmmmm====
= =

5.8 El Gas Natural que no sea utilizadó por el Contratista en las

Operaciones de acuerdo al acápite 5.6, podrá ser comercializado,
reínyectado hlMReservorio o ambos por el Contratista. En la medida en
que el Gas Natural no sea utilizado, comercializado o reinyectado, el
Contratista podrá quemar el gas, previa aprobación del Ministerio de
Enelgía y Minas.

; 5.9 Cuando un Yacimiento o Yacimientos comercialmente explotables, se

extiendan er forma continua del Área dé Contrato a uo u otras áreas,
el Contratista y los contratistas ue tengan sestas áreas, deberán
ponerse de acuerdo en la realización de un Rlan de Explotación
unitario o un plan común de Explotación. De no llegar a un acuerdo, el
Ministerio de Energía y Minas dispondrá el sometimiento de las
diferencias al comité.técnico de conciliación referido. en el artículo
32% dela Ley N* 26221” y su resolución Vaerá de obligatorio

CU ndo
Asimismo, cuando un - Yacimiento O Yacimientos cómercialmente
explotables, se extiendan en forma continua del Área de Contrato hacia
áreas adyacentes no asignadas a un contratista 6 que no antén en
proceso de negociación, concurso, licitación o en proceso de selección
de . contratista” y no exista limitación en cuanto a protección
ambiental, previa aprobación al PERUPETRO 3 la solicitud del
Contratista, dichas áreas adyacentes serán incorporadas al Área de

Contrato. rn

5.10 Terminada la perforación de un (1) pozo, el Contratista debe informar

a PERUPETRO la oportunidad en que el pozo será probado, de ser el
caso. La prugba del pozo deberá realizarse dentro de los tres (3)
Meses E al término de la perforación, salvo que por razones

x

f
| A =
Xx
técnicas, el Contratista requiera un mayor plazo para realizar “la / a

DA
5.11 PERQPETRO podrá en todo momento inspeccionar y probar los equipos e

instrumentos de medición utilizados para medir el volumen y determinar

la calidad de los Hidrocarburos Fiscalizados. ==

Los equipos e instrumentos de medición serán periódicamente calibrados

conforme las normas aplicables. Los representantes de PERUPETRO podrán Ny

estar presentes en el acto. ==

5.12 Antes de la Pecha de Inicio de la Extracción Comercial” y para la : E |

determinación de los volúmenes y calidad de 108 htc los

— Fiscalizados, las Partes acozdarin los equipos, métodos E

procedimientos de medición correspondiente. ======="==
5.13 Para la producción de Petróleo Pesado én el Área de Contrato, éste se
podká mezclar con Petróleo liviano producido fuera del” Área Contrato.
Dicho Petróleo liviano será medido y £isealizado por las Senan en un
punto de medición al ingresar al Área de Contrato. e

Sa volumen de dichos Hidrocarburos producidos fueta del Área de-
Contrato será descontado del volumen de, Hidrocarburos Fiscalizados en

A el Área de Contrato para efectos de la determinación de la regalía a

pagar por el Contratista. == e:

CLAUSULA SEXTA.-_ PRESENTACIÓN DE INFORMACIÓN Y ESTUDIOS =======
7 =

6.1 El Contratista mantendrá a PERUPETRO oportuna permanentemente

informado sobre las Operaciones, _proporcionándole cds la información

en la forma prevista en esta cláusula, en la reglamentación que le
resulte aplicable y en los formatos que  PERUPETRO establezca.
“ agimismo, proporcionará información respecto de otros recursos
naturales po restos arqueológicos que ehcuentre o descubra en la
ejecución de las Operaciones durante la Vigencia del Contrato. ======"=
La información técnica, estudios, datos procesados y no procesados,
así como resultados que proporcione el Contratista a PERUPETRO de
acuerdo a de presente cláusulg, será la de mejor calidad que haya
obtenido el Contratista. Si al obtener información y resultados se
hubiese utilizado métodos oO siatenas que son de -su propiedad
exclusiva, no estará obligado a revelar dichos métodos o sistemas
cuando proporcione la información. A A
6.2 El , Contratista deberá proporcionar fina copia de los estudios
geológicos, | geofísicos y de reservorios relacionados con el desarrollo
de los Yacimientos, que prepáre con la información técnica obtenida
del Área de Contrato. El Contratista proporcionará también cualquier
ación que le solicite PERUPETRO en relación 1 EOn dibhos estudios.

> E 8 ,

SERIE BNO 1456400 / - 129909
J

Y
El Contratista presentará a PERUPETRO, la ¡ARE oERación y estudios que
correspondan a las obligáciones del programa e de tdabajo antes
de-1a. fecha de vencimiento de cada uno de los períodos de la fase de
exploración estipulados en el acápite 3.2, ===:

Adicionalmente, dentro de los noventa (90) Días siguientes al
vencimiento decada período de la fase de exploración, el Contratista
deberá presentar a PERUPETRO, un “informe consolidado de evaluación que
incluya, de ser el caos estudios y/o interpretación de los análisis
geológicos, geofísicos, geoquímicos, petrofísicos y de Reservoriog con
relación a las actividades exploratorias realizadas en el perígpdo

> : veñicido, incluyendo — las del — programa 7 "ínimo de trabajo
| / xs  correspondiénte. == e

/ / 6.4 El “Contratista presentará a PERUPETRO un “Informé Mensual de

| Producción" y un "Informe Mensual del Ingresos y Egresos”. - Ambos
informes se presentarán en los formatos due PERUPETRO entregará all

| Contratista para tal fin, a más tardar treinta. (30) Días después de

cada mes-calendario.

a

eh]

e S 6.5 El Contratista deberá entregar a  PERUPETRO £ copia” de toda la
| 5 e información que proporcione al Banco Central de Reserva del Perú, de
14 5 acuerdo a la cláusula décimo primera, cuando PERUPETRO lo requiera.

u/0
| o 6.6 Dentro de los treinta (30) Días siguientes al término de cada mes

o s
SS “calendario, el Contratista deberá ¿ntregar a PERUPETRO la relación de

los contratos suscritos con sus Subcontratistas en dicho Mes y cuando
juez lo solicite, «entregarle copia de los contratos que PERUPETRO
requíéra. ==
'UPETRO o el Contratista puede revelar la información obtenida de
las Operaciones sin aprobación de la otra Parte, en los siguientes

—
| CAgOS: S==s==e==s=esse=so==es=eeooooooooooooooooooro

mm

emooaroonosesgoo====

pS —8) Ana ALilidds; cren
b) En lación con financiaciones u obtención de seguros, suscribiendo

| z un compromiso de confidencialidad; =esmmamamamanroooemessesoososaio
$ 1 c)] En tanto así_ se requiera por ley, reglamento o resolución de
autoridad competente, incluyendo sin limitación, los reglamentos o

resoluciones de autoridades gubernámentales, organismos

= aseguradores o bolsa de Valores en la que los valores de dicha

| Parte o de las Afiliadas de dicha Parte estén registrados; y. ¿Eaad
d) A consultores,” contadores, auditores, financistas, profesionáleó,

[1 y posibles adquirentes O cesionarios de las Partes o de una
participación en el Contrato, conforme sea necesario con relación a

| z las Operaciones obteniendo un compromiso de  Sonfidencialidad. a====
=

| - | ;
q A

En los casos en que las Partes acuerden comunicar cierta información

de carácter confidencial o reservada a terceros, deberán dejar expresa
constancia del carácter de tal-información, a fin de que ésta no sea

divulgada por dichos terceros. iaa
s

6.8 PERUPETRO tiene el derecho de publicar o de cualquier otra forma dar a

conocer los datos e informes geológicos, científicos y técnicos
referidos a las áreas de las ¿ue el Contratista haya hecho suelta, --
En el caso de las áreas en operación, el derecho a que se refiere el
y Párrafo anterior. será ejercido al vencimiento del segundo año de
recibida la información o antes sí las Partes así lo acuerdan. =======

CLAUSULA SÉTIMA.- COMITÉ DE SUPERVISIÓN exmmsces=eooosmiomomnmmnnmnbmiamna
7.1 El Comité de Supervisión estará integrado lde una parte, por tres (3)

miembros del Contratista o sus alternos, y de la ctrá parte, por tres
(3) miembros de PERUPETRO oO sus alternos. Un representante de

-” PERUPETRO S.A. presidirá el Comité de Supervisión. ==================

149.3

Dicho Comité de Supervisión se instalará y aprobará su correspondiente
reglamento de funcionamiento dentro de los sesenta (60) Días
Bpiguientes a la Fecha de Suscripción. ummm mo
El Comité de Supervisión tendrá, las siguientes atribuciones:
a) El_ intercambio y discusión entre sus miembros de toda la

información relativa a las Operaciones; ===========
b) Evaluar la ejecución de los programas mínimos de trabajo de

Exploración a que se xetlexs el acápite 4.67 sor

c) Evaluar los planes y programas de trabajo a que se refieren los
f acápites"4.8 y 5.3., así como la ejecución de los mismo;
d) Verificar la ejecución de las Operaciones, para lo cual los
representantes; de las Partes acreditados ante el Comité de
Supervisión podrán contar con a adesoría necesariá; Jm
e) Verificar el cumplimiento=de' todas las obligaciones relativas a
las Operaciones que se establecen en el Contrato.o que las Partes

( acuerden por casetes otro documento; Y, "ereamaamnamnsanenes==ooo
£) Las demás atribuciones que se establecen en el Contrato o que aj
Partes acuerden. e a

El Comité de Supervisión se reunirá cada vez que lo solicite
cualesquiera de las Partes y con la periodicidad que establezca su

AS

reglamento! Se requerirá la asistencia -de por To menos un miembro

reprefentante de cada Parte para que se considere constituido el
Comité de Supervisión. ======s=s===e=sccrrrrr meo

Cada una de las/ Partes ' se hará cargo de los gastos que implique
mantener ? sus respectivos miembros en el Comité de Supervisión. am

4 Y

dino TAGELEL?
A ds o 29901

r SS
Em la eventualidad de producirse y mantenerse E el Comité de
Supervisión una discrepancia entre las Partes, cada una de ellas podrá
solicitar las opiniones técnicas o legales que estime convenientes y
las someterá al Comité de Supervisión en reunión extraordinaria. De no
_ llegarse a un acuerdo en la reunión extraordinaria, el asunto será
elevado a las gerencias generales de las Partes para Ed solución. En *
caso de subsistir la discrepancia, será de aplicación lo dispuesto en
TelAcópite 21.2. E
CLAUSULA OCTAVA.- REGALIA Y VALORIZACIÓN ==
8.1 El Contratista pagará la regalía en efectivo, sobre la base de los
. Hidrocarburos Fiscalizados, valorizados en uno o “más Puntos de
Fiscalización de la Producción, de conformidad con los acápites 8.3,
8.4 y 8.5. En caso de pérdida de Hidrocarburos será de aplicación lo
estipulado en el acápite IÍ.2.eosooooosesoosesooss=e=oe=e==peses======
8.2 Para losí efectos de esta cláusula, los siguientes términos .tendrán los
significados que se indican a continuación: a
8.2.1 Costo de Transporte y Almacenamiento: es el costo, expresado en
Dólares por Barril o Dólares por MMBtu, según sea el caso, que
comprende :

a) La tarifa pagada a terceros o la Tarifa Estimada, expresada en
Dólares por Barril o Dólares pox millones de Bru: según, pen el

= caso, por el transporte y almacenañiento necesarjo de los
Hidrocarburos Fiscalizados desde un Punto de Fiscalización de

la Producción hasta un punto de venta o: exportación,
«incldyendo el almacenamiento en ese Punto; y,
—_b)Gastos de manípuleo y despacho, así como de embarque que
5 correspondan, de los Hidrocarburos iiaculizados hasta la brida
fija de conexión al buque o hasta las instalaciones necesarias

para llevar a cabo la vebta. =======s=eer

s
/

po 8.2.2 Período de Valorización: es cada quincena Je un mes calendario,
| entendiéndose que la Primera quincena es el período. compreñdido E
E > desde el primero hasta el decimoquinto. Día de dicho pa,
| calendario, y la segunda quincena es el período que falta para_
” la finalización de dicho mes calendario. A 77
] Por acuerdo de las Partes, y en tanto las normas Semles ya

e a correspondientes lo permitan, el Período de Valorización podrá

ser extendido DACOrtado.

| 8.2.3 Precio de Canasta: es el precio expresado en Dólares por Barril,
Ñ Z que representa el” valor FOB_ puerto de exportación peruano, |
determinado de conformidad con el subacápite B.4.1 para el
'
Petróleo Fiscalizado, con el  subacápite 8.4.2 para los
Condensados Fiscalizados y con el subacápite 8.4.3 para los
Líquidos del Gas Natural Fiscalizados. ==emmmr===== Sarna
8.2.4 Precio Realizado: es el precio, expresado en Dólares por MMBtu,
efectivamente pagado o pagadero por un comprador al Contratista
por el Gas Natural Fiscalizado y que debé áncluir-—cualquier otro
concepto que se derive directamente de la venta de Gas Natural
Fiscalizado y del volumen efectivamente entregado de Gas Natural
Fiscalizado. PA
No se tomarán en consideración para el oñiculo: del Precio
Realizado: a
a) Cualquier pago resultante de las conclliaciones de volúmenes

de Gas Natural contenidos en los respectivos contratos e

Compraventa; Y. ===mmmmmn==

b) El Impuesto General a las Ventas, el Impuesto Selectivo al
Constmo, el Impuesto de Promoción Municipal y/o cualquier otro
impuesto al Consumo, ====escmmmeeooooooonmmmeooooooms

8.2.5 Tarifa Estimada: es el costo expresado en Dólares por Barril o

Dólares por MMBtu, según sea el —Taso, correspondiente al
transporte desde un Punto de Fiscalización de la Producción
hasta ln punto de venta o yeportación O hasta otro ducto 7
terceros. Dicho costo deberá tomar eñ cuenta los conceptos,
metodología y procedimientos “referidos en el "Reglamento de
Transporte de Hidrocarburos por Ductos”, sus modificaciones o el
QUO Lo SUStitUya.
8.2.6 Valor del Petróleo Fiscalizado: es el resultado de multiplicar
el Petróleo Fiscalizado de un Período de Valorización por el
Precio de Canasta del Petróleo Fiscalizado para dicho período,
precio al qual se le habrá restado el Costo de Transporte y
Almacenamiento, de ser el Caso. eossorrmr
8.2.7 Valor de lom Condensados Fiscalizados: es el resultado de
multiplicar los Condensados Plaical3gados de un Período de
Valorización por el UWrecio de Canasta de lbs -Condensados
Fiscalizados para dicho período, precio al cual se le habrá
restado el Costo “de Transporte y Almacenamiento, de ser el caso.

8.2.8 Valor de los Líquidos del Gas Natural Fiacalirados: es el

resultado de multiplicar los Líquidos del Gas Natural

Fiscalizados de un Persodo de Valorización por el Preció de

> Canasta de l%s Líquidos del Gas Natural Fiscalizados para dicho
= £

A

de Lima

Notgrio

serie B No 1456402
t g

29902-

período, precio al cual se le habrá restado el Costo de
Transporte y Almacenamiento, de,ser el caso. =eemnnmnman==i===
8.2.9 Valor del Gas Natural Fiscalizado: es el resultado de
multiplicar el Gas Natural Fiscalizado,-—en términos de su
contenido calórico, en millones de Btu, de un Período de
Valorización por el Precio Realizado. para dicho período, precio

r

al cual se, ye habrá restado el Costo de Transporte y

Almacenamiento, de ser el cam.
B.3/ El Contratista al momento de efectuar la declaración de Descubrimiento
Comercial de Hidrocarburos optará por la aplicación de una de las dos
h: metodologías establecidas en los subacápites B.3.1 y 8.3.2, luego de
lol cual,. no podrá efectuar cambio de metodología-durante el resto de

la Vigencia del Contrato.
8.3.1 Metodología por Escalas de Producción: Conforme -—a esta
metodológía, se establecerá un porcentaje de régalía para los
Hidrocarburos Líquidos Fiscalizados y los Líquidos del Gas
Natural Fiscalizados, y otro porcentaje del regalía para el Gas
Natural Fiscalizado, por caña Período de Valorización, de
acuerdo a la siguiente tabla: = =)

Producción Fiscalizada /  Regalía
MBDC en porcentaje (%)
ed

A as 46 2
15.00 — 30.00
O ARES HS |

MBDC: Miles de Barriles por día calendario. s=====i=======E=m=
Cuando el promedio total de Hidrocarburos Líquidos Fiscalizados

— - y los Líquidos del Gas Natural Fiscalizados, sea menor o igual a /

5 MBDC se aplicará el porcentaje de regalía de 15,00%. Cuando
dicho prónsalol sea igual o mayor a 100 MBDC se aplicará el
porcentaje de régalia de 30.00%. Cuando dicho promedio esté
entre 5 MBDC y 100 MBDC se aplicará el porcentaje de regalía
que resulte de aplicar el método de interpolación lineal. sm=m==
La regalía que el Contratista deberá pagar por los Hidrocarburos
Líquidos Fiscalizados y los Líquidos del Gas” Natural
Fiscalizados;- será el resultado de aplicar el porcentaje de
regalía obtenido para dichos Hidrocarburos a la suma del Valor
del Petróleo, Fiscalizado, el Valor de los Líqiidos del Gas
Natyral Fiscalizados y el Valor de los Condensados Fiscalizados,
en el Período de ValoriZación. sesss=essese====s===========Í ==
/ - —
md

En el caso de Gas Natural Fiscalizado para [determinar su
promedio en barriles por día, se utilizará la Siguiente
equivalencia: Barriles serán equivalentes al volumen de- Cas
Natural Fiscalizado expresado en pies cúbicos estándar divididos
entre el factor cinco mil seiscientos veintiséis (5,626). mm====
La regalía que el Contratista deberá a por. el Gas Natural
Fiócalizado, será el resultado de aplicar el porcentaje”

regalía obtenido para dicho Hidrocarburo al Valor del Gas
Natural Fiscalizado, en el Período de Valorización. ===
Metodología por Resultado Económico (RRE): Conforme a esta

pe A V

metodología, el porcentaje de regalía será el resultado de sumar
el porcentaje de la regalía fija de 15.00% más el porcentaje de

la regalía variable, de-acueydo a lo-siguiente: seemammamann====
E = 15.00 % + RV -

| jo

FR 14 E
La Regalía Variable se aplica cuando: FR ,., > 1.15, y en el rango de: =====:
0% <s Regalía Variable s 20%. = ERES ==
Para resultados negativos de RV se considera 0%, para resultados de RV mayores a
20%, se considera 20%. rro ooo coo coa
Xu: e oca ameno en el cual a

Y br o ara ac e ac en al

hace el cálculo de la Regalía Variable. Comprenden los conceptos aplicables

al Factor R 41.

Factor R 14: Es el cociente entre los ingresos y egresos acumulados desde la
Fecha de Suscripción hasta el perlodot-1, inclusive ============

Perlodo ..;: . — Perlodo anual anterior al momento en el cual se hace el cálculo de la

_ Regalia Variable. mamma

Ssmesos===s=======:

Doseeoossooseoccecoocoooooocoooosm=es=p-
Acum[PFP*(PCP-CTAP)] + Acum[PFCYPCC-CTAC)] +. ====================
Acum[PFG*(PRG-CTAG)] + Acum[PFL*(PCL-CTAL)] + Acum[O!]. ss=========
PFP = Producción Fiscalizada de Petróleo. ==========25=============

y PCP = Precio de Canasta para Petróleo. =================n========= -

CTAP = Costos de Transporte y Almacenamiento para Petróleo. ==========
PFC = Producción Fiscalizada de Condensados. =====================
PCcc = Precid de Canasta para Condensados. ======================

CTAC =, Costo de Transporte y Almacenamiento para Condensados. =======
PFG = Producción Fiscalizada de Gas Natural. ====%========:
PRG —= Precio Realizado de Gas Natural. ==s===m==ss=======:
CTAG = Costo de Transporte y Almacenamiento para Gas Natural, ======:

PFL  = Producción Fiscalizada de Líquidos del Gas Natural. ==========:
PCL  = Precio de Canasta para Líquidos del Gas Natural. ============:
CTAL = Costos de Transporte y Almacenamiento para Líquidos del Gas
Natural. =s==c=====e==2sSo==esssse======o=sss==o==s======>
ss

landini Barreda

SERIEBNS 1456403 - St
2 5 29903

a 1o]] = Otros ingresos, es====secrcccaccaraasrrsnnzo==2 ==
rca acumulados: ===========eceoooeeoroeooees====e=s======S:
Acum (Inversión + Gastos + Regalía + Otros Egresos). ==================:

El detalle de los ingresos y egresos qa como «la oportunidad

— AS

del registro de los componentes/ del Factor Rr.,, Se especilican
ey el anexo "E" - Procedimiento Contable. ===============
— El cálculo del porcentaje de la Regalía Variable se efectúa dos
veces al año: una en el mes de enero, con información dp los
Ingresos y Egresos de enero a diciembre del año calendazio]
anterior; y otra en el mes dejulio, con información ds julio

= del año calendario anterior a

junio del año

calendario

a

8,4 Para los efectos del Contrato, el precio de cada una, de las clases de

Hidrocarburos Fiscalizados será expresado en Dólares por Barril o en
Dólares por millón de Btu, según sea el caso y será determinado
equtorms se indica a continuación: men
del Potróleo
Fiscalizado, se procederá de la siguiente manera: =ese=a=e=====

a. 2. 1 Para A determinación del ¡Precio de “Canasta

a) Con úna anticipación no menor de noventa (90) Días a la Fecha
de Inicio de la Extracción Comercial de Petróleo las Partes
determinarán la calidad de Petróleo que se va a producir en el
Área de Contrato. =

mm ======
b) Dentro de los treinta (30) Días”siguientes a la determinación
yr a que se refiere el literal anterior, lag Partes seleccionarán
una canasta de¡ Petróleo de hasta | máximo de cuatro (4)
componentes los que deberán cumplir lo siguiente: »============.
1. Que sean de calidad similar al Petróleo que se vaya,a
= medir en un Punto de Fiscalización de la Producción; ====
2 Que sus cotizaciones aparezcan” regularmente en- la
publicación "Platt's Oilgram Price Report" u otra fuentg ,
reconocida por la industria petrolera y acordada por las
Partes; y, EOS
3. Que sean competitivos en el mercado o mercados a los
cuáles podría venderse el Petróleo que se vaya a diz en
un Punto de Fiscalización de la Producción. =
e) Unb, véz determinado lo establecido _en los literales
precedentes, las Partes

suscribirán. un "Acuerdo de
Valorización" en el que establecerán los términos y
condiciohes adicionales a los que se detallan en este

subacápite Y que se requieran para su correcta aplicación. ===

Z
A

En el "Acuerdo de Valorización" se definirán los
EN ¡PECCAOSeLaAton de ajuste que sea necesario establecer por
razóh de calidad. Los ajustes por calidad considerarán premios
y/o Castigos por mejoramiento y/o degradación de la cálidad
del Petróleo Fiscalizado con relación a- la calidad de los
tipos de Petróleo que integran la canasta. Asimismo, en el
"Acuerdo de Valorización" se establecerá su vigencia y la
periodicidad on que deberá revisarse Jos métodos y
procedimientos que se acuerden, de manera que en todo momento
se garantice una determinación realista de lós precios del
Petróleo Fiscalizado. Si alguna de las Partes en clalquter
momentó considera que la aplicación de los métodos y
procedimientos establecidos en el "Acuerdo de Valorización" no
da como resultado una determinación realista del valor FOB
puerto de exportación peruano del Petróleo Fiscalizado, las
Partes podrán acordar la aplicación de otros métodos y
procedimientos que efectivamente produzcan dicho resultado. ==
d) Cada seis (6) Meses o antes si alguna de las Partes lo
solicita, las Partes podrán revisar la canasta establecida
para la valorización del Petróleo Fiscatizado, a fin de
wverificaf que sigue cumpliendoscon las condiciones antes
enumeradas. Si se verifica que alguna de dichas condiciones ya

/ no se cumple, las Partes deberán modificar la canasta entro
de: los treinta (30) Días siguientes a, la fecha en que; se

y inició la. revisión de, la canasta. Si vencido este plazo las
Partes no hubieran acordado una nueva caasta, se procederá de
conformidad con lo estipulado en el subacápite 8,4,5. ========

Si se verifica que la gravedad API ¡(promedio ponderado),
contenido de azufre, u otro elemento que mida la calidad del
Petróleo Fiscalizado hubiera variado significativamente_ con
relación a la calidad de los componentes que integran /la
canasta (promedio aritmético. simple), las Partes deberán
modificar la composición de lá canasta con el objeto de que la
misma refleje la calidad del Petróleo Fiscalizado. ====

e) En la eventualidad que en el futuro el precio de uno o más de

ed

los tipos de Petróleo que integran la canasta fuera cotizado
en moneda distinta a Dólares, dichos precios serán convertidos
a Dólares a las tasas de cambio vigentes en las fechas de cada
una de las Teferidas cotizaciones. Los tipos de cambio a

utilizarse serán el promedio de las tasas de cambio cotizadas 1
= r

r

SERIEBN> 1456404 ós
vr 1 29904

) Y
por el Citibank N.A. de Nueva York, Nueva York. A falta de
esta institución, las Partes acordarán otra que la sustituya

A
y £) El Precio de Canasta que se utilizará para calcular la
| e “valorización del Petróleo Fiecalizado en un Período de
Valorixación e determinado de la siguiente manera: ========
| Til. Se determiña el pfecio promedio de “Cada uno de los tipo

a q Xx sn de ao que integran la canasta, calculando la media

| > se aritmética de sus cotizacionds publicadas en el Período
xXx 2

= y de Valorización. Sólo se considerarán los Días en los que

y S todos los componentes que integran la canasta, hayan sido
| SS cotizados. Queda entendido que si en una edición regular
del "Platt's Oilgram Price Report" aparecieran dos o más
| / a cotimaciónes para el mismo componente de la canasta, 5e,
utilizará la cotización de fecha más' cercana a la fecha
— de la publicación ("Prompt Market"); y, ==eemnarmnasa=o==
2. Los precios pemeaio resultantes de acuerdo a lo antes
indicado, para cada uno de los componentes de la canasta,
serán a su vez promediados, para así obtener el Precio de
> Canasta correspondiente al va7DE del Petróleo ;
| Piscalidado. seesspooososoorr rn *
8.4.2 Pára la determinación del Precio de Canasta de los Condensados
Fiscalizados se procederá de acuerdo a lo establecido en el.
subacápite 8.4.1, en lo que resulte, aplicable. Las Partes podxán
acordar los ajustes necesarios para que el Precio de Canasta
| refleje en Ja mejor forma el valor Vie los Condensados >,

Fiscalizados. rr rr

| 8.4.3 bla la determinación del Precio de Canasta de los Líquidos del/
Gas Natural Fiscalizados se procederá de acuerdo a lo

pa sil establecido en el subacápite 8.4.1, “én lo que resulte aplicáble.

| > Las Partes podrán acordar los ajustes necesarios para que el
I Precio de Canasta refleje en la mejor forma el valor de los

| — . Líquidos del Gas Natural Fiscalizados. ====s==s=ee=s=mas=e==s===== |
8.4.4 El precio del Gas Natural Fiscalizado estará representado por el

Precio Redlizádo, el mismo que deberá reflejar el precio de

venta en el mercado EOL. o en un punto de exportación ps
del territorio nacional, según fuera el caso. El valor mínimo a
| ES aplicar como Precio Realizado, será de 0.60 US$ Í MiBta; amm

| /
5

,
A

8.4.5 En caso que las Partes no pudieran ES a cualquiera de los
acuerdos contemplados en este acápite, será de aplicación lo
dispuesto en el acápite 21.2. smmmmeecoooocanmeeoooooooas

Sin perjuicio de lo estipulado en el literal d) del numeral 2.5 del

ánexo "E", Procedimiento Contable; si en cualquier momento las Partes

establecieran que ha habido un error en el cálculo del factor Ria Y

que We dicho error resultara que debe aplicarse un factor R;., distinto

Mal aplicado o que debió aplicarse en un momento distinto a aquel en

que se aplicó, se procederá a realizar la correspondiente corrección
con efecto al período en que se incurrió en el error, reajustándose a
- partir de e... ¡Período el porcentaje de HOguIta: / Todo ajuste producto
de un menor pago de la regalía, devengará ifitereses a favor de la
Parte afectada desde el momento en que se cometió el error. Las
devoluciones que se haga al Contratista por un mayor pago de la
regalía serán realizadas con cargo a los saldos que PERUPETRO tenga
que Eransferir al Tesoro. er
El monto de la regalía se calculará para cada Período de Valorización.
El pago respectivo se hará en Dólares a más tardar el segundo Día Útil

— después de finalizada la quincena correspondiente, debiendo PERUPETRO

3.1

extender-el certificado respectivo a nombre del Contratista conforme a
ley. El volumen de los Hidrocarburos Fiscalizados de cada quincena
estará sustentado por las boletas de fiscalización que PERUPETRO
cumplirá con entregar al Contratista debidamente firmadas en señal de
conformidad. = >

astenia
Por el' Contrato, en el caso que el Contratista no cumpla con pagar a
PERUPETRO, en todo o parte el monto de la regalía dentro del plazo
estipulado en el acápite/8.6,- el Contratista pondrá a disposición de
PERUPETRO los Hidrocarburos de su propiedad extraídos Nael Área de
Contrato.—en la cantidad necesaria que cubra el monto adeudado, los
gastos incurridos y los intereses correspondientes según el acápite
19.6. »

El Contratista está spjeto al. régimen tributario común de la República
del Perú, que incluye al régimen tributario común del Impuesto a la
Renta, así como a las normas específicas que al respecto se establece
en la Ley N* 26221, vigentes en la Fecha de Suscripción. =============
El Estado, a través del Ministerio de Economía y Finanzas, garantiza
al Contratista, el beneficio de estabilidad tributaria durante la
Vigencia del Contrato, por lo Cual quedará sujeto, únicamente, al
pesen tributario vigentel a la Fecha de Suscripción, de acuerdo a lo

/
A
SERIEBN> 1456405 = a
Ml 29905

establecido en el “Reglamento de la Garantía de la Estabilidad
Tributaria y de las Normas Tributarias de la Ley -N* 26221, Ley
' Orgánica de Hidrocarburos”, aprobado por Decreto Supremo No. 32-95-EF,
| enla “Ley que regula los Contratos de Estabilidad con el Estado al

N amparo de las Leyes Sectoriales - Ley N* 27343* en lo que corresponda

== y en la "Ley de Actualización en Hidrocarburos - Ley N* 2377. ai

| , 9.2 La exportación de Hidrocarburos provenientes del Área de Contrato que

realice el Contratista esti exenta de todo Tributo, incluyendo
| AQUELLOS gue requieren mención OXPresa. sescesroacooconeoe pasoo ssos

y 9.3 El pago por concepto de canon, sobrecanon y participación en la renta
e) será de cargo de PERUPETRO. s======s==s===seseecoseoosescossseos=====

P ys = 9.4 El Cantraciaca, de conformidad con_los dispositivos legales vigentes,

pagará los Tributos aplicables a las importaciones de bignes e insumos

pu m requeridos por el Contratista para llevar a cabo, las Operaciones, de
ACUCIÓO A ley

De conformidad con lo dispuesto por el artículo 87* del Código

Tributario, el Contratista podrá llevar su contabilidad en Dólares y

por lo tanto, la determinación de la base imponible de los Tributos

que sean de cargo, suyo, así como el monto de dichos Tributos y el pago

rec

¡era Ford

e Lima

de los mismos, se efectuará de acuerdo a ley. ==ameammamnmanannannn
Se precisa que el Contratista utilizará el xmétodo! de amortización
lineal en un período de cinco (5) ejercicios anuales, , contados 4
partir del ejercicio al que corresponda la Fecha de Inicio de la

Extracción Comercial. y
/ ke
La referida” amortización lineal se aplicará a todos los Yyastos de

¡loración ¡y Desarrollo y a todas las inversiones que realice el
Contratista desde la Fecha de Suscripción del Contrato hasta la Fecha
| DE de Inicio de la Extracción Comercial. e
E Vueda estipulado que el plazo de amortización antes referido será

1 extendido, sin exceder ln ningún caso el plazo del Contrato, si por

| razones de precios o por cualquier otro factor acordado por las Partes
y luego de aplicar la cacon lineal a que se refiere el párrafo
| anterior, los estados financieros del  Contrátista arrojase un
resultado negativo o una pérdida fiscal, que a criterio del

Contratista se proyecte que no vaa poder ser compensada para efectos

| = fiscales de acuerdo a-las normas tributarias vigentes. La extensión
7 del plazo de amortización será puesta en conocimiento ro de la
| ) p Superintendencia Nacional de Administración Tributaria. ====

10.1

10.2

10.3

10.4

10.5

10.6

El Contratista está autorizado!la importar en forma definitiva o
temporal, de conformidad con los dispositivos legales vigentes,
cualquier bien necesario para “la económica y eficiente ejecución de
las Operaciones. =======: 3

nm Í
e

El Contratista podrá importar temporalmente, por el período de dos (2)
Años, bienes destinados a sus actividades con suspensión de los
Tributos a la importación, incluyendo aquellos que requieren mención
expresa; y, en caso de fequerirse prórroga, la solicitará a PERUPETRO
por períodos de un (1) Año hasta por dos (2) veces; quien gestionará
ante la Dirección General de Hidrocarburos la Resolución Directoral
correspondiente. Con la documentación señalada, la Superintendencia
Nacional /de Administración Tributaria autorizará la prórroga del
régimen de importación temporal. ====:

e

El procedimiento, los requisitos y garantías necesarias para Mla
aplicación del régimen de importación temporal, se sujetarán a las
normas contenidas en lá Ley General de Adyanas y sus normas
modificatorias y reglamentarias. ======eememeaseecocoooocsemmammmnos
La importación de bienes e insumos requeridos por el Contratista en la
fase de exploración, paraWas actividades de Exploración, se encuentra
exonerada de todo Tributo, incluyendo aquellos que requieren mención
expresa, siempre y cuando se encuentren contenidos en la lista de
bienes sujetos al beneficio, de abuerdo a lo establecido en el
artículo 56* de la Ley N* 26221, El beneficio se aplicar: por el
plazo que dure dicha fase, =e=s=ecssocorrrrr ooo
Los Tributos que gravan la importación de bienes e insumos. requeridos
por el Contratista para las actividades! de Explotación y para las
actividades de Exploración en la fase de sariccación, serán de cargo y
costo del importador. alada]
PERUPETRO podrá inspeccionar los bienes importados en forma definitiva
o temporal «bajo esta cláusula, “para las actividades de Exploración de
la fase de exploración, para verificar si dichos bienes han sido
importados exclusivamente para las Operaciones. ==
El Contratista deberá informar periódicamente a PERUPETRO sobre los
bíenes e insumos que hayan sido exonerados de Tributos, de acuerdo a
lo dispuesto en el artículo 56”|de la Ley N* 26221, ==
El Contratista no podrá reexportar ni disponer para otros fines los

bienes e ingunos señalados en el párrafo anterior, sin autorización de

PERUPETRO. Obtenida la autorización, el Contratista deberá aplicar los
ES S r

Tributos que correspondan, conforme a lo dispuesto en el artículo 57"

de la Ley N* 262921. AS

A

AÁA
50

SERIEBN" 1456406 / -
E 29906

jUSULA DECIMO PRIMERA.- DERECHOS FINANCIEROS ===

A.1 o del Estado. - A E El

Interviene en el Contrato el Banco Central de Reset del Perú, de
y , conformidad con lo eto en la Ley N* 26221 y por el Decreto

| Ny Legislativo N” 668, pa: a “otorgar por el Estado al Contratista las/

garantías que se indica enMJa presente cláusula, de aguerdo al régimen

| z legal vigente en la Fecha de Suscripción. ses
Las garantías que se otorga en la presente cláusula son de alcance
| $ | también para el caso de una eventual cesión, con sujeción a la Ley de

/ == , Hidrocarburos y al presente Contrato! ===am===a
] ") 11.2 Régimen Cambiario. =======

El Banco Céntral de Reserva del Perú, en representación del Estado y

en cumplimiento de las disposiciones legales vigentes a la Fecha de

| y Suscripcióh, garantiza que el Contratista gozará del régimen cambiario

y y A
en vigor en la Fecha de Suscripción y, en consecuencia, que el

| a . Contratistal tendrá el derechg a la disponibilidad, libre denencia,
$ ' uso y disposición interna y externa de moneda extranjera, así cómo la
$ > libre convertibilidad de moneda nacional a moneda extranjera en el
S | 3 V mercado cambiario de oferta y demanda, en los términos y Tóndiciones

que se indica en la presente-cláusula. e
En ese sentido, el Banco Central dej Reserva del Perú, en
representación del Estado, garantiza al Contratista de Acuerdo al
régimen legal vigente en la Fecha de Suscripción: s=esessocoresnmmmnza
a) Libre disposición por el Contratista de hasta el ciento por ciento
(100%) de las divisas generadas por sus exportaciones. de los
Hidrocarburos Fiscálizados, las que podrá disponer directamente en
L_ sus cuentas bancarias, en el país o en el exterior. se====se=e===kh
| Z b) Libre disposición y derecho a convertir libremente a divisas hasta
e el ciento por ciento (100%) qe la moneda nacional resultante de sus

pr

; ventas de Hidrocarburos Fiscalizados al mercado nacional y derecho
| a depositar directamente en sus cuentas bancarias, en el país o en

el exterior, tanto las divisas como la moneda nacional , a
| =” c) Dérecho a mantener, controlar y operar cuentas bancarias en
cualquier moneda, tanto en el país como en el exterior, tener el 7”
| control y libre usó de tales SEGA ye y a mantener y disponer
ES al a libremente en el exterior de tales fondos de dichas cuentas sin
restricción alga. <=

| —d) Sin perjuicio de todo lo anterior, el derecho del Contratista a

disponer libremente, distribuir, remesar o retener en el exterior,
ls: = -
É | SY /
11.4 Modificaciones al Régimen Cambiario ========.

sin restricción alguna, sus utilidades netas anuales, determinidas

con arreglo a ley. ee oro

11.3 Disponibilidad y Conversión a Divisas cr

Queda convenido que el Contratista acudixá a las entidades del sistema
financiero establecidas en el país para acceder a la conversión a

divisas, ya que se refiere el literal b) del acápite 11.2. ==
En caso de que _la liisponibilidad de divisas a que se refiere el
párrafo anterior“no pueda ser atendida total o parcialmente por las

idades antes mencionadas, el Banco Central de Reserva del Perú
garantiza que proporcionará las divisas nebesarias: ao
Para el fin indicado, el Contratista deberá dirigirse por escrito al

x
— Banco Central, remitiéndole fotocopia de comunicaciones recibidas de

no menos (de tres (3) entidades del sistema financiero, las que se
le informe la imposÍbilidad de atender, en todo o en parte, sus
requerimientos de divisas. ====amemmmooooooooooooooc

Las comubicaciones de las entidídes del sistema financiero serán
válidas por los dos¡ Días Útiles ulteriores a la fecha de su emisión.

Antes de las lla.m. del Día Útil siguiente al de la presehtación de
los documentos precedentemente indicados, el Banco Central comunicará
al Contratista el tipo de cambio que utilizará para la conversión
demandada, el que regirá siempre que el Contratista haga entrega el
<misio día del contravalor en moneda nacional.hss==eeemmess=s== emmm
Si, por cualquier circunstancia, la entrega del contrayalor no fuese
hecha por el Contratista en la oportunidad indicada, el Banco Central
de Reserva del Perú, le comunicará al Día Útil siguiente, con la misma
limitación horaria, el tipo de cambio que regirá para la conversión,
de lefectuársela ese mismo día. s=ammenmeseooconoosamo

me========

Sin perjuicio de lo anterior, en caso deque el Banco Central de
Reserva del Perú comprobara, oportunamente, que dicha disponibilidad
no puede ser atendida total o parcialmente por las entidades antes
—mencionadas, notificará al Contratista para que (acuda al Banco Central
de Reserva del Perú con la moneda nacional correspondiente para dar

cumplimiento a la conversión a divisas. ==m=====

El Banco Central de Reserva del PAEOS. en representación del Estado,
garantiza que el régimen contenido tn esta cláusula continuará siendo
de aplicación para el Contratista, durante la Vigencia del Contrato.

En caso de que por cualquier circunstancia el tipo de cambio no fuera
determinado por la oferta y demanda, el tipo de cambio aplicable al-
Contratista será; ===s========

amesacooasoosa AS

E + (

x= 1
11.5

11.6

=

serteBno 1456407
= E 29907

a) Si se estableciera un tipo de cambio oficial único, de igual valor
para todas 1aó operaciones _£2n moneda extranjera o lvineutadas a
ésta,—a partir de su fecha de vigencia éste será el utilidado Bajo |
el /Contrato. ========

aaa ito toieiiae!

b) De establecerse un régimen de tipos de cambio diferénciados;'
múltiples o si se diera diferentes valores a un tipo de bambio
úínico, el tipo de cambió a ser utilizado para toda Las operaciones
del Contratista será el más alto respecto de la moneda extranjera.

Aplicación de Otras Normas Legales A

Las garantías que otorga: el Banco Central de Reserva del Perú al

Contratista subsistirán durante la Vigencia del Contrato. ===========

El Contratísta tendrá derecho a acogerse total o parcialmente, cuando!

resulte pertinente, a nuevos dispositivos legales de cambio o normas

cambiarias que se emitan durante la Vigencia del Contrato, incluyendo

Z
aquéllos que traten aspectos «ambiarios ab contemplados en la presente

cláusula, siempre que tengan un carácter general o sean de aplicación
a la actividad ¿e Hidrocarburos. El acogimiento a los nuevos

disppsitivos ol normas antes indicados no afectará la vigencia de las

garantías a que se refiere la presente cláusula, ni el ejercicio de
aquellas garantías que se refieran a aspectos distintos a los
contemplados en los nuevos dispositióos o nobmas a los que se hubiere.
acogido el Contratista. o

Queda expresamente cofvenido que/el Contratista podrá, en cualquier”
momento, retomar lag garantías que escogió no utilizar
transitoriamente y que retomar tales-garantías no crea derechos niy
ligaciones para el Contratista respecto del período en que se acogió
los nuevos dispositivos o normas antes señalados.

Asimismo, se porcias que retomar tales garantías, en nada afecta a _
éstas o a ras demás E ni crea derechos u obligaciones

a

adiciomiles para el Contratista. nooo ooo ===

El acogimiento por el Contratista a los nuevos dispositivos legales de —

cambio o normas cambiarias, * así como su decisión de retomar las
garantías que escogió no utilizar transitoriamente, deberán ser
comunicadas por escrito al Banco Central de Reserva del Perú y a
PERRO ooo ==
Lo establecido en este acápite es sin perjuicio del lo dispuesto en el
primer párrafo del acápite 11.4. ==
Información Económica =====
El Contratista remitirá información mensual al Banco Central de
Reserva del Perú , relativa a su actividad económica, de conformidad

|

>
AA

con el artículo 74 de la Ley Orgánica del Banco, aprobada por Decreto

Ley NO A

12.1 Las Partes convienen que al término del quinto Año contado a partir de

NS

la Fecha de Inicio de la Extracción Comercial, el Contratista habrá
sustituido a todo su personal extranjero por herso: 1 peruano de
equivalentes calificaciones profesionales» Se exceptúa lo anterior
Za personal extranjero” para cargos gerenciales y al que sea necesario
para la realización de trabajos técnicamente especializados, en
relación con las Operaciones. El Contratista conviene en capacitar y
entrenar al personal peruano en la realización de trabajos
técnicamente especializados a fin que persóñal peruano pueda sustituir
prodfesivamente al personal extranjero en la realización de dichos

Erabajos. seme

12.2 Al inicio de laa Opezaciones Y al vencimiento dé cada año calendario,

el. Contratista entregará a PERUPETRO un cuadro” estadístico del
personal a su servicio pára las Operaciones, de acuerdo al formato que
PERUPETRO entregue al Contratista. «==c===ommemecooommaom a

CONIRLLA DE TERCERA.- PROTECCION AMBIENTAL Y RELACIONES -COMUNITARIAS ==
1 la s
13.1El Contratista se obliga a cumplir las disposiciones del "Reglamento

132

=

13.3

para la Protección Ambiental en las Actividades de Hidrocarburos"
aprobado por Decreto Supremo N% 015-2006-EM y modificatorias, la Ley
N* 28611, Ley General del Ambiente y modificatorias, así como las
demás disposiciones ambientales vigentes en lo que sea aplicable. ====
El Contratista conducirá las Operaciones ceñido a lós lineamientos del
desarrollo sostenible, de la conservación y protección del ambiente de
acuerdo a las leyes Y reglamentos de protección ambiental, sobre
cominidades nativas y campesinas, y a los convenios internacionales
ratificados por el Estado Peruano. Asimismo, deberá respytar la
cultura, usos, costumbres, principios y “valoxes de las comunidades,
manteniendo vina adecuada armonía con el Estado Peruano y la sociedad
civil. =====

lpm
El Contratísta utilizará las “mejores técnicas disponibles en las
prácticas de la industria internacional, con bbservancia de las Leyes
y regulaciones ambientales, sobre la prevención y cóntrol de la
contaminación ambiental aplicables a las Operaciones; asimismo

=q ma

CA
conducirá las Operaciones conforme a las regulaciones vigentes sobre
preservación de, la diversidad- biológica, de los recursos haturales yA
la preservación de la seguridad y salud de la población y de su

personal. ========
A

Ia
SERIE BN? 1456408 ] 29908

JUSULA DECIMA CUARTA - CONSERVACION DE LOS _EIDROCARBUROS Y PREVENCION
PERDIDAS A
14. ¿el Contratista debe adoptar toda medida razonable para prevenir la
| pérdida o desperdicio de los Hidrocarburos en la superficie o en el

7 gubsuelo de cualquier forma, durante las actividades de Exploración y
Explotación. = e 4
| 14.2 En caso] de derrames de Hidrocarburos en la superficie, en el Área de

Y Contrato o fuera de ella, que deban ser informados de acuerdo a las

| Í normas legales vigentes, el Contratista deberá comunitar
2 inmediatamente este hecho a PERUPETRO, indicándole el volumen-estimado

del derrame y las acciones tomadas para subsanar las causas del mismo:

| PERUPETRO tiene Sá derecho de verificar el volumen del derrame y

analitar SUS CAUSAS. =
| En caso de pérdidas en la superficie, en el Área de Contrato o fuera
de ella, antes del Punto de Fiscalización de“la Producción, debido a
| negligencia grave o conducta dolosa del Contratista, el voluñen
perdido será valorizado de acuerdo con la cláusula octava e incluido

EJ
R en el cálculo de la regalía, sin perjuicio de lo estipulado en el
| a E acápite 13.1. A a ie iaa! ”-
da] En caso de pérdidas antes del Punto de Fiscalización de la Producción
| g en situaciones distintas a las descritas en el párrafo anterior y que
5 Z den origen a una compensación al Contratista por parte de terceros, el
| 3 Monto de la compensación recibida-por los Hidrocarburos perdidos,

multiplicado por el factor que resulte de dividir el monto de la

regalía pagada por los Hidrocarburos Fiscalizados en el Punto de

Fiscalización de la Producción al que correspondan los Hidrocarburos

erdidos en la “Quincena” en que ocurrió la pérdida, entre el valor de

ales Hidrocarburos Fiscalizados, determinado de acuerdo al. acápite

8.2 en _la misma quincena, será el monto que el Contratista deberá

pagar por Son oNBRO de regalía por los Hidrocafburos perdidos, a has

| tardar al Gegundo Día útil de recibida dicha compensación, sin
perjuicio de. lo estipulado en el acápite 13.1. ===

| CLAUSULA DECIMA QUINTA. - CAPACITACION Y TRANSFERENCIA DE A comas

15.1En cumplimiento de lo establecido por el artículo 29* de la Ley N?

|. o 26221, el Contratista se SEriga a poner a disposición de eos E en

cada año calendario durante_la Vigencia del Contrato, la siguiente

o a

Aporte Anual
Sa, len US$)
| Hasta el año calendario en que tenga lugar la Fecha de Inicio de
2 la Extracción Comercial.

Kls=-= del año calendario siguiente alde la Fecha de Inicio de
la Extracción Comercial,

“ [— — [Barriles por Día —
| [De 0 ar 500
| [De 50 a 1,000
| [De 1,001 a 1,500

- | |De 1,501 a 2,500 » X

[De 2501 a 5,000
[ [Masdespo0_ |" 50/000.0
El primer pago se efectuará en la Fecha de Suscripción en un monto que

/
- $e determinará multiplicando el aporte anual correspondiente al

literal a), gor la fracción que resulte de dividir el número de Días
que falten para completar el año calendario en curso entre trescientos
sesenta y cinco (365). E A

EY aporte anual de capacitación en caso del literal /b), será el que
corrgsponda al tramo en que se encuentre la producción diaria promedio
de los, Hidrocarburos Fiscalizados en el año cálendario anteríor, la
cual, se obtendrá dividiendo el volumen total de los Hidrocarburos
Fiscalizados en dicho Año entre el correspondiente número de Días. m==_
Pará ydeterminar los Barriles / Día en caso de producción de Gas
Natural E ai se utilizará la siguiente equivalencia: Barriles
serán equivalentes al volumen de Gas Natural expresado en pies cúbicos
estándar divididos entre el factor cinco mil seiscientos veintiséis

(5,626). E -
Los pagos a que se refiere el presente acápite, excepto el primer
pago, serán eféctuados durante el Mes de enero de cada año calendario.
Los pagos podrán hacerse mediante transferencia bancaria siguiendo las
instrucciones que PERUPETRO proporcionará para estos efectos, ========

15.2 El Contrátista complizá con: las obligaciones establecidas -en el
acápite 15.Y depositando el aporte en la cuenta que PERUPETRO le

A

=====>=.

PERUFETRO entregara al Contratísta una comunicación manifestando la
conformidad del pago, dentro de los cinco (5) Días Útiles de haber
recibido el aporte. rr
15.3 Los programas de capacitación que el Contratista establezca para su
personal, tanto en el país como en el extranjero, serán puestos en
conocimiento de PERUPEJRO .amaman=s========m
15.4 El Contratista se compromete, durante la fase de explotación y de ser

mumso==z

posible, durante la fase de exploración, a tener un programa para
estudiantes universitatios a fin que féalicen prácticas con el objeto
que éstos puedan, de % acuerdo, con lor requerimientos de la universidad
de donde provengan, complementar su formación académica, todo ello de

N
SERIEBNO 1456409 Ñ y
_ 29909

Sl) acuerdo a la legislación vigente en la República del Perú, ela que
esto genere dependencia laboral alguna. Aimtmo; el Contratista
pondrá dicho programa en conocimiento de PERUPETRO. ===============mm
| CLAUSULA DECIMA SEXTA - CESION Y ASOCIACION ====:

16.1En caso que el Oontrabista llegue a un acuerdo para ceder su e posición

contractual o asociarse con un aa en á Contrato, procederá a
| 4 notificar a PERUPETRO respecto de dibho acuerdo. A la notificación
deberá acompañarse la solicitud de calificación del cesionario o del
| Y pi tercero, correspondiéndo1s a estos últimos ¡Sumplix con_adjuntar la
información complementaria que resulte camarita Para su y calificación

] 1 1 como empresa petrolera, contokme a ley. ==
— Si PERUPETRO otorga la calificación solicitada, la cesión o asociación
se llevará a cabo medíante la modificación del Contrato, conforme a

úl | y Ll
: 16.2 El Contratista, previa _notificáción a PERUPETRO, podrá ceder su
| ¡y posición contractual o asociarse a una Afiliada, conforme a ley. mn... y
3 16.3 El cesionario o el tercero otorgará todas las garantías y asumirá
5 todos los derechos, respongabilidades y obligaciones derivadas del

| E 7 Contrato. ====s=========edassmeos nooo
1 e CLAUSULA DECIMA SETIMA - caso FORTUITO O FUERZA MAYOR a
| pa de. Ninguna de las Partes es imputable por la indjecución de una
El obligación o su cumplimiento parcial, p Rarglo: o defectuoso,! durante el

O,

término en que dicha Parte obligada: se wea afectada por causa de Caso
Fortuito o Fuerza Mayor y siempre qué acredite que tal causa impide su __

debido cumplimiento; e AO RES SARA

| = -17.2 Parte afectada por el Caso Fortuito o Fuerza Mayor notificará por
escrito dentro de los cinco (5) Días siguientes de producida la causal
| a la otra Parte respecto de tal evento y acreditará la forma en que
e afecta la ejecución de la correspondiente obligación. La otra Parte
responderá por escrito aceptando o no la causal dentro de los quince

| (15) Días siguientes de recibida la notificación antes mencionada. La

Z no respuesta de la Parte notificada en el plazo señalado se entenderá ,

| como aceptación de la causal invocada. ====== séseee=e===
En el caso de ejecución parcial, tardía o defectuosa/de la, obligación
afectada por Caso Fortuito o Fuerza Mayor, la Parte obligada a su
cumplimiento hará sus mejores esfuerzos para ejecutarla-—con arreglo a
7 la común intención de laa Partes expresada en el contrato, debiendo
: | las Partes” _sontinuar con la ejecución de las obligaciones

contractuales no afectadas en cualquier forma por dicha causa. “2

===

- Y IN)

ú
PN
La Parte afectada por la causa de Caso Fortuíto o Fuerza Mayor deberá
reiniciar el cumplimiento de las obligaciones y condiciones
contractuales Qenczo de, un período de tiempo -fazonable, luego que
dicha causa o causas hubieran desaparecido, para lo cual deberá dar
aviso a la otra Parte dentro. de los cinco (5) Días siguientes de
desaparecida la caus: E La Parte no afectada colaborará cón la Parte

afectada en este esfuerzo. ====mmmmenesasas

En los casos de huelga, paro u otros similares, una de las Partes no
podrá imponer a la otra una solución contraria a su Voluntad, -=remm====

17.3 El lapso durante el cual” los efectos de la causa de Caso Fortuito o

=

17.4 PERUPETRO hará los esfuerzos necesarios para obtener la ayuda y /

Fuerza Mayor afecten el cumplimiento de las obligaciones
oo rachutlen; será “agregado al plazo pxeyisto para el cumplimiento de
dichas obligaciones, y si fuera el caso, al de la fase correspondiente

del Contrato y al plazo de Vigencia del Contrato. e atada
Si la causa de Caso Fortuito o Fuerzá Mayor afectara la ejecución de
alguno de los programas mínimos de trabajo a que se refiere el acápite
4.6, la fianza que garantice dicho programa se mantendrá vigente y sin
ser ejecutada durante el lapso en que tal causa afecte lá indicada
ejecución o durante el lapso en que PERUPETRO no se pronuncie sobre la
causal invocada por el Contratista y, sí me hubiera producido alguna
discrepancia respecto a la existencia de tal causal, mientras no se
jesuelva la discrepancia. Con'tal fín el Contratista deberá prorrogar
o sustituir dicha fianza, según Bea necesario. o
Asimismo, en tanto PERUPETRO no se pronuncia sobre la causal invocáda
por eli Contratista o mientras no se resuelva la discrepancia que
pudiere haberse producido sobre su existencia,” quedará en suspenso el
cómputo del plazo para la ejecución del programa mínimo de tiabajo
respectivo. En caso que PERUPETRO acepte la existencia de la causal de
Caso Fortuito o Para Mayor invocada por el Contratista, Váste
reanudará la ejecución del programa mínimo de trabajo/tan pronto cesen

los efectos de la indicada causal. —===esemmmnneeoooooo=oommmnne===

cooperación de las autoridades correspondientes del Gobierno a fin que
se tomen las medidas necesarias para asegurar una implementación y
operación continuada y segura de las actividades previsyas bajo el
Condado o

“ge -- conviene " que cuando Ttualquiera de las Partes, a su solo
criterio,. considere que su personal o el de sus subcontratistas no
Ppuedán actuar dentro del Área de Contrato con la seguridad necesaria
en cuanto a su integridad física, la invocación de esta “¡ituación como
: e

> 29910 *

causa de Caso Fortuito o Fuerza Mayor no será discutida par_la otra _

Parte. anna

italia

17.5 En caso que el Contratista se vea afectado Por “causa de-Caso Fortuito
| s o Fuerza Mayor que le impida completar la ejecución del programa
mínimo de trabajo del período en curso, vencido el término de doce
(12) Meses consecutivos contados a partir del momento en que aquella
| se produjo, el ContratisSta podrá resolver el cóntrato, para lo cual
deberá comunicar su decisión a PERUPETRO con una anticipación no menor
| de treinta (30) Días a la fecha en la cual hará suelta del Área de
Condado rr
: 17.6 Las disposiciones de esta cláusula décimo gÉtima no son aplicables a
- S obligaciones de pago de sumas de dinero. =:

CLAUSULA DECIMA OCTAVA - CONTABILIDAD ===:

| 18.1 El Contratista deberá llevar su contabilidad, de acuerdo con los
A y las prácticas contables establecidas y FLSPEACAn ssp el

| Perú. Awimismo, deberá llevar y mantener todos los libros, registros
E detallados y documentación que sean necesarios para contabilizar y

3 controlar las actividades que, realiza en el país-y en el extranjero
. con reldción al objeto del Contrato, así como para la adecuada

sustentación de sus ingresos, inversiones, costos, gastos y Tributos

incurridos en cada ejercicio. Por otro lado, dentro de los ciento _
veinte (120) Días contados a partir de la Fecha de súscripción, el
'ontratista proporcionará a PERUPETRO upa copia en idioma castellano
1 *Manual de Procedimientos Contables” que haya decidido proponer
a registrar sus operaciones. ======se=s==osossoosoososoeoseeenenam

| ; El| "Manual de Procedimientos Contables" deberá contener entre otros,
A lo . : SS
| / a) Idioma y moneda en qué se llevarán los tegistros contables; =======

A b) Prifcipios y prácticas contables aplicables; fs============s=======

iguiente: ==esesssesosconeecoseoorococesscecesnesensa

/
€) “Estructura y Plan de Cuentas, de conformidad _con los requerimientos
| de la Comisión Nacional Supervisora de Empresas, y Valores

(CONASEV) A
| — d) Mecanismos de identificación de las cuentas correspondientes al
Contratd y otros contratos por Hidrocarburos, a las actividades

relacionadas y a las otras actividades; =======.
_8) Mecanismos de imputación de los ingresos, inversiones, costos y '
gastos comunes, al Contrato, a otros contratos por Hidrocarburos, a
| £ ) las actividades relacionadas ya las otras actividades; y, ma
£) Detexminación de las cuentas de ingresos y egresos y de los

li? ze
| registros detallados para gLectos del cálculo del factor RÉ,, así
| : SE
- í 1 A >

y AS
como el detalle de los procedimientos descritos en el anexo "E" del

Contrato, de per el CABO. mora

18.2De haberse incluido en el “Manual de Procedimientos Contables" lo

descrito en el literal f) precedente, -PERUPETRO, en un lapso no mayor
de treinta (30) Días de haberlo recibido comunicará al Contratista su
aprobación respecto del prosedimiento contable del factor R;., a que se
contrae dicho literal] o, en su defecto, las. sugerencias que considere
para mejorar y/o ampliar dicho procedimiento. De no haber ¡un
pronunciamiento por parte de PERUPETRO dentro del plazo mencionado, el
procedimiento a que se refiere el literal f) del “acápite 18.1 será
considerado como aprobado para todos sus efectos. cena mnanmnamnamas

4 -
Dentro del mismo término de treinta (30) Días de recibido el "Manual

18.3

18.4

18.5

de Procedimientos Contables”, PERUPETRO podrá formular “sugerencias y/u
observaciones para mejorar, ampliar o éliminar alguno o algunos de los
otros procedimientos contables propuestos en digho manual —
Todo cambio en lo que respecta al procedimiento contable del factor
Rea aprobado, será previamente propuesto a  PERUPETRO para su
aprobación, siguiéndose para tal fin el procedimientdó contenido en el
primer párrafo del presente acápite. ========ima==
Los libros de contabilidad del Contratista, los estados financieros y

- la documentación de sustento de los mismos, nexga puestos a

disposición de lgs representantes autorizados de PERUPETRO para .pu
verificación, en las oficinas del domicilio fiscal del Contratista,
previa notificación. eeemmnceeooooooooo arroces
El Contratista mantendrá los regístros de las propiedades muebles e
imiuebleg, utilizadas en las Operaciones del Contrato, de conformidad
con las normas de contabilidad vigentes en el Perú y de acuerdo a las
prácticas contables generalmente aceptadas en la industria petrolera
Internacional. soso
PERUPETRO podrá solicitar al Contratista información sobre sus
propiedades cada ¡vez que lo considere pertinente. Asimismo, PERUPETRO
podrá solicitar al Contratista su crdnograma de invéntarios físicos de
los bienes inherentes a las Operaciones, clamificándolos según sean de
propiedad del Contratista 2 de terceros, y participar en éstos si lo
considera conveniente. =os=s===s==e=ocoscacoo nono ns===>==
El Contratista deberá remitir, dentro de los treinta (30) Días de
haBer sido emitidos, copia del informe de sus auditores externos sobre
sus estados” financieros correspondientes al ejercicio económico
anterior, En el caso que el "Contratista tuviese suscrito con Y
PERUPETRO más de ¡un contrato, o realizara actividades distintas a las

,

=

> /
NX

SERtEB NO 1456411 _
29911
) —

del Contrato, se obliga a llevar cuentas separadas con el objeto de
formular estados financieros para cada contrato y/o actividad, y por
lo tanto, el informe elaborado por Sue. auditores externos deberá

| $ incluir también estados financieros por cada contrato y/o actividad.
18.6 El Contratista deberá remitir + PERUPETRO, cuando éste lo requiera xi

== información congignada en la declaración jurada anual del Impuesto a a

| la renta presentada a la Superintendencia Nacional de Administración
Tlálutaria ola entidad que la SuUStituya. ==

| CLAUSULA DECIMA NOVENA - VARIOS ==

oros o== e ===

19.1 5i en uno o más casos, cualesquiera de las Partes omitiéra invocar o

insistir en el cumplimiento de alguna de ón estipulaciones del

| Contrato o en el ejercicio de cualquiera de los derechos otorgados

bajó el Contrato, ello no será interpretado como una renuncia a dicha
| l disposición O derecho. enememenaseosoososesoesnsnnan dan

19.7 En la ejecución de las Operacionsn el Contratista cumplirá con todas

las resoluciones que las autoridades competentes dicten en uso de sus

/ atribuciones legales, |

Asimismo, el Contratista se obliga a cumplir todas las disposiciones

de las aitoridades competentes en relación con los aspectos de antenas

Ax y seguridad nacional. ===ss========s=======seaeoeo =

19.3 RL Contratista tiene el derecho al libre ingreso y salida sen Seen dé

Ñ
marami berr=da —
Y

cardo rel
Notari

0/de Lima

Contrato. soc
194 En concordancia con la legislación vigente, el Contratista tendrá en
derecho de utilizar, cop el _propósito de llevar a cabo las.
eraciones, el agua, madera, graya y otros materiales de construcción
icados dentro del Área de Contrato, —respetando el derstho de
ceros, de ser el caso. ==ps===s===ems
19.5 La licencia de uso de información técnica del Área de Contrato u otras
áréas, que el Contratista desee adquirit de IPRSURTRO, se incide:

X de acuerdo a la Política Para Manejo de Información Técnica de

| Exploración Producción de PERUPETRO, para cuyo efecto las Partes

suscribirán una "Carta-Convenio". ===

RN
N
¡

| 19.6 En el caso que alguna de las Partes no cumpla con pagar en el plazo
acordado, el monto materia del pago estará afecto a partir del Día
pe | siguiente de: la fecha en que debió pagarse, a las tasas de interés

To eigulentes: === iaa leia aia
a) Para cuentas que sean expresadas y pagaderas en moneda nacional, la

| 1 >» tasa aplicable será la tasa activa en moneda nacional-(TAMN) para
) créditos de hasta trescientos sesenta (360), Días de plazo,

o 1 AE
| publicada por la Superintendencia de Banca y Seguros, o la que la
A sx
y sus fAtuya, aplicable al período transcurrido entre la fecha de. Es
* vencimiento y la fecha efectiva de pago; Y, === /

b) paña cuentas que sean expresadas en Dólares, y pagaderas en moneda
nacional o en Dólares, la tasa ablicable será la taza de interés
preferencial (U.S. Prime Rate) más tres (3) puntos porcentuales, '
publicada por la Reserva Federal de los Estados Unidos” de.
Norteamérica, aplicada al período transcurrido entre la fecha de
vencimiento y la fecha efectiva de pago, a falta de ésta, las
Partes acordarán otfa que la sustituya adecuadamente. ============

19.7 Las disposiciones del acápite 19.6 serán de aplicación a todas las
cuentas entre las Partes que surjan bajo el Contrato o cualquier
otro acuerdo o transacción entre las Partes. Por acuerdo escrito Gntre

las Partes se podrá establecer una estipulación diferente para el pago
de intereses. Las dispositiones aquí contenidas para la aplicación de
intereses no modificarán de ningún modo los derechos y recursos
jegales de las Partes para hacer cumplir; el pago de los montes

JO o s

19.8 En caso de emergencia nacional declarada por ley, en virtud de la cual
el Estado deba adquirir Hidrocarburos de productores locales, ésta se
AESGCURTE. a los precios que resulten de aplicar los. mecanipmos de
valorización establecidos da la cláusula octava y serán pagados bn
Dólarea a los treinta (30) Días siguientes de efectuada la entrega.
19% 9 El Estado, a través del Ministerio de Defensa y del Ministerio del
Interior, brindará al Contratista en las Operaciones y en cuanto le

1

sea posible, las medidas de seguridad necesarias. =====eses=see=esas===
19.10El Contratista liberará y en su caso indemnizará a PERUPETRO y al
Estado, según corresponda, de cualquier reclamo, acción legal u otras —
cargas O gravámenes de  tercerom que pudieran resultar como
consecuencia de las Operagiones Y relaciones llevadas a cabo al amparo
del Contrato. provenientes de cualquier relación contractual 2 extra
contractual, salvo aquellas que,se originen por acciones del propio
PERUPETRO o del Estado. =sesemeneacena
19.11El Contratista tendrá la libre didponibilidad de los Hidrocarburos que
le corresponda conforme al Contrato. =====:
CLAUSULA VIGESIMA - NOTIFICACIONES Y COMUNICACIONES =======
%o0.1 Toda fotificación o comunicación, relativa al Contrato, será
considerada como válidamente cursada si es por escrito y entregada con

Sana

cargo o recibida por intermedio de correo certificado o facsímil o por
otros idilio» que las Partes acuerdení dirigida al destinatario en un

Día Útil a las siguientes direcciones: =====
pa

SERIEBN" 1456412 -
- - 29912

PERUPETRO: O A A

PERUDETRO S.A rc o

Gerencia Gendral. A A
E

| F Ay. Luis Aldana N* 320.
ó Lima 41 - Perú. ==

Fax: SÍ71801. =umm===

F “Contratistas ======
BPZ EXPLORACION £ PRODUCCION 3.R.L. ==

A aaa

| 3 “Gerencia General. ===seseamanmmmza
= =
| Manuel de Falla NO 297. era 1

So
=

aseo

Telf. (511) 476-2244 / 476-3276 LS 476- 9919.
Fax: (511) 225-3289 / 476-7686. ho
| A , Garante Corporativo: =ercaanos==ea

| > x Lima 414 Per

BPZ ENERGY INC. ===

| A
580 Westlake Park Blvd., Suite 525.

e
? Houston, Texas 77079. === imanoncaenarennsoooooooonona
| 3 Tel: (281) 556-6200. =Í====

E

cd Fax: (281) 556-6377, =
20.2 2 Cualquisra de las Partes tendrá el derecho de cambiar su dirección os
A número de facsímil a los efectos de las noe letomibenes Y
comunicaciones, mediante comunicación a la otra Parte, con por lo
meños cinco (3) Días Útiles de anticipación a la fecha efectiva de

PA A IEA

í S
establecido en el primer plrgafo de este acápite es de aplicación
al Garate Corporativo. =s=es=seas=esssoseseacoootpanmmmmaa

A e CLAUSULA VIGESIMA PRIMERA - SOMETIMIENTO A LA LEY PERUANA Y SOLUCION DE

CNA mmm /

21.1 Sometimiento a la Ley Peruana >

| *, El Contrato se ha negociado, redactado y miscrito con arreglo a las
normas legales del Perú y su contenido, ejecución y demás

| consecuencias que de él se originen se regirán por las normas legales
de derecho interno de la República del Perú. ====rmaamanmmma
| 21.2 Codité Técnico de Conciliación ========f====== 4
El Comité Técnico de Conciliación será formado dentro de los quince j

(15) -pías Útiles siguientes a su convocatoria por cualquiera de las
| Partes y estará compuesto por tres (3) miembros calificados en la

materia de que se trate. Cada una de las Partes seleccionará a un (1)
| miembro y el tercero será determinado por los miembros designados por

E Ss
21.3

4
=>

las. Partes. Si Cualquiera de las Partes no designara a su miembro
representante dentro del plazo estipulado o si los miembros designados
por ellas no pudieran ponerse de acuerdo para determinar al tercer
miembro dentro del plazo estipulado, o si el (Comité, Técnico de
Conciliación no emitiera opinión dentro del plazo ¿stipulado,
cualquiera de las Partes podrá someter la discrepancia para que sea
resuelta de acuerdo a lo previsto en el acápite 21.3 del Contrato. ==w
Las Partes, dentro de los sesenta 160) Días contados a gartir de la
Fecha de Suscripción, acordarán el procedimiento que regirá a este
comité .' A A

Las resoluciones del. Comité - Técnico de Conciliación deberán ser
emitidas dentro delos treinta (30) Días de su instalación y tendrán
carácter obligatorio, en tanto un laudo arbitral, de ser el Jaso, no
resuelva el diferendo en Forma definitiva. Sin perjuicio del
cumplimiento de la resolución emitida por el. Comité Técnico de
Conciliación, cualquiera de las Partes podrá recurrir a arbitraje
conforme al acápite 21.3, dentro de los sesenta (60) Días siguientes a
la fecha de recepción de la notificación de la resolución referida. ==
Convenio Arbitral

aranesecooo=sos

Cualquier litigio, controversia, diferencia o o resultante del
Contrato o relativo al Contrato, tales como su interpretación,
cumplimiento, resolución, terminación, eficacia o validez, que surja
entre el Contratista y PERUPETRO y que no pueda sex resuelto de mutuo
acuerdo.entre las Partes” deberá ser resuelto por medio de arbitraje
internacional de Axio; de acuerdo con lo diópuesto en el artículo
68” de la Ley No. 26221.
Las Partes se obligan a realizar todos aquellos actos que sean

necesarios para ll desarrollo del procedimiento arbipral basta su

_Cculminación y ejecución. era roo nooo ooo

El arbitraje será administrado por A Centro Internacional de Arreglo
de Diferencias Relativas a Inversiones, en adelante CiADI. En todo lo
no previsto en esta cláusula, el arbitraje se organizará y
desarrollará de acuerdo con las Reglas de Arbitraje del CIADI,
vigentes en la Fecha de Busoripoión AR:

Los árbitros serán tres (3), cada Parte designará a uno y el tercero
será nombrado por los árbitros designados por las Partes. ===========w=
Para la solución de fondo del litigio, controversia, diferencia o
reclamo sometido a arbitraje, los árbitros aplicarán el derecho

interno de la República del Perú.

- des:
- SERIEBNO 1456413 4

' . 29913
El arbitraje podrá tramitarse en la sede de la Corte Permanente de
Arbitraje o en la de cualquier otra institución apropiada, pública o

privada, con la que el Centro hubiere llegado a un acuerdá a tal

| h efecto o en cualquier otro lugar que la Comisión o Tribunal apruebe,

previa consulta con el Secfetario General.

eosene=
Durante el desarrollo del arbitraje las Partes cóntinuarán con la
| ejecución de sus obligaciones contractuales, en-la medida en que sea

So: . posible, inclusive aquéllas materia del arbitraje. —=============se==s:

| Sin perjuicio de lo anterior, si la materia de arbitraje fuera el
A qe cumplimiento de lam obligaciones contractuales garantizadas con las,

| lanzas a que se refiere el acápite 3.10 quedará En suspenso el
cómputo del plazo respectivo y tales fianzas no podrán ser ejecutadas, p

3 debiendo “ser mantenidas vigentes durante el procedimiento arbitral.
| Se Con tal fin, Lel Contratista deberá prorrogar o sustituir dichas

=N fianzas, según sea necesario. ======= nn eze
| : El laudo es obligatorio para las Partes y no podrá ser objeto de

apelación ni de cualquier otry recurso, excepto los previstes en el

]

Convenio sobre ARESGLO de Diferencias Relativas a Inversiones entre
a]
| ? sE Estados y Nacionales de Otros Estados, en adelant£ el Convenio.
13
ca,

El laudo dictado conforme al Convenio se ejecutará dentro del
1 territorio peruano, de acuerdo a las normas tigentes sobre ejecución

A ds ca
Las e. renuncian a cualquier reclamación diplomática. ============;
Este Contrato se redacta e interpreta en el idioma castellano, por 19
que las Partes convienen en que esta versión esrla única y la oficial.
5 'ULA/ VIGESIMA SEGUNDA - TBRMINACIÓN
a 22.1 La terminación del Contrato se rige por lo estipulado en él, y?
supletoriamente por las nórmas de la Ley N* 26221; y, en cuanto a lo

erooeoooooooososom:

que no esté previsto en ella, por las normas del Código Civil. amenos
Salvo los casos previstos en el acápite 22.3, kuando una de las Partes
| incurra en ah comprimisnto de cualquiera de las obligaciones
estipuladas en el Contrato por causas e no fueran de Caso Fortuito o
| Fuerza Mayor u otras causas no imputables, la Jtra Parte podrá
notificar a dicha Parte, comunicándole el incumplimiento y su
| se intención de dar por terminado el Contrato al término del blazo de
> sesenta (60) Días, a no ser que dentro de este plazo dicha Parte
P subsane el referido incumplimiento o demuestre a la'otra Parte que

| = está en vía de subsanación. =======s===ssseeeeoooooorroro
7) Si la Parte que recibe una notificación de incumplimiento cuestiona o

—

E E
| niega la existencia de Éste, dicha Parte puede referir el asunto á

AS : /
arbitraje conforme a lo dispuesto _.en la cláusula vigésimo primera,
dentro de los treinta (30) Días siguientes /a la notificación. En tal
caso, el cómputo del plazo de sesenta (60) Días quedará en suspenso
hasta que el laudo arbitral sea notificado a las Partes, y el Contrato
terminará si habiendo sido confirmado el incumplimiento, dicha Parte
no subsana el incumplimiento o no demuestra a la otra Parte que está
en vía de subsanación, dentro de dicho plazo. =

El Contrato puede texminar con anterioridad al plazo de Vigencia del
Contrato, por acuerdo expreso de las Partes. aan brain ind

22.2 Ala terminación del Contrato cesarán totalmente todos los derechos y

22.3

obligaciones de las Partes, especificados, en pl Contrato y se; tendrá
en consideración:

a) Que los derechos y las obligaciones de las Partes derivados de este

Contrato con anterioridad a dicha terminación pean respetados;

-incluyendo, entre otros, el derecho del Contratista a los

Hidrotarburos extraídos y a las garantías estipuladas en el
Contrato; Y, Seeeeangsoooorronoooooooooooosonoooosoooooss=os

b) Que en caso de incumplimiento incurrido por cualquiera de, las

Partes en fecha anterior a la terminación, de cualquiera de las

obligaciones esbipuladas en el Contrato, Éstos sean subsánados por

la Parte infractora, salvo las obligaciones que por su naturaleza

se extinguen con la terminación del mismo. ==e====e=s==s====s==========

El Contrato se resolverá de pleno derecho y sin previo trámite, en los
casos siguientes:

22.3.1 En caso que el Contratista haya incumplido con la ejecución del

programa mínimo de trabajo de cualquier período de la fase de

is exploración, " luego, de haber hecho _uso de las prórrogas

contempladas pa el acápite 3.4 de ser el caso, y sin razones

) satisfactorías a PERUPETRO, salvo que se cumpla lo previato en
los acápites 4.7 y 4.13. rr

22.3.2 En caso que al vencimiento de la fase de exploración, o del

período de retención, lo último que suceda, no se efectuara

ninguna declaración de Descubrimiento Comercial. =

22.3.3 En los casos específicos señalados en los acápites 3.10, 4.2 y

17.5. =====s====== de

22.3.4 En caso que el Contratista haya sido declarado en insolvencia,
disolución, liquidación quiebra y el Contratista no cas la
notificación descrita cl

l (15) Días Útiles, iúentificando__al tercero que asumirá su

el acápite 16.1, en un plazo de quince

posición contractual. —===es====aseeseeorheemmn:

Z

SERIEBN? 1456414 _ 29914 ú

22.3.5 En caso de no encontiarse Vigente la garantía corporativa a que ==
se refiere á acápite 3.11 y el Contratista no cumpla con /
>= Xx sustituirla en un plazo máximo de quince (15) Días Útiles

7 siguientes ja recepción por el Contratista de la notificación

de PERUPETRO requiriendo la sustitución, o en caso de haber
1 sido declarada la insolvencia, disolución, liquidación oO

| e] quiebra de la entidad que haya otorgado la garantía a que se
1 refiere el acápite 3.11 y el Contratista no cumpla: con

| notificar, a PERUPETRO en un plazo máximo de quince (15) Días
Útiles! siguientes al requerimiento de PERUFPÉTRO, identificando

| al tercero que asumirá la garantía corporativa previa

$ = calificación y aceptación por PERUPETRO. ==:
22.3.6 Por mandato de un laudo arbitral que declare, en los casos del
| 1 z acápite 22.1, un incumplimiento y éste no sea subsanado
f conforme a Ao dispuesto en el referido acápite; o por mandato
| S 1 de un laudo arbitral que declare la terminación del Contrate.= ,
dy] 22.4 De acuerdo a lo-establecido por el artículo 87” de la Ley WN” 26221, en
S E caso de incumplimiento por el Contratista de las disposiciones sobre.
| E el ) Medio Ambiente, OSINERGMIN impondrá las sanciones pertinentes,

pudiendo el Ministerio de Energía y Minas llegar hasta la terminación
del Cóntrato, previo informe alNOSINERGMIN . Dr
caso que el Contratista, o la entidad que haya otorgado la garantía
que sé refiere el acápite 3.11, solicite protección contra las
( a iones de acreedores, PERUPETRO podrá resolver el_Contrato en caso! ,

= “—. 22.6A_la terminación del Contrato, el Contratista entregará en propiedad.
| al Estado, a través de-PERUPETRO, a menos que éste no los requiera;
sin cargo ni costo alguno para éste, en buen estado de consérvación,
mantenimiento y funcionamiento, y teniendo en cuenta el desgaste
| normal producido por el uso, los “inmuebles, instalaciones de energía,
x campamentos, medios de comunicación, ductos y denás bienes de
L da Y producción e instalaciones de propiedad del “Contratista que permitan
— la continuación de las Operaciones de Explotación. ====s=s==============,
| 7 -En caso de haber Explotación conjunta de Petróleo, Gas Natural No.
Asociado y/o Gas Natural No Apociado y Condensados;” al término del
3 plazo establecido en el acápite 3.1 para la fase de explotación de  -
| Petróleo, el Contratista entregará en propiedad al Estado, a través de
SPERUPETRO, a menos que éste no los requiera, sin cargo ni costo alguno
para Éste, én buen estado de conservación, wantenimiento Y.

+ l —
= DS
2 la

> Ii /
furicionamiento y teniendo en cuenta el desgaste normal producido por

el uso, los bienes r instalaciones propios de la Explotación de
Petróleo, que no sean necesarios para la Explotación de Gas Natural No
Asociado y/o Gas Natural No Asociado y Condensados. ======e===========

Los bienes e instalaciones que conserve el Contrariata para Ja
Explotación del Gas Natural No Asociado y/o Gas Natural No Asociado y
Condensados, que hayan estado siendo utilizados también en la
Explotación de Petróleo, .aún cuando continuaran en propiedad del
Contratista, serán aplicados- a servir ambas Explotaciones,
celebráñlose al efefto'un convenio entre las Partes. e=mmmemmesmsemana

En “caso que el Contratista haya- estado usando los bienes e
instalaciones descritos en el”primer párrafo del presente acápite pero
que_no sean conexos o accesorios exclusivamente a las Operaciones,
esto es, que también hayan estado siendo usados para operaciones en
otras áreas con contrato vigente para la Exploración o Explotación de
Hidrocarburos en el país, el Contratista continuará con la propiedad
de dichos bienes, haciendo uso de ellos. ps AA 8 A

22.7 A efectos de lo dispuesto en el acápite 22.6, durante el Á1tano Año de

Vigencia del Contrato, el Contratista dará las facilidades y

ñ colaborará con PERUPETRO en todo lo necesario para que, sin interferir
con las Operaciones, ..PERUPETRO pleda realizar todos los actos y
celebrar todos los convenios que permitah una transición ordenada y no

” interrumpida de las Operaciones que sé vengan realizando a la fecha de
terminación del Contrato. ===

a a ANO MA o 0 0 0 0 0 a e

DESCRIPCION DEL LOTEMXXIITI  =====

UBICACIÓN =
El Lote XXIII se encuentra ubicado entre las Provincias de Contralmirante
Villar y Tumbes del -Departamento de Tumbes; Talara del Departamento de
Plura y está delimitado tal como se muestra en el Anexo “B” (Mapa) conforme

S

a la siguiente descripción. sr

PUNTO DE REFERENCIA
El Punto de Referencia (P.R.) es la Estáción Tumbes, ubicado en el Distrito
de Túmbes, Provincias de/Tumbds del Departamento de Tumbes. ==

DE PARTIDA =sscorrnn

21.
Desde el Punto de Referencia (P.R.) se mide 3,304.608 m hacila el Sur y
luego 12,214.150 m hacia el Oeste, hasta encodtrar el Punto (1)Mque es el
Punto de Partida (P.P.) del perímetro del Lote. E E

E =

SERIE BN? 1456415

| > 29915

Desde el Punto (18) se mide 18,200.274 m Sur Oeste en línea recta con

Azimut de 254%03'16"57 hasta llegar al Punto (22). =
Desde el ¡Punto (22) se mide 14,142,135, m Sur Oeste en “línea recta con

Azimut de 225>00'00" hasta llegar al Punto (24). a!
Desde_ el PuÑito (24) se mide 29,939.029 m Sur en línea recta con Azimut de:
180%00'00" hasta llegar al Punto (51). s=eberceseosescoosesossessesesesase ||
Desde el Punto (51) se mide 9.737.273 m Sur Oeste en línea recta con Azimut
de_247%52'09”08 hasta llegar, al Punto (52). seammaraseos os o===

Desde el Punto (52) se mide 17,256.042 m Nor Oeste en línea recta con

Azimut de 295%24'27"78 hasta llegar al Punto (45):
Desde el Punto (45) se mide 1,460.724 m Nor Oeste en línea rectazcon Azimut
de 295%24'27"79 hasta llegar al Punto (44). Tuna bario dario dadaliede

Desde el. Punto (44) se mide 3,468.545 m Nor Oeste en línea recta con Azimut.
de 303%20*00"20 hasta llegar al Punto ya. O
Desde el Punto (42) se prosigue por la línea de playa rumbo Nor Este con
una distancia aprofimada de 6,393,320 metros hasta llegar al Punto (34)..«=
Desde el Punto (34) e mide 9,663.674 m Este en línea recta con azimut de
0900'00” hasta llegar al Punto (36). saeeccsamnnooososoocoooosesoosso==Sp=.
Désde el Punto (36) se mide 5,000.050 m Norte en línea recta con azimut de
360*00*00”" hasta llegar al Punto (31). o
Desde el Punto (31) se mide 7,513.055 m Oeste en línea recta con azimut de
270%00*00* hasta llegar al Punto* (30). erro
Desde el Punto (30) se prosigue por la línea de playa rumbo Nor Este con
una distancia aproximada de 51,100.190 metros hasta llegar al Punto (6). ==
Desde el Punto (6)/se mide 3,719.490 m Sur Este en línea recta con azimut

de 145%11'35”14 hasta llegar al Punto A

Desde el Punto ay se mide 5,521.095 m Nor Este en línea recta con A,
de 51%59'18"56 hasta llegar al Punto (5). =========essoseesorern |
Desde el Punto (5) se mide 2,122,423 m Nor, Oeste en línea zoGea con_azimut

de 325%14'32*75 hasta llegar al Punto (4). ===========is===s============: 4
Desde el Punto (4) se prosigue por la línea de playa rumbo Nor Este con uná
distancia aproximada de 15,940.380 hasta haagar al Punto (1) o Punto de
Partida (P.P.) cerrando así/el perímetro del lote. cer
COLINDANCIAS error rr
Por el Oeste y Norte con los Lotes Z-1 y XX, por el Este con el Lote XIX Y

áreas libres, por el Sur con los Lotes V, X, XXV y áreas libres, =

DEFINICION DE LAS PARCELAS  =========================s=oso==s=ess=s==s==a=s===_.

= s
NX db AN '

Mx

Z
Parcela 1 rodeada por los puntos de esquina 1,3 y 2. =u.w
Parcela 2 rodeada por log funtos de esquina 2,3,12 y 11. ==

e

Parcela 3 rodeada por los puntos de esquina -6,13,16,15 y 14. ==============

Parcela 4 rodeada por los puntos de esquina 2,11,17,16,13,5 y 4; 7,8,10 y 9

Parcela 5 rodeada por los puntos de esquina 11,12,18,19 y 17. =

Parcela 6 rodeada por los puntos de esquina 14,15,22,21 y 20. eae========

Parcela 7
pace
Parcela 9
Parcela 10
Parcela 11
Parcela 12
Parcela 13
Parcela 14
Parcela 15
Parcela 16
Parcela 17
Parcela 18

rodeada
rodeada
rodeada
rodeada por
rodeada por
rodeada por
rodeada por
rodeada por

por los puntos de esquina
por los puntos de esquina
por los puntos de esquina

los puntos de-ésquina
los puntos de esquina
los puntos de esquina
los puntos de esquina
los punto8 de esquina

rodeada
rodeada
rodeada
rodeada

Parcela 19 rodeada
Parcela 20 rodeada
7 Parcela 21 rodeada

Parcela 22 rodeada

por
por
por
por
por
por
por
por

los puntos
los puntos
los puntos
los puntos
los puntos
los puntos
los puntos
los puntos

del esquina
de esquina
de esquina
de esquina
de esquina
de esquina
de esquina

15,16,17,19 y 22. =emnmnnmannan
20,21,24 y 23.

22,22 y 24. eo
25,28,27 y 26. rennemeneesema
23,24,29,28 y 25.
26,27,32,31 y 30. -omunmannnnaa

(27,28,29,33 y 32. =en=ma======
31,32,37 y 36. =
32,33,38 y 37. ==e==e=es=o===

34,35,39,43 y 42. =umzumunzanan
35,36,37,40 y 39. ======e=====
37,38,41 y 40, ==nsaanancanman
42,43,46,45 y 44. =unnunnannan
39,40,48,47,46 y 43. =====nman
A0,41,50,49 y 48. amnamnamnmnn

N
Parcela 23 rodeada por los puntos

de esquina 47,48,49 y 52. a

RELACION DE COORDENADAS DE LAS ESQUINAS DEL LOTE

EE —— [| COORDENADAS -GEOGRAFICAS

COORDENADAS PLANAS U.T.M.

po 18 | osrsWwoge71

E a
03*32'59"322 80*25'45"757 9'607,610.298

[| A(PP) | o0s34a7"167 | - 80"3221"582

551,164.450
$9'587,033.790 551,164.450

80*32'21"294

[22 |/ 03'46'52759 80"41'48'566
0352'18"538 80*4712"693 9'572,033.790 523,664.460

04*05'59"370

| 04"02'02"711_ |
03*59'19"853

04"08'33"596 80*47'12"440 9'542,094.761 - 523,664,450
04*10'20'855 B0*51'34”937 “| 9'538,903.234 515,570.885

0406'197770 810000522 9'546,207.056 | 499,983.890
42] 04ro457292 | 81"0217-303 9'548,739.790 | 495,768.524
04*02'02"698 80"55'09754 9'554,099.970

81*0043"316 9'546,833.790 498,664.450

80*00'23"156 - 9'554, 099.870 499,285.996

80"55'09"770

03"59'19"887

80*"59'13'412

Lo 5 | o3rW0s*071

3 | 0374234858 804013341 9'589,951.540

80*37'52"369 9'593,351.540

de esquina 49,50,51 y 52. es=ameunummanmmn /

|

03"41'54"760

80"37'37"896

9'591,180.830

03%41'54"777 80*38'16"798

PUNTO
9'604,305.690 m N 551,164.450 m E
— Y'595,909.937 mN 542,164.450 m E

Sa En
9'595,095.263 m N >
ES

—9'593,351.540 m N 0,954.580 m E
9'593,005.541 mN 534,481.448-m
9'592,480.840 m N 540,200.110 m E

e

9'591,180.830 m N 540,200.110 mE

11 9'590,493.936 m N 542,164.450 m E
[12 | 9'590,493.9386mN_ | 551,164.450mE |
[| 13 | ess9es15komN_ [| 536,504.580mE |
14
9'587,033.790 m N
9'584,462.361 m N

9'582,033.790 m N 533,664.450 m E
9'572,033.790 mN_' 523,684.450 m E

9'570,394.450 m N 516,664.450 m E

18
19

26 9'564,100.020 m N 506,372.355 m E
27 9'564,100.020 m N 513,664.450 m E
[| 28 | 9'564,100.020 mN 516,664.450 m E

[29 | e'564/100.020mN_ | 523,684.450 mE
[30 | 9'559,100.020mN 501,496.615 m E

9'559,100.020 m N 513,664.450 m E
[33 | 8'559,100.020mN_ | 523,664.450mE |

34 9'554,099.970 m N 499,285.996 m E -
35 * 9'554,099.970 m N 503, 664.450 m E

36 | 9'554,099,970 m N 508,949.670 m E
37 9'554,099.970 m Ñ 513,684.450 m E
38 9'554,099.970 mN_ | — 523,664.450 m E

9'549,099.970 mN 503,664.450 m E
40 9'549,099.970 m N 513,684.450 m E

9'549,099.970 mN. 523,664.450 mE
43” 9'548,739.790 m N. 503,684.450 m E
[44 [| 9'546833790mN_ | 498,664.450mE |
[45 [| 9546,207.056mN | 499,983.890 mE |
[46 | 9544,458.791mN 503,664.450 m E
47 9'544,099.970 m N 504,419.881 m E
9'544,099.970 m N
9'544,099.970 m N 515,570.885 m E
9'544,099.970 m N 523,664.450 m E
| 9'542,094.761 m N 523,664.450 m E
9'538,803.234 m N 515,570.885 m E

y

540,200.110
RELACION DE COORDENADAS DE LAS ESQUINAS DE LAS PARCELAS
EXTENSION (AREA POR PARCELAS)

) | PARCELA AREA
3,178.155 ha |

4.874.401 ha

3,779.309 ha — /

2.974.064 ha

4,271.275 ha a
5,247.080 ha / LN
3,217.857 ha N
3,732.735 ha
5,000.000 ha )
3.190.048 ha >
5,388.385 ha /
5.006.842 ha :

1

2

3

4

5

6

7

8

9

10

11

12

13 $5,000.000 ha

y 14 2,357.413 ha

15
16
17
18
19
20
21
2

5;000.050 ha

3,263.753 ha

5,000.000 ha L

5,000.000 ha -)

1,822.922ha ES

4,986.447 ha o

5,000.000,ha EA

2.953.202 ha_.|/
23 2,954.938 ha f
Total 93,198.956 ha a

> TOTAL 23 PARCELAS = : 93, 198.956 ha

Las Coordenadas, Distancias, Areas y Azimuts mencionados en este anexo, se

refieren al Sistema . ployección Universal Transversal Mercator (U.T.M Y)
Masferoide Internacional, Zona 17 (Meridiano Central 81%00'00%). ===s=======

El Datum Geodésico es el Provisional para América del Sur, La Canoa. de

1956, ubicado en Venezuela (PSAD 56). ==o=oooloasomcocnscenonessessecosas
En caso de discrepancias de lás Coordenadas U.T.M. con las Coordenadas
Geográficas o con las Distancias, Areas y Azimuts, las Coordenadas. U.T.M.
serán consideradas correctas. aman
cesos s=== === == ANEXO “Doors
ensonemammm=mmm= MAPA DEL AREA DE CONTRATO - LOTE XXIIL ==============i====
ES EL MAPA DEL LOTE XXXIII, QUE DELZMITA EL AREA DEL PRESENTE CONTRATO DE
LICENCIA PARA LA EXPLORACIÓN Y EXPLOTACION DE HIDROCARBUROS ENTRE PERUPETRO

S.A. Y BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L. EL MISMO QUE DEBIDÁMENTE FIRMADO;

POR LAS PARTES, SE ANEXA A LA PRESENTE ESCRITURA PUBLICA. Enanambamenaangel
AAA: ===ANEXO "C- liso
CARTA FIANZA PARA EL PRIMER PERIODO DEL PROGRAMA MINIMO DE TRABAJO ====n===
CARTA EJANZA N". ===>

Li

j

RES Sesso oo ose===s= y

= HS
29917
ES.

Y 1

OT ES rr ooo

PERUPETRO S.A. ooo
=

Ciudad. =emmmmeemsnosoos=os=========== talado

| /De muestra consideración: y

Por la presente, nosotros.... (Entidad del sistema financiero)... nos

= constituimos Én fiadores solidarios de BPZ EXPLORACION $ PRODUCCION S.R.L.,

h en adelante llamado el Contratista, ante PERUPETRO. S.A., en”adelante

“llamada PERUBETRO, por el importe de tres millones setenta y cinco mil y

| 00/100 Dólares (YS$ 3'075,000.00) a fin de garantizar el fiel cumplimiento

de las obligaciones del Contratista bajo el progÍama mínimo de trabajo del

- primer período de la fase de explotación, contenidas en la cláusula cuarta

| del Contrato de Licencia para la Exploración y Explotación de Hidrocarburos
e en el Lote XXIII, suscrito con PERUPETRO (en adelante llamado Cofítrato) .

| La obligación que asume ....(Eñtidad del sistema financiero) ...,.. bajo la
dd > presente fianza se limita a pagar a PERUPETRO la buma de tres millones
setenta y cilco mil y 00/100 Dólares (US$ 3'075,000.00) requgrida en gu
solicitud de pago. A ta

3 1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,

3 incondicional y de réalización automática,  pagadera a_la _preserltación
0% dentro del plazo de vigencia de la misma, de una carta notarial dirigida

x PERUPETRÓ ? -Í.. (Entidad del sistema financiero).... solicitando el

E

o de tres millones setenta y cinco mil y 00/100 Dólares (US$ —
,000.00), declarando que el Contratista nd ha cumplido con todo o
de la' obligación antes referida y acompañando a dicha carta, como
caudo y justificación, una copia certificada de la carta notarial
y _ dirigi por PERUPETRO al Contratista exigiéndole el cumplimiento de la
oBLigac ón antes referida y notificáfdole su intención. de hacer efectiva
| $ la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la _
| ! fecha, en que, PERUPETRO prebente la reclamación de pago a +++. (Entidad del
sistema financiero)....-. a
2. La presente/ fianza expirará a más / tardar “el ..... a menos que con
| anterioridad a esa fecha ... (Entidad del sistema financiero)... reciba una
carta de PERUPETRO: liberando a ....(Entidad del sistema fiñanciero).... y:
| al Contratista de toda wesponsabilidad bajo la presente AS en cuyo
E caso la presente fianza será cancelada en la fecha de recepción de la
= nencionada carta de PERUPETRO. semana

| Toda demora por muestra parte para honrar la presente fianza a favoh de

e ustedes, devebgará un interés equivalente a la Tasa Activa en Moneda
] Extranjera (TAMEX) de las Instituciones del Sistema Financioro que publica
f _
A
No Superintendencia de Banca y Seguros aplicable durante el período de

retraso o la tasa que la sustituya. Los intereses serán'tcalculados a partir 1
de la fecha de la: recepción de la carta notarial dirigida por PERUPETRO a

Pe (Bhtidad del sistema financia e |
A partir de la fecha de la expiración o cancelación no se podrá presentar 4
reclamo alguno por la presente fianza y Í.. (Entidad del sistema

financiero) ..... Y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. ===eenaanaannan

ds : |
(Entidad del sistema financiero). ==========sosccrr
accooorm ANEXO "CO Zem

CARTA HARER PARA EL SEGUNDO PERIODO DEL PROGRAMÁ MINIMO DE TRABAJO. ====="= |
CARTA FIANZA n.-

Lima. lso

Señores, seseseneomsesooooooooooooooocooor

PERRO A oa |]

Ciudad. A .oonz:

tc ita tniaicntt
De nuestra consideración:
por la presente, osOtLos:.-- (Entidad del sistema financiero)... nos |
constituimos en fiadores solidarios de BPZ EXPLORACION £ PRODUCCION S.R.L.,
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante

llamada PERUPETRO, por el importe de tres millones trescientos noventa mil,

y 00/100 Dólares (US$ 3'390,000.00) a fin de garantizar, el fiel |
cumplimiento de lab obligaciones del Contratista bajo el programa mínimo

de trabajo del segundo período de la fase de exploración, contenidas en la_ -
cláusula cuarta del Contrato de Licencia para la Exploración y Explotación
de Hidrocarbubos! en el Lote XXIII, suscrito “con/ PBRUPETRO (en adelante 4
" llamado Contrato). arial] |
La obligación que asume .... (Entidad del sistema financiero) ...... bajo la

presente Plaza se limita a pagar a PERUPETRO la suma de- tres millones

trescientos noventa mil y 00/100 Dólares (US$ 3'390,000.00) requerida en |
su solicitud de pago. NX
1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable,
incondicional y de realización! automática, pagadera a la presentación
dentro del plazo de vigencia de la misma de una Carta notarial dirigida |
por PERUPETRO a .... (Entidad del sistema financiero).... solicitando el

pago de tres millones “trescientos noventa mil y 00/100 Dólares (US$ ,
3'390,000.00), declarando que el Contratista no ha cumplido con todo o |
parte de la obligación antes referida y acompañando a dicha carta, como

único recaudo /y justificación, una copia certificada de la carta notarial |

r
Ss
> - 23nz8

fibligación antes referida y notificándole su intención de hacer efectiva

la fianza; dicha carta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo fienos veinte (20) Días calendario antes de la
fecha en que PERUPETRO Presente la reclamación de pago a .... (Entidad del
sistema financiero)..... ==
2. La presente fianza expirará a más tardar el ..... a menos que con
anterioridad a esa fecha —.. (Entidad del sistema financiero)... reciba una

_carta de PERUPETRO liberando a .... (Entidad del sistema financiero).... y_

ca

<= al Cóntratista de toda responsabilidad bajo la presente fianza, en cuyo
1 X caso la presente fianza será cancelada en la fecha de recepción de la
| y S mencionada, carta de PERUPETRO. =
Y 3. Toda demora por nuestra-parte para honrar la presente fianía a favor ae

A

| ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
_ Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica

la Superintendencia de Banca y Seguros aplicable durante el período de
“” retraso o la tasa que la sustituya. Los intereses serán calculados a partir

de la fecha de la recepción de la carta notarial dirigida por PERUPETRO a
.-. (Entidad del sistema financiero)... = :

A partir de la fecha de la expiración o cancelación no se pbdrá presentar

reclamo alguno por la presente fianza y .... (Entidad del sistema

financiero) ..... Ñ el Contratista quedarán liberados e toda

sponsabilidad u obligación respecto a la presente fianza. ==============;
— /

Ricaldo Fernandi

CAMENCO, sr

(Entidad del sistema financiero). =======s=s=========e=============5==

oro ooo

Señores: el

— —
E
E
3

PERUPETRO S.A
Ci eos

| De nuestra consideración: =======
Por la presente, NOSOtrXo8.... “(Entidad del sistema financiero)... nos
L constituimos en fiadores solidarios de BPZ EXPLORACION £ PRODUCCION S.R.L.,
en adélante llamado el Contíatista, ante PERUPETRO S.A., en adelañte

llamada PERUPETRO, por el importe de dos millones doscientos setenta y /
|] cinco mil y 00/1007" Dólares, (US$ 2* "215, 000.00) a fin de garantizar el fiel
o cumplimiento de las obligaciones del Contratista bajo él proglama ñ mínimo
te de_trabajo del tercer período de la fase de exploración, contenidas En la

1 -
x

* (Entidad del sistema financiero). ===

= / E

cláusula cuarta del Contrato de Licencia para la a y Explotación
de Hidrocarburos enlel Lote XXIII, suscrito con PERUPETRO len adelante
llamado Contrato). A
La obligación que asume ....(Entidad del sistema o Peces bajo la
presente fianza se limita a pagar a PERUPETRO la suma de dos millones
doscientos setenta y cinco mil y “00/1060 D61l: (US$ 2'275,000.00)

requerida en su solicitud de pago. o.

1. Esta fianza es solidaria, sin beneficio de excusión, irrevocable, *

incondicional y de realización automática, pagadera a la presentación
dentro del plazo de vigencia de la misma, de una carta notarial dirigida
por PERUPETRO a .... (Entidad del sistema Winanciero).... solicitando el
pago de dos millones doscientos setenta y cinco mil y 00/10Q Dólares (US$
2'275,000.00), declazando que el Contratista no ha cumplido con, todo o
parte de la obligación antes referida y acompañando a dicha carta, como
finico recaudo y justificación, una" copía certificada de la carta notarial
dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la
obligación antes referida y notificándole mu intención de cer efectiva
la fianza; dicha carta notarial de PERUPETRO al Contratista! deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la
fecha en que PERUPETRO presente la reclamación! de pago a . (Entidad del

sistema financiero)...

2, La presente fianza expirará a más tardar el ....: a menos que con

anteriorillad a esa fecha ... (Entidad del sistema financiero)... rec: una

carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... Y.

al Contratista de toda responsabilidad bajo la presente fianza, en cuyo
caso—la presente fianza será cancelada en la fecha de fecepción de la
mencionada carta de PERUPETRO. =

a

3. Toda demora por nuestra parte para honrar la presente Fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Instituciones del Sistema Financiero que publica
la Superintendencia de Banca y Seguros aplitable durante el período de
retraso o la tasa que la sustituya. Los intereses serán calculados :a partir
de la fecha de la recepción de la Carta notarial dirigida Por PERUPETRO a
+... (Entidad del sistema financiero)... =
A partír de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza y .... (Entidad del sistema
financiero)..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza. ==anmmammn=n=a

Atentamente, ===

arroces ooo

Ps i

SERIEBNo 1456419 =

( á y

PERUPETRO S.A. ====
Ciudad. ====ama=a
De muestra consideración: 4
| rl Por la presente, nosotros.... (Bhtidad del sistema financiero)... nos
XxX constituihos en £ladores solidarios de BPZ EXPLORACION £ PRODUCCION S.R.L.
en adelante llamado el Contratista, ante PERUPETRO S.A., en adelante
| > 7 > llamada PERUPETRO, por el importe de un millón trescientos quince hil y
00/100 Dólares (US$ 1"315,000.00) a fin de garantizar el fiel cumplimiento
| de las obligaciones del Contratista bajo el programa mínimb de-trabajo del
cuarto período de la fase de exploración; contenidas en la cláusula cuarta
| del Contrato de Licencia para la Exploración y Explotación de Hidrocarburos
en el Lote XXIII, suscrito con PERUPETRO. (en adelante llamado Contrato).
La obligación que asúme ....(Entidad del sistema financiero) ...... bajo la
presente fianza se limita a Ipagar a PERUPETRO la suma de un millón
tíescientos quince mil y 00/100 Dólares (US$ 1'315,000.00) requerida en gu

solicitud de pago. === ooo ===
. Esta fianza | es solidaria, sin beneficio de excusión, irrevocable,
ondicional y de. realización automática, pagadera a la presentación
del plazo de vigencia de la misma, de una carta notarial diribida
'UPETRO a .... (Entidad del sistema financiero).,.. solicitando el
le un millón trescientos quince mil y  00/100 Dólares (US$
00.00), declarando que el Contratista no ha cumplido con todo o
| parte la obligación antes referida y acompañando a dicha carta, como
único recaudo y justificación, una copia certificada de la carta notarial

ñ dirigida por PERUPETRO al Contratista exigiéndole el cumplimiento de la

| obligación antes referida y notificándole su intención de hacer efegtiva
la fianza; dichacarta notarial de PERUPETRO al Contratista deberá haber
sido entregada a éste por lo menos veinte (20) Días calendario antes de la

fecha en que PERUPETRO presente la reclamación de pago a he (Entidad del

cerros p=cs=asdoso arose

| bistema financiero)....
2. La presente fianza expirará a más tardar el ..... a menos que con

=> anterioridad a esa fecha ... (Entidad del sistema tirandiero) +... reciba una
| carta de PERUPETRO liberando a ....(Entidad del sistema financiero).... y
al Contratista de toda responsabilidad bajo la presente fianza, en cuyo

| UN
e a
s N ye

Sí
caso la presente fianza será cancelada en la fecha de recepción de la
mencionada carta de PERUPETRO. no
De Todá, demora por nuestra parte para honrar la presente fianza a favor de
ustedes, devengará un interés equivalente a la Tasa Activa en Moneda
Extranjera (TAMEX) de las Ifstituciones del Sistema cas que “publica
la Superintendencia de Banca y- Seguros aplicable anónts el período de
retraso o la tasa que la sustituya. Los intereses serán calculados a partir
de la fecha de la recepción de la carta notarial dirigida por PERUPETRÓ a
+... (Entidad del sistema financiero)... sem
A partir de la fecha de la expiración o cancelación no se podrá presentar
reclamo alguno por la presente fianza. y .... (Entidad del sistema
financiero)..... y el Contratista quedarán liberados de toda
responsabilidad u obligación respecto a la presente fianza.

Atentamente, sarao
(Entidad del sistema financiero), =e==========s=s==ooc==s=em ammmooosooes

A A A

= GARANTIA CORPORATIVA —=====soememmmrecoaoosoooosm

Señores, ===

AY Luís Aldana 320.

A

A ai
Por el presente documento” BPZ ENERGY INC., de conformidad con el acápite
3.11 del Contrato de Licencia para la Exploración y Explotación de
Hidrocarburos enel tea XXIII a ser suscrito por Pino S.A.
("PERUPETRO") y BPZ EXPLORACION le PRODUCCION S.R.L., garantiza
solidariamente ante PERUPETRO el cumplimiento por BPZ EXPLORACIÓN
PRODUCCION S.R.L., de todas las obligaciones que ésta asuma en el Programa
mínimo de trabajo descrito en el acápite 4.6: del Contrato, así como la
ejecución por BPZ EXPLORACIÓN -£ PRODUCCION S/R.L., de cada uno de log
programas anuales de Explotación, tal como puedan ser reajustados ES
cambiados, que ésta presente a PERUPEPRO en cumplimiento del acápité 5.3

anososo==z

cra

del Contrato. ======
Esta garantía subsistirá mientras sean exigibles las obligaciones de-BPZ
EXPLORACION E PRODUCCION S.R.L., derivadas del Contrato. Para los efectos
de esta garantía BPZ ENERGY INC., se somete a las leyes de la República del

Perú, renuncia expresamenfe a toda reclamación diplomática y se somete al
procedimiento arbitral pafa solución de controversias establecido en la
cláusula vigésimo primera del Contrato. ===

A

Atentamente. semana

y ] /

LL
E AER

> E DISPOSICIONES “GENERALES a o

1.1 ARA e
| e) > El propósito del presente anexo es das establecer normas y
procedimientos de contabilidad que permitan determinar los

! inversiones, gastos y costos operativos del
= y Contratista para efectos, del cálculo del Factor R,., a que se
A e ” refiere la cláusula octava del Contrato.

| S 1.2 DEFINICIONES =

Los términos utilizados en el Peseana anexo que han sido-—
| - definidos en la cláusula fPprimera del ” contrato, tendrán el
/ e significado que se Ln otorga en dicha cláusula. Los términos.
| ) y contables incluidos en el presente /anexo, ESnOraR el significado

| ingresos

Pp sanos

que les otorgan las normas y prácticas contables aceptadas en el
Perá y en la industria petrolera interfacional.
NORMAS CONTABILIDAD roo -
a) El Contratista llevará su contabilidad de conformidad con las

normas legales ) vigentes, con los principios y prácticas

contables establecidos y aceptádos en el Perú y en la
industria petrolera “internacional, y de acuerdo con lo fi
dispuesto en el presente Procedimiento Contable. ============
b) El "Manual de Procedimientos Contables" al que se refiere el
acápite” 18.1 del Contrato, deberá considerar las *

estipulaciónes contenidas en el. presente ANEXO. =======eemm
| Ze REGISTROS CONTABLES, INSPECCION Y AJUSTES e
. =>

2.1 SISTEMAS DE CUENTAS roses

; == Para efectos de 1á determinación del Factór Rr-1, el Contratista —
E A llevará un sistema 'especial de cuentas para registran en ellas,
yz > “en Dólares, los ingresda percibidos y egresos efectuados, con
| : A relación a las Operaciones del Contrato. Este sistema constará

A de dos cuentas principales; la Cuenta de Ingresos del Factor R:.

| 1, Y la Cuenta de Egresos del Factor R ;., s====s========
2.2 TIPO DE CAMBIO! ==
1 Las transacciones efectuadas .en moneda nacional, serán
| registradas al tipo de cambio venta wigente en el Día en que se
= efectuó el desembolso oO se percibió el ingreso. Las_,
transacciones efectuadas en Dólares y la valorización de la
aga

-

e

=
producción, se registrarán de conformidad con Pd estipulado en
el punto 3.3 del presente anexo. =
DOCUMENTÁCION DE SUSTENTO ===== -.
El Contratista mantendrá en sus archivos la documentación
original de sustento de los cargos efectuados a las cuentas del
RR
ESTADO DE CUENTAS DEL FACTOR Rp. =
Durante la' fase de exploración el Contratista deberá remitir
dentro de los treinta Días siguientes al vencimiento de cada
período, un Estado detallado Mes a Mes de las cuentas
ingresos y egresos del factor R;.. correspondiente a dicho
Período. =======seeec
De háber optado el Contrátista por la aplicación de la
metodología descrita en el acápite 8.3.2, para el cálculo de la
regalía, éste presentará a PERUPETRO, dentro de los treinta (30)
Días siguientes a la fecha de Declaración de Descubrimiento
Comercial, un Estado detallado Mesa Mes de las Cuentas de
Ingresos y Egresos del Factor Ri., correspondiente al período
transcurrido entre el último Estado presentado hasta el mes de
julio o diciembre del año anterior, según corresponda. ye=======
En adelante, el Contratista presentará a PERUPETRO, dentro de
los quince ds) Días siguientes a la'terminación del mes de
enero y julio de cada año calendario, un Estado detallado Mes a
Mes de las Cuentas de Ingresos y Egresos del Factor Ri,
correspondieyte al semestre anterior. O nina
a) Estado de la Cuenta de Ingresos del Factor R;.,. ====
El Estado Mes a Mes de la Cuénta de Ingresos incluye la
valorización de la Producción Fiscalizada correspondiente al
semestre reportado. Wisimismo, contendrá en forma detallada, y
clasificadas por naturaleza, todas las transacciones por las
que el Contratista ha percibido ingresos, intluyendo la fecha
en que Éste se percibió efectivamente, así como una
descripción corta de la transacción, número del comprobante
Scontable, monto en Dólares, o en leda nacional y en Dólares
si el ingreso se percibió en moneda nacional, y el tipo de
cambio correspondiente. =e=s===s===s=e=sescssossessiss=====
b) Estado de la Cuenta de Egresos del Factor R..,. =======:
El Estado Mes a Mes de la Cuenta de Egresos contendrá en
forma detallada y clasificadas por naturaleza, todas las
transacciones por, las que el Contratista ha efectuado
desembolsos, incluyendo la fecha en que éste se realizó
efectivamente, así como una descripción corta de _la
transacción, número del comprobante contable, monto .en
Dólares, o en moneda nacional y en Dólares si el desembolso
se realizó en moneda nacional, indicando el tipo de cambio
correspondiente. ========e======o=eeS=s=e=s==s==ss==ees=e====3=
INSPECCION CONTABLE Y AJUSTES m
a) Los libros de contabilidad y la documentación original de
sustento de las transacciones incluidas en cada Estado de

A
SERIE BN? 1456421 /
ER 29921

Cuenta serán puestos a disposición, en horas: de oficiña, de
los representantes autorizados de PERUPETRO — para su
inspección, cuando éstos requieran. ======================
La inspección de los libros de contabilidad y' de a
| ? documentación /de sustento, se realizará de conformidad icon
las normas de auditoría gtneralmente aceptadas, incluyendo
-= 5 procedimientos de muestreo, cuando el caso lo requiera. =====
| = b) Los Estados de entás del Factor Ri, se considerarán
aceptados, si PERUPETRO. no los objetara, por escrito, en el
plazo máximo de veinticuatro (24) Meses computados a partir_

A sE de la fecha de su presentación a PER! O

El Contratista deberá Ydeponder documentadamente lan

+ observaciones formuladas por PER dentro de los tres (3)

| EsS +. Meses siguientes a la recepción de la comunicación con la que
Ss PERUPETRO formuló las observaciones. Si el, Contratista no

A cumpliera! con Al plazo antes referido, las observaciones de

| _ PERUPEÍRO se tendrán por aceptadas. sc
e) Toda discrepancia derivada de una inspección contable deberá
/ ser resuelta por 1 Partes en el. plazo máximo de tres (3)

| Xx Meses, C tados a partir de la fecha en que PERUPETRO
recibió la respuesta del Contratista. Vencido el referido
plazo, la discrepancia será puesta a consideración del Comité
de Supervisión, para que proceda según lo estipulado en el
acápite 7.4 del Contrató. De persistir la discrepancia las
Partes podrán acordar que dicha discrepancia sea revisada por
una firma de auditoria externa previamente aceptada por
PERUPETRO, o que se proceda de conformidad con lo estipulado
en el acápite 21.3 del -Contrato. El fallo! arbitral, o el
dictamen de los auditores externós, serán considerados como

AnS. E
d) Si como resultado, de la inspección contable se estableciera
que en un determinado período debió aplicarse un Factor Ry.,
e distínto ” Tal que se aplicó, se procederá a realizar los
ajustes correspondientes. Todo ajuste devengará intereses de
L acuerdo a lo establecido en el acápite 8.5 del Contrato. ====
- 3. INGRESOS Y EGRESOS EN LAS CUENTAS DEL FACTOR R¿.,  ==================

| 3.1 INGRESOS

A

se reconocerán como ingresos y se registrarán en la- Cuenta de
Ingresos del Factor R;.,, los siguientes: easssssesss=========

| a) La valorización de la Producción Fiscalizada de

Hidrocarpuros, según lo estipulado en la cláusula octava del

Contrato. ======

| / 1 b) Enajenación /de activos que fueron adquiridos por el

Contratista para las Operaciones del Contrato, y cuyo costo
fue regiatrado en la Cuenta de Egresos del Factor R..,. ======

| c) Servicios prestados a terceros en los que participa personal

t £ cuyas remuneraciones y beneficios son registrados a la Cuenta

| 1 de Parenor, del Factor Ri... y/o en los que-5e utiliza bienes;

lados cebada

AS E 4
1 A y
: / 2d ,
cuyo costo de adquisición ha sido registrado én la Cuenta de
Egresos del factof Ra rd
d) Alquiler de bienes de propiedad del Contratista cuyo costo de
adquisición fue registrado en la Cuenta de Egresos del Factor
Re-1. O súbarriendo de bienes cuyo alquiler” es cargado en la
Cuenta de Egresos dell FactoFR;.,. e
e) Indemnizaciohdes obtenidas de seguros tomados ton relación a
las activida del Contrato y a bienes siniestrados,
incluyendo las indemnizaciones de seguros ppr lucro cesante.
No están considerados los ingresos obtenidó3 como resultado
de contratos de cobertura de pregtos o "“hedging”. =========== — /
£) Otros ingresos que representan créditos aplicables a cargoa
efectuados a la Cuenta de Egresos del Factor Ry.,. =
EGRESOS ie
A partir de la Fecha de Suscripción, se reconocerán todas las
“inversiones, gastos y costos operativos que se encuentren
debidamente sustentados > con el compróbante de pago
correspondiente. Sin' embargo, este reconocimiento estará sujeto
a las siguientes limitaciones:
a) En cuanto al personal: ====
Las remuneraciones y beneficios otorgados al personal del
Contratista asignado permanente O temporalmente a las
Operaciones. Para ello, el Contratista deberá poner a
disposición de PERUPETRO S.A., en el momento que éste lo
requiera, la planilla y la política, de personal de la
A
Se registrarán en general todas las remuneraciones y
beneficios del persopal operativo y administrativo del
Contratista incurridos en la “ejecución de las Operaciones,
clasificándolos según su naturaleza. =
En caso que el Contratista desarrollara otras actividades
diferentes a las del Contrato, los costos del personal
asignado temporal oO parcialmente a las Operaciones, se
cargarán a la Cueñta de Egresos de conformidad con lo
estipulido en el literal h) de este punto 3.2.
b) En cuanto a servicios de Afiliadas:
En-—los servicios recibidos de Afiliadas, los cobros serán —
competitivos cón aquellos los cuales el servicio pudiera
ser prestado por otras c: Ías. =
c) En cuanto a los materiales y equipos
Los materiales y equipos que adquiera el Contratista, - serán
registrados en la Cuenta de Egresoa del Factor R,., de acuerdo
con lo indicado a contipuación: e e
- Matediales y equipos nuevos (condición añ). essesesssessss /
Como condición "A" serán considerados aquellos materiales y
equipos nuevos, que están en condición de ser utilizados
Ñ sin reacondicionahiento alguno, y se registrarán al precio-

no

de la correspondiente factura comercial más aquellos costos E

=
SEMEÉNS 1456422 S
nen - 29922

V > —
generalmente aceptados por la áctica contable, incluyendo
ae los costos adicionales de importación si fuera el caso. ===

- Materiales y equipos usados (condición "BUY, ==============
= Como condición "B" serán considerados aquellos materiales y
equipos que no siendo nuevos están en condición de ser
utilizados sin reacondicionamiento alguno, y se registrarán
al setenta y cinco por ciento (75%) del precio al que se

| = cotizan en ese momento los materiales y equipos nuevos, O,-
Z al precio de compra según la correspondiente factura

) x comercial, lo que resultare menor.

| - Materiales y equipos (condición "C").
Como condición "C" serán considerádos aquellos materiales ES A
- [ ' equipos que puéden ser utilizados para su función original
| / = Ñ después de un adecuado  reacondicionamiento,. y se
registrarán al cincuenta por ciento (S0%) del “prbcio al que
= se cotizan en ese momento los materiales y equipos nuevos,
| dl al precio, de compra según la correspondiente factura
comercial, lo que resultare menor. ======:
= d) En cuanto a flgtes y gastos de transporte:
| Sólo se reconocerá los gagtos de, viaje del personal del

Contratista y de sus familiares, así como los“.gastos de

transporte de efectos personales y menaje de casa, de acuerdo

a la política interna de la empresa. A A

En el transporte de equipos, materiales y  suminístros-
_f necesarios para las Operaciones, el Contratista evitará el

págo de "falsos fletes". De darse el caso, el reconocimiento

de tales desembolsos “estará supeditado a la expresa z

aceptación por estrito de PERUPETRO. =========:

e) En cuanto a los seguros:-- )

Las primas y costos netos de los seguros colocados total o
| parcialmente en Afiliadas del Contratista, / serán reconocidos

únicamente ¡en la medida en que éstos se cobren en forma |
Nx competitiva respectpá a compañías de Seguros” que no tengan

relación con el Contratista. er ==

No se debe considerar” los pagos efectuados como resultado de

contratos de cobertura de precios "“hedging% ================
| £) En cuanto a los tributos: === aora a

E Sólo se reconocerán los tributos pagados con relación, a
. actividades imherentea al Contrato. =====k=========
| y “  g)En cuanto argastos de investigación; =
N Los gastos de investigación para el desarrollo de nuevos
equipos, materiales, procedimientos y técnicas a utilizarse
| / en la búsqueda, desarrollo y producción de Hidrocarburos, así
/ / como gastos de perfeccionamiento de los mismos, serán
1 reconocidos previa aprobación por eacrito de PERUPETRO. ===a==
h) En cuanto a la, asignación proporcional de gastos en general;

due

Si el Contratista desarrollara otras actividades además de
- — las del Contrato, o tuviese suscritd con PERUPETRO más de un
| es contrato, los costos del personal técnico y administrativo,
1
| IN
5% z
ps
3.3

p% ÍNGRESOS Y EGRESOS NO RECONOCIDOS ===

4.1

4.2
Nx

: J |
e “
los gastos de mantenimiento de oficinas administrativas, los
gastos y costos de operación de almacenes, ¡así como otros
gastos y —<ostds indirectos, se cargarán a la Cuenta de
_ Egresos del Factor R;¿.. sobre una base de asignación
proporcional de gastos que obedecerá a una política
previamente propuesta por el Lontratista Y aceptada por
RR
OPORTUNIDAD DEL REGISTRO escocesa
a) Los ingresos correspondientes, a la valorización .de la
Producción Fiscalizada de Hidrocarburos de un determinado mes
calendario, se registrarán como ingresos del mes calendario
en el que los Hidrocarburos fueron fiscalizados. =====s=======
=» Los ingresos a que se refieren los literales b), c), d), e) y
£) del punto 3.1 del presente anexo, se cargarán a la Cienta
de * Ingresos en el
percibieron. ==========.
c) Los egresos se registrarán en el momento en que se efectuó el
pago correspondiente, ===s=e=s=eceeereenmm=m=.

A

S=======
INGRESOS NO RECONOCIDOS ==a=======
Para efectos del cálculo del Factor Re, no se reconocerán como

4 sos, los siguientes: e
a) Iñgresos financieros en general —cccrrr o
b) Ingresos “percibidos por la prestación de servicios o
enajenación de bienes de propiedad del Contratista,
efectuadas antes de la Fecha de Suscripción del Contrato. ===
c) Ingresos percibidos por actividades no relacionadas con las
Operaciones del Contrato. ==e==s====esessesecoeeeass ema
EGRESOS NO RECONOCIDOS oem

> Para efectos del cálculo del Factor R;.,, no se reconocerán como

egresós 1qs desembolsos efectuados por los siguientes conceptos:
Ta) Las Inversiones, gastos y Costos incurridos por el
Contratista antes de la Fecha de Suscripción del Contrato.
b)Los gastos de intereses sob: préstamos, incluyendo los
intereses/sobre créditos de e m
c) Los gastos financieros en general...
d) Los costos incurridos por la toa de inventarios en caso de
efectuarse alguna cesiów de derechos del Contratista en
virtud > Contrato. rr
e) Depreciación Xx amortización de activos. -
£) Montos que se paguen como consecuencia del incumplimiento de
obligaciones del Contrato, así como las multas, sanciones e
> ¿indemnizaciones - impuestas por las autoridades, inclusive las
impuestas como resultados de juicios. ==ds==s==s=s==s===s=========
g) Multas, recargos y reajustes derivados del incumplimiento en
el pago” oportuno de tributos vigentes-en el país. ===========
h) Impuesto a la Renta aplicable al. Contratista y el Impuesto
aplicable a_las utilidades disponibles para el titular del
exterior, si fuera el caso. ==

momento en que efectivamente se

SERIE BN? 1456423 SS sE
29923

L
i) Impuesto General a las Ventas y de/ Promoción municipal,

excepto cuando constituya gasto de acuerdo a la ley del
Impuesto a la Renta. or ros
j)Las donaciones en general, excepto aquellas previamente,
| “ aprobadas por PERUPETRO, —====man==== ,
k) Gastos de publicidad, excepto aquellos 'previamente aprobados.
> E POL PERUPETRO. e
| l)Los costos y gastos de transporte y comercialización de los
y Ñ Hidrocarburos más allí del Punto de Fiscalización de la.
1 Producción.
| 11)Las inversiones! en instalaciones para el transporte y
almacenamiento de los Hidrocarburos producidos en el Área de

mm

ES = Contrato, después del Punto del Fiscalización de la
| Producción. === linia a=======
NY m) Otros gastos e inversiones no vinculados con las Operaciones
dE 1 2 del Contrato. = nes
| A ny Ñ 5, - REVISION DEL PROCEDIMIENTO CONTABLE ====: PA ==
i Las disposiciones del presente Procedimiento Contable podrán ser

s — modificadas por acuerdo de las Partes, con la “indicación de la fecha a
| partir de la cual empezará a regir. —=l=o=====o=s=se=icecees=mn
eecccocoococms AMEXO "E" oesmoogo===e================"

aumm===> UNIDADES DE TRABAJÓ EXPLORATORIO (UTE) =====m=nk=n

Magnetometría - Km 0.02

Estudios por período 20.00
SS 01,000 1 0.045 xm qe
| 2001-3000 "| 0055xm_____ | >
-
ne

q Nota.. Para efecto de valorización de las fianzas establecidas en el

| acápite 3,10, se debe usar la siguiente equivalencia; 1 UTE = US$ 5,000
Agregue usted señor Notario, lo que fuera de ley, y sírvase cursar los
P > “ partes correspondientes al Registro Público de Hidrocarbúros para su

inscripción. ser

Lima, 21 de noviembre-Je 2007 seses=sssess=s==s==s=======e===

| FIRMADO POR PERUPETRO S.A. EL SEÑOR CARLOS EDGAR VIVES SUÁREZ ============
FIRMADO POR BPZ EXPLORACIÓN £ PRODUCCIÓN S.R.L. EL SEÑOR LUIS RAFAEL 'ZOEGER
me - NÚÑEZ ====== ====32====== ia

| FIRMADO POR BPZ ENERGY INC. EL SEÑOR LUIS RAFAEL ZOEGER NÚÑEZ = me
FIRMADO POR EL BANCO CENTRAL DE y RESERVA DEL PERU, LOS SEÑORES RENZO —
GUILLERMO ROSSINI MIÑAN Y CARLOS AUGUSTO BALLON AVALOS. ===========m===m===
| Par > / y t
1
1

> Y
A ; | =-
) / Y
Los ==
a AS E a A E
) se E Na
AUTORIZADA LA.MINUTA POR EL DPCTOR ERNESTO CORDOVA V. ABOGADO. INSCRITO EN y
ML REGISTRO DEL COLEGIQ DE ABOGADOS DE LIMA BAJÓ EL NUMERO: 21982 ========
INSERTO NUMERO UNO: =er=eo=rosoa e >

ve

Y

"Dado en la Casa de Gobiemo, en Lima, a los vointa
das del mes de novierabre del. año dos mil

a

SERIEBN? 1456424 pos

BERTO NUMERO DORE ct e a e e

y —. Pongo en su_ conocimiento que en la sesión No. 18- Ao rbalizada-el_ día 27
| de Setiembre del 2007, el Directorio adoptó el Acuerdo siguiente: rms
APRUEBAN PROYECTO DE CONTRATO DE LICENCIA PARA _LA A Yo
| EXPLOTACIÓN DE HIDROCARBUROS EN EL LOTE XXXIII. =====mm=mmmmmmammmw
ACUERDO DE DIRECTORIO No. 118-2007 esmnsesmnsanmamamna naaa

| San Borja, 27 de Setiembre del 2007 as
visto el Memorando No. CONT-GFCN-1858- 2007, de 24 de Setiembre” del 2007,

da: Exploración y Explotación dé Hidrocarburos en el Lote XXIII; Y, ---

Considerando: rr es
Que, mediante Memorando No PRYEGFPR-090-2006, del 11 de Mayo del 2006, se
nombró la Comisión "Eváluadora encargada de efectuar el frocgso de
Clasificación de Empresas interesadas en, negociar el Proyecto -de Contrato
de Licencia para la Exploración y Explotación de Hidrocarburos en el Lote
XXITI; -»=» le,
Que, con Memorando No. PRYP-GFPE-029-2006, de 16 de Jmmio del 2006, la
mencionada ComiBdión Evaluadora eleva, a la Gerencia General, el-Acta de
aluación Consolidada de Propuestas par 'la Clasificación de Empresas con

Aa

Fermbndini Barreda
Nodario de Lima

ammm====
1 Articulo 15% del Texto Único Ordenado de la Ley No. 26221, Ley,
| .: Orgánita de Hidrocarburos, aprobado por Decreto Supremo No 042-2005-EM,
establ qe que las empresas Cera eras, para! celebrar Contratos al amparo

| de dicha Ley, deberán establecer sucursal xo constituir una sociedad
conforme a la Ley General de. Sociedades, fijar domicilio en la capital de

1 Republica del Perú y nombrar Mandatario de nacionalidad peruana; =======
e Que, las Comisiones de Trabajo de PERUPETRO S.A. y de BPZ EXPLORACIÓN £
= PRODUCCIÓN S.R.L., llegaron a un acuerdo sobre el texto del Proyecto de

| Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en

xr

. *L,Lote XXIII; A en

| , en “el Informe Técnico - Legal No. GFCN-1833-2007, la Comisión de
Trabajo de PER S.A. concluye que, de acuerdo a los aspectos legales,

= E contractuales, económicos y geológicos analizados, así como aL programa. -

| mínimo de Erabajo establecido conforme a la propuesta que resulto ganadora
“en el procedo de Ciasificación de Empresas antes mencionado, el Proyecto de

| Contrato de Licencia para da Exploración y Explotación de Hidrocarburos em
- ) .

_Por el que se solícita aprobación del Proyecto de Contrato ds Licencia para

EE

1
je ; ! N
el Lote XXIII, cumple con las dispodiciones del Texto Único Ordenado de la
Ley No. 26221, Ley Orgánica de Hidrocarburos, aprobado por Decretó Supremo
No" 042-2005-EM, y sus Reglamentos; y, se eleva a Gerencia 'General para los /
trámites que correspondan conforme a Ley; =====eseecol
Que, el Artículo 11” del Texto Único Ordenado de la Ley No. 26221, Ley
Orgánica de Hidrocarburos, aprobado por Decreto Supremo No. 042-2005-EM,
establece que los Contratos se aprobarán por decreto FORENNO Pe rcamado por
los Ministros de Economía y Finanzas y de Energía y Minas, en un plazo no
mayor de 60 (desenta) días de iniciado el trámite de aprobación ante el

Ministerio Energía Y Minas por P Entidad Contratante; A A =>

De conformidal con el Artículo 44* “del Estatuto Social de PERUPETRO 5.A,;
El Directorio, por unanimidad; anos: 3
ACORDÓ Sn
Es “Aprobar el Proyecto de Contrato de Licencia para la Exploración y
Explotación de Hidrocarburos en el Lote XXIII, a suscribirse éntre
-PERUPETRO S.A. y BPZ EXPLORACION £- PRODUCCION S.R.L.; así como, él

a a tataiato

Proyecto de decreto Supremo que aprobaría el mencionado Contrato, los

y/Tue se adjuntan al presente Acuerdo y forman parte integrante del
mismo. =

ez Elevar al señor Ministro de Energía y Minas los Proyectos de Decreto
1 Supremo y de Contrato de Licencia, referidos en el numeral 1.

precedente, para su correspondiente tramite de aprobación por Decreto
Supremo, dé conformidad con el Artículo 119 del Texto Único Ordenado
de la Ley No. 26221, Ley Orgánica de Hidrocarburos, 'aprobado por
Decreto Supremo No. 042-2005-EM. e===es======oprrrr mm
Autorizar al Gerente General de PERUPETRO S.A., a suscribir el
Coptrajto indicado en el numeral 1. que antecede, una vez que se haya

- expedillo el correspondiente Decreto Supremo. ===mmmmse==========
4. Exonerár el presente Acuerdo del trámite de lectura y aprobación de
N AA rr
Lo que transcribo a usted para su conocimiento y demás fines. ======e=nn.n..
y San Boxja, 27 de Setiembre del 2007 e
FIRMADO: DANIEL SABA DE ANDREA. PRESIDENTE PEL DIRECTORIO PERUPETRO ak. -
rumano ISABEL TAFUR MARIN, SECRETARIA GENERAL =
INSERTO NUMERO TRES: TRANSCRIPCIÓN ooo poo
SUNARP = sE
ZONA REGISTRAL N* TED LIMA a

erroneo

E
a

OFICINA REGISTRAL LIMA ==mtnaasesonssoessosososoososocesssoesos==os
N* Partida 00259837 ==========e==========..
INSCRIPCIÓN DE SOCIEDADES ANÓNIMAS esmambaseesesosconsessos=eess==i====

ze

r

a

Y.

N
IN POS -
sí SS y Ñ
RUBRO: NOMBRAMIENTO DE MANDATARIOS ==

COD039 ameno o noo orcos

| * Por Resolución Ministerial N* 435-2006-MEM/DM del 08/09/2006 publicada el
10/09/2006 eñ el Diario Oficial-El Peruano. Se Resuelve.- 1. Aceptar, la

| — Remíncia formulada por el Dr JOSE ABRAMOVITZ DELMAR al cargo de mo,
del. Directorio. 2. Designar a- partir de la fecha como miembro gel
| / Directorio, al Sr/ ALBERTO QUIMPER HERRERA en representación del Miniaterió

de Energía y Minas. 3. Ratificar alg. GUSTAVO ADOLFO NAVARRO VALDIVIA
| como miembro del Directorio, en representación del Ministerio de- Energía

Minas. ===se======se=m====-.
ds *Por Resolución Ministerial y 536-2006-EF/10 as 20/09/2006 publicada él
| 28/09/2006 en el Diario Oficial El Perúanmo, Se Resuelve.- 1. Aceptar la

Renunciá formulada por el Sr. WILFREDO SALINAS RUIZ - CORNEJO, al cargo de
| a - miembro del Directorio. 2. Designar, a partir de La fecha, -<omo miembro del

EN Directorio, al Sr. JOSE ABRAMOVITZ DELMAR. en representación del Ministerio
3 de Rcónoita y Finanzas. 3. Ratificar _al Ing. JUIS ENRIQUE ORTIGAS CUNEO_
como miembro del Directorio, en representación del Ministerio de Economía y

Pa
Por sesión de directorio del 09/02/2007 se acórdó lo siguiénte: 1.
rar al Sr. CARLOS EDGAR VIVES SUAREZ (D.N.I. N* 087 5702), en el cargo
> de lGerente General, a partir del 13/02/2007 2. Nombrar a JOSE EDUARDO:

CHÁ Ez CÁCERES (D.N.I N*-09343700), en-el cargo de Gerente de Proyectos >»,
X= ESpediales, Planeamiento y Protección Ambiental y Comunidades, a partir del
| : 13/02/2007 3. Nombrar a JOSE ANTONIO COZ CALDERON (D.N.I. N* q7912299), en
__€el cargo de Gerenté de Contratos, a partir del 13/02/2007. 4. Nombrar a
| PEDRO SAMUEL ARCE CHIRINOS (D.N.I. N%-08722832), en el cargo de Gerente de
| Administración, apartir del día siguiente del preseñte acuerdo 5. Nombrar

La a MILTON UBALDO RODRIGUEZ CORNEJO (D.N.I. N* 09150438), en ¡el cargo de Jefe' >
| de la División de Tecnología de Infordación y Presupuesto a partir del día
/ siguiente ¿del presente acuerdo. 6. Encargar al Ing. MANUEL ARCE
| A / CHIRINOS la Jefatura de la División de Recursos Humarios y Desarrollo de
Personal. Libro de actas de directorio N* 07 legalizado el 03/01/2007 ante
| a — notario de Lima Dr, Ricardo Fernandini Barreda bajo el N* 54684 a féjas 281
a 327. Así consta por copia certificada del 01/03/2007 otorgada ante el
mismo notario en la ciudad de LIMA. El titulo fue presentado el 01/03/2007
| a lag 03:48:51 PM horas, bajó. el N* 2007-00118351 del Tomo Diario (0485.
E Derechos S/.224.00 con Recibo(s) Numero(s) 00014319-07 y 00020129-07.-LIMA
| E 29 de Marzo de 2007. O

NS
=

FIRMADO TOMAS
REGISTRADOR PUBLICO ORLC mmm

OR
INSERTO NUMERO CUATRO: TRANSCRIPCIÓN mmmnmmmenanmenmocncrccnasslnonna
BANCO CENTRAL DE RESERVA DEL PERU =======e==e=ooocoooemms
GERENCIA GENERAL =======
CARTA No. 130-2007-BCRP/.

Señor ==:
Ronald Egúsquiza S.

Gerente General (e) ==sss=eraeeessnamenn

PERUPETROJS.A. sem

a rd

Tengo el agrado de dirigirme a usted con relación-a su carta N* GGRL-CONT-
1924-2007, reférida a la cláusula de derechos “Financieros del proyecto de
Contrato de Licencia para la Exploración y Explotación de Hidrocarburos en
el Lote XXIII, acordado con la empresa BPZ Exploración £ Producción S.R.L.

Al respecto, debo manifestarle que el Banco Central de Reserva del Perú ha
aprobado el texto de la cláusula undécima del proyecto de contrato que nos
remitiera adjunto a su carta, Teniendo en) cuenta que es igual al modelo
aprobado por nuestro Directorio el 18 de noviembre qe 1993 para los

contratos de licencia a celebrarse con luna emplesa. =

Asimismo, para la suscripción de la Cláusula de Derechos Financieros en
só E

dicho contrato hemos sido designados el que suscribe como Gerente General y

el señor Carlos Ballón o Gerente de Operaciones Internacionales y, en

caso de impedimento de algunos de nosotros, el doctor Manuel Monteagudo
Valdez, Gerente Jurídico. = mm

Hago yso de la ocasión para expresarle la seguridad de mi mayor
considergción, == -
Firmado Renzo Rossini Miñan, Gerente General
Un sello de Perupetro S.A. ==m===

Nx
IMBERTO NUMERO CINCO: TRANSCRIPCIÓN eos

aeosoocessoonssasas

SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 27

DE ENERO DE 1994, DONDE CONSTA LA FACULTADES DEL GERENTE GENERAL (063-A),
ACTA N*_3534 PARTE PERTINENTE: ss===s========

Z
BANCO CENTRAL DE RESERVA DEL PERO. rm

A E EN

SECRETARIA GENERAL. mesmo ino
HUMBERTO pa PORTOCARRERO, SECRETARIO GENERAL DEL CENTRAL DE
RESERVA PERU, EN USO DE LA FACULTAD QUE LE CONFIERE EL ARTICULO 31'DE
LA LEY ORGANICA DB" LA INSTITUCION, CERTIFICA: ....=QUE EN EL ACTA N* 3534
CORRESPONDIENTE Á LA SESION DE DIRECTORIO CELEBRADA EL 27 DE ENERO DE/1994,
dl SA y

x + a ye

”

NM

3

a
£

Notarlo de

SERIEBN> 1456426
d A = 29926

ASISTENCIA DE LOS DIRECTORES SEÑORES MARIO TOVAR VELARDE (RRESIDENTE),
ÚENRY BARCLAY REY DE CASÍRO, ALBERTO BENAVIDES DE LA QUINTANA, SANDRO
FUENTES ACURIO, ALFREDO JALILIE AWAPARA Y RAUL OTERO BOSSANO, FIGURA UN /
ACUERDO'DEL TENOR LITERAL SIGUIENTE : ===s=s=ses=o=e=pssooososesesesmanaman,
"FACULTADES DEL GERENTE GENERAL, (063-A). eamcTamccmnmmammn memes

A IS AA A

...AL RESPECTO EL DIRECTORIO ACORDO:ommmmamanammma manana
“1.- OTORGAR AL GERENTE GENERAL LAS SIGUIENTAS FACULTADES :/ =========mnama
A A A
e. APROBAR LAS CLAUSULAS PINANCIERAS DE LOS CONTRATOS PETROLEROS, UNA/VEZ
QUE BL DIRECTORIO HAYA AUTORIZADO LOS MODELOS" RESPECTIVOS. ...".- asme==a====
LIMA, 16 DE SETIEMBRE ÚE 1994.- UNA FIRMA DÉ HUMBERTO PEIRANO PORTOCARRERO
SECRETARIO GENSRAL DEL BANCO CENTRAL DS RESERVA DEL PERO. o
INSERTO NUMERO SEIS: TRANSCRIPCIÓN cr

,” SESION DE DIRECTORIO DEL BANCO CENTRAL DE RESERVA DEL PERU, CELEBRADA EL 21

DE MAYO DE 1998, “DONDE CONSTA EL NOMBRAMIENTO DEL SEÑOR CARLOS AUGUSTO
BALLON AVALOS COMO GERENTE DE OPERACIONES INTERNACIONALES DEL BANCO
CENTRAL DE RESERVA DEL PERU, ACTA N* 3737 PARTE PERTINENTE: ==============
BANCO CENTRAL DE RESERVA DEL PERU =ss=s===sesss===s==es=ess=oseeasneaammaman
SECRETARIA GENERAL. mó
'TO PEIRANO PORTOCARRERO, SECRETARIO GENERAL DEL BANCO CENTRAL DE
'A DEL PERU, *3 USO DE LA FARULZAD QUE LE CONFIERE EL ARTICULO 31 DE
Y ORGANICA DR” LA. INSTITUCION, CERTIFICA: QUE EN BL ACTAXN?* 3737
ENTE A LA SESION DE DIRECTORIO CELEBRADÁ EL 21 DE MAYO DE 1998,

VELARDE, ALBERTO BENAVIDES DE LA QUINTANA, JORGE BACA
CAMPODONICO,_- GUILLERMO CASTAÑEDA MUÑGI Y GIANFRANCO CASTAGNOLA ZUÑIGA,
FIGURA UN ACUERDO DEL TENOR LITERAL SIGUIENTE: ===========s============s==.o
" PESIGNACIÓN DE FUNCIONARIOS. PRINCIPALES, (VERBAL) l=

1. DESIGNAR IGERENTE DE CREDITO Y REGULACIÓN FINANCIERA Al GERENTE DEA -
OPERACIONES , INTERNACIONALES, SEÑOR JUAN ANTONIÓ RAMIREZ . ANDUEZA,- «EN
SUSTITUCION DE LA SEÑORITA MARIA ISABEL VALERA LOZA, QUIEN PASARA A

— DESEMPEÑARSE COMO ASESORA DE LA GERENCIA GENERAL. se==nmens=mesi=sss=e==S==
27  PROMOYER A LA CATEGORIA DE GERENTE Y DESIGNAR EN EL CARGO DE GERENTE
DE OPERACIONES INTERNACIONALES AL SEÑOR_CARLOS BALLON AVALOS! ... "amemauas

.. EL DIRECTORIO ACORDO: A A A a

LIMA, 03¡DE JUNIO DB A A A
FIRMADO: HUMBERTO . PEIRANO  PORTOCARRERO- SECRETARIO GENERAL DEL BANCO
CENTRAL DE RESERVA DEL PERO. oem demanden

/ INSERTO NUMERO-SIETE A A A
ee
— o
BANCO. CENTRAL DE RESERVA DEL PERO. sor

SECRETARIA GENERAL. ==========
DEHERA BRUCE MITRANI, Secretaría General del Banco Central de Reserva del
Perú, en uso de la facultad que le confiere el artículo 31* de Ía Ley
Orgáñica de la Institución, CERTIFICA QUE: it
Que en el Acta N* 4126, correspondiente a la sesión. de Directorio
celebrada el 15 de diciembre del año 2005, con asistencia de los Directores

señores Oscar Dancourt Masías (Vicepresidente en ejercicio de la:

Presidencia) Kurt eo Farfán, Gonzalo García Núñez, Gavardo Iriarte
Jiménez y Daniel Schdlowsky Rosenberg y la ausencia del señor Luis Carranza
Ugarte por encontrarse de Licencia, se acor aprobar con vigencia a partir
del-1 de enero de 2006, el Manual de Organización y Puelo del Banco
Central de Reserva del Perú, en el que se denomino a la Oficina Legal como

Gerencia Jurídica, y =
en el Acta N* 4128, correspondiente a la sesión de Directorio celebrada el.

a tattoo iatalol

22 de ¡diciembre del ms 200$, con asistencia de los Directores /señores
Oscar Dancourt Masías (Vicepresidente en ejercicio de la Presidencia) Kurt
Burneo Farfáh, Eduardo Iriarte Jiménez y Daniel Schdlowsky Rosenberg y la
ausencia “del señores Luis" Carranza Ugarte y Gonzalo García Núñez por
encontrarse de Licencia, se acordó aprobar con vigencia a partir del 1 de
enero de 2006, ld asignación del doctor Manuel Monteagudo Valdez al puesto
A A A as
Asimismo, certifico que el doctor Manuel Monteagudo Valdez se desempeñaba
como Jefe de la Oficina Legal, hasta el 31 de diciembse de 005 y, de
conformidad con los acuerdos anteriores, a partir del 1 de- enero de 2006

como dedente Jurídico. ===
Lima, 9(de agosto de 2006 =
“Firmado DEHERA BRUCE MITRANI
INSERTO NUMERO OCHO enema a
BANCO CENTRAL DE RESERVA DEL PERÚ. ==========s===s=s==sse=ssessorrr
SECRETARIA GENERAL. cr
DEHERA BRUCE MITRANI, Secretaría General del Banco Central dé Reserva del
Perú, en uso de la facultad que le confiere el artículo /31* de la Ley
Orgánica de la Institución, - Certifica: == Que sen el Acta N*- 4059,
correspondiente a la sesión de Directorio celebrada el 14 de octubre de
É 2004, con asistencia de los Directores señores Javier Silva Ruete
(Presidente), Kurt Bugneo Farfán, Luís Carranza ujarte, Oscar Dancourt
Masía y Daniel Schdlowsky Rosenberg, figura un acuerdo del tenor literal

siguiente: rr esrsin=os==== ricas aaa

NOMBRAMIENTO DE GERENTE GENERAL (VERBAL)... ===

5

E $

=> sx A

SERIEBNO 1456427 xl
(E 7 ae 29927

Y

1
Directorio acordó nombrar al señor Renzo Rossini, Miñan como Gerente

ral. a
Ybima, 22 de diciembre de 2004. ===

| y fna Firma Ilegible, na => cercas
y COMCLOS ION rm e 0 0 O EL A O A
. HABIENDO LEIDO LOS OTORGANTES TODO EL INSTRUMENTO, SE RATIFICAN DECLARANDO

| Ty HABERLO CONFRONTADO CON LA MINUTA cuto TEXTO CORRE INSERTO, FIRMANDOLO; DE
LO QUE DOY FE.- ESTE INSTRUMENTO SE EXTIENDE EN FOJAS DE NUMERO DE SERIE Br

| : - N* 1456388 === Y CONCLUYE FOJAS DE NUMERO DE SERIE BN” 1456427 vuelta a

ayu

N INTERVIENE EL SEÑOR MANUEL MONTEAGUDO VALDEZ, PERUAMO, CASADO, ABOGADO, ID] po CON
DOCUMENTO INACIONAL DE IDENTIDAD MN" 10275927 SUFRACANTE ELECTORAL, EM SU CALIDAD GERENTE!

JURÍDICO MWOMBRADO POR ACUERDO DE DIRE: MN” 4128 QUIEN PROCEDE EN REPRESENT DEL BANCO

| CENTRAL”DE RESERVA DEL PERU AUTORIZADO COMFORME CONSTA DE LA COMUNICACIÓN DEN GERENCIA GENERAL
DE ESTE BANCO N" 130-2007-BCRP DE FECHA 25 DE OCTUBRE DE 2007, QUE SE ERTA EN LA

PRESENTE; QUIEN INTERVIENE PARA FIRMAR ÍA MINUTA Y ESORITURA PUBLICA, roca

| MENCION EN EL PRESENTE DOCUMENTO DEL SH. CARLOS AUGUSTO BALLOÍ AVALOS COMPARECENCIA,
MINUTA Y FIRMA FIMALES DE LA MINUTA PRE INSERTA DE LO QUE DOY FE: ENTRE LINEA:

nuel Monteagudo Velez, Identificado con DNI No 10275927 VALE.-

=

| /

E
AS
ll / A _
X
| CARLOS EDGAR VIVES AA
| Veraz EL: 94 10 Ñ
1 E PLORACIÓN MEA
3 Aba
| N E Á OTIS PÁFAEL ZOEGER NÚÑEZ Y
, > RME BL: 211/07
po |
| Y — / y ES
/ 4 £
= : ; : mm a sx
| y nc. y e:
| VII, NS. <= E a: X o
| E tl e
pe => Ss ; =
CONCLUYE
SEIS DE DIC!

Ñ

PROCESO DE FIRMAS EL:

y S
=
(
$
“A
MN
a
,
Ss
'
1
(
y
Ed

f '
A
: a
a
E ) >)
" ¡ NA
DE RESERVA DEP. PERU 3 | :
9 |
FINE mL: 06 TE 2007
MANUEL. MONTEAGUDO VALDEZ )
ez n= Ñ
/
Es copia sae de la Es A Publi 9 ue corre
enfmi Re on fea, A
del fojas...2 An solicitud de Po ct

intere expido el prese -nte TESTIMONIO de acuerdo
a Ley el que rubrico en cada una de sus hojas, sello,

sigpú y firmo”
=n Lima,
- ? a
on 4
1
SS
andini Barreda
otaria-de Lima
? Ñ (
1 >
Nx
A «€
(
Pa
¡ Ñ y
¡O _ |
a (
Y
y
- £ —-
SS y
N y
A
y
e )

SUNARP

SUPERINTENDENCIA NACIONAL
DIS LOS RESGISTACE FUBLICOS.

ZONA REGISTRAL N" IX. SEDE LIMA
OFICINA REGISTRAL LIMA

Se deja constancia que se ha registrado lo siguiente :

ACTO PARTIDA N”
RECTIFICACION DE OFICIO 12109002 D 00001

DECO S/.0.00 con Recibo(s) Numero(s) 00006430-27.- LIMA, 07 de Febrero de

CERTIFICO: Que fotocopia Del Originas
Inscripcion -devus por Registros Públicos

e.
2
S
A
3
